SHARE EXCHANGE AGREEMENT
 
THIS AGREEMENT is made effective as of the 28th day of June, 2013
 
AMONG:
 
ROCKFORD MINERALS INC.
 
a Nevada corporation with an address at 369 Shuter Street, Toronto, Ontario M5A
1X2
 
(“Pubco”)
 
AND:
 
1896432 ONTARIO INC.
 
an Ontario corporation with an address at 369 Shuter Street, Toronto, Ontario
M5A 1X2
 
(“Subco”)
 
AND:
 
TROPIC SPA INC.
 
an Ontario corporation with an address at 1057 Parkinson Road, Unit 9,
Woodstock, Ontario N4S 7W3
 
(“Priveco”)
 
AND:
 
THE UNDERSIGNED SHAREHOLDERS OF PRIVECO LISTED ON SCHEDULE A ATTACHED HERETO
 
(the “Selling Shareholders”)
 
WHEREAS:
 
A.  
The Selling Shareholders are the registered and beneficial owners of 78,030,877
issued and outstanding common shares in the capital of Priveco;

 
B.  
Pubco has agreed to arrange for Subco, a wholly-owned subsidiary of Pubco, to
issue 78,030,877 preferred shares in the capital of Subco as of the Closing Date
(as defined below) to the Selling Shareholders as consideration for the purchase
by Pubco of all of the issued and outstanding common shares of Priveco held by
the Selling Shareholders; and

 
C.  
Upon the terms and subject to the conditions set forth in this Agreement, the
Selling Shareholders have agreed to sell all of the issued and outstanding
common shares of Priveco held by the Selling Shareholders to Pubco in exchange
for preferred shares of Subco.

 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged by the parties), the parties
covenant and agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
 
1.  INTERPRETATION
 
1.1  
Definitions.  In this Agreement, the following terms shall have the following
meanings, unless the context otherwise requires:

 
(a)  
“Agreement” means this Agreement and all the schedules, appendices and other
documents attached hereto or referred to herein, and all amendments, supplements
or other modifications, if any, hereto;

 
(b)  
“Callco” means 1896431 Ontario Inc., a wholly-owned subsidiary of Pubco existing
under the laws of the Province of Ontario, or any other direct or indirect
wholly-owned subsidiary of Pubco designated by Pubco from time to time in
replacement thereof;

 
(c)  
“Closing” means the completion of the Transaction, in accordance with Section 8
hereof, at which the Closing Documents shall be exchanged by the parties, except
for those documents or other items specifically required to be exchanged at a
later time;

 
(d)  
“Closing Date” means a date mutually agreed upon by the parties hereto in
writing and in accordance with Section 8.1 following the satisfaction or waiver
by Pubco, Subco and Priveco of the conditions precedent set out in Sections 6.1
and 6.2, respectively;

 
(e)  
“Closing Documents” means the papers, instruments and documents required to be
executed and delivered at the Closing pursuant to this Agreement;

 
(f)  
“Contract” has the meaning ascribed to that term in Section 3.20;

 
(g)  
“Copyrights” has the meaning ascribed to that term in Section 3.16(a)(iii);

 
(h)  
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

 
(i)  
“GAAP” means United States generally accepted accounting principles applied in a
manner consistent with prior periods;

 
(j)  
“Intellectual Property Assets” has the meaning ascribed to that term in Section
3.16(a);

 
(k)  
“Leases” has the meaning ascribed to that term in Section 3.19;

 
(l)  
“Liabilities” includes any direct or indirect indebtedness, guarantee,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, liquidated or unliquidated,
secured or unsecured;

 
(m)  
“Marks” has the meaning ascribed to that term in Section 3.16(a)(i);

 
(n)  
“Material Adverse Effect” means any event, condition or change which
individually or in the aggregate constitutes, or could reasonably be expected to
have, a material adverse effect on the business, operations, assets, properties,
prospects or condition (financial or otherwise) of a party taken as a whole;
provided, however, that the determination of whether a material adverse effect
has occurred shall be made ignoring any event, change, fact or effect resulting
from: (i) any change in laws or interpretation thereof; (ii) any generally
applicable change or development in economic, regulatory, business or financial
market conditions; (iii) any acts of terrorism or war; (iv) the execution or
announcement of this Agreement; (v) in respect of Rockford, any breach of this
Agreement by Priveco or the Selling Shareholders; and (vi) in respect of
Priveco, any breach of this Agreement by Rockford or Subco;

 
 
2

--------------------------------------------------------------------------------

 
 
(o)  
“Ontario Securities Act” means the Securities Act (Ontario), R.S.O. 1990, c.
S.5, together with all regulations adopted thereunder, and all blanket rulings,
policy statements, orders, rules and notices of the Ontario Securities
Commission;

 
(p)  
“Patents” has the meaning ascribed to that term in Section 3.16(a)(ii);

 
(q)  
“Priveco Accounting Date” means November 30, 2012;

 
(r)  
“Priveco Common Stock” has the meaning ascribed to that term in Section 3.3;

 
(s)  
“Priveco Documents” has the meaning ascribed to that term in Section 3.2;

 
(t)  
“Priveco Financial Statements” has the meaning ascribed to that term in Section
3.10;

 
(u)  
“Priveco Preferred Stock” has the meaning ascribed to that term in Section 3.3;

 
(v)  
“Priveco Shares” means the 78,030,877 fully paid and non-assessable common
shares of Priveco held by the Selling Shareholders, being all of the issued and
outstanding common shares of Priveco beneficially held, either directly or
indirectly, by the Selling Shareholders;

 
(w)  
“Pubco Accounting Date” means April 30, 2013;

 
(x)  
“Pubco Common Stock” has the meaning ascribed to that term in Section 2.3;

 
(y)  
“Pubco Documents” has the meaning ascribed to that term in Section 4.2;

 
(z)  
“Pubco Financial Statements” has the meaning ascribed thereto in Section 4.10;

 
(aa)  
“Pubco SEC Documents” has the meaning ascribed to that term in Section 4.9;

 
(bb)  
“SEC” means the United States Securities and Exchange Commission;

 
(cc)  
“Securities Act” means the United States Securities Act of 1933, as amended;

 
(dd)  
“Subco Common Stock” has the meaning ascribed to that term in Section 5.3;

 
(ee)  
“Subco Documents” has the meaning ascribed to that term in Section 5.2;

 
(ff)  
“Subco Preferred Stock” has the meaning ascribed to that term in Section 2.3;

 
(gg)  
“Subco Shares” means the 78,030,877 fully paid and non-assessable preferred
shares of Subco to be issued to the Selling Shareholders by Subco on the Closing
Date;

 
(hh)  
“Support Agreement” means the support agreement to be entered into among Pubco,
Callco and Subco in substantially the form attached hereto as Appendix 2;

 
(ii)  
“Taxes” includes international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments;

 
 
3

--------------------------------------------------------------------------------

 
 
(jj)  
“Trade Secrets” has the meaning ascribed to that term in Section 3.16(a)(iv);

 
(kk)  
“Transaction” means the purchase of the Priveco Shares by Pubco from the Selling
Shareholders in consideration for the issuance of the Subco Shares by Subco; and

 
(ll)  
“Voting and Exchange Trust Agreement” means the voting and exchange trust
agreement to be entered into among Priveco, Callco, Subco and John Marmora in
substantially the form attached hereto as Appendix 3.

 
1.2  
Schedules.  The following schedules and appendices are attached to and form part
of this Agreement:

 
 
Schedule A       –       Selling Shareholders

 
Schedule B       –       Certificate of U.S Shareholder

 
Schedule C       –       Priveco Leases and Other Property Interests

 
Schedule D       –       Priveco Intellectual Property

 
Schedule E       –       Priveco Material Contracts

 
 
Appendix 1       –       Provisions Attaching to the Subco Preferred Stock

 
Appendix 2       –       Form of Support Agreement between Priveco, Callco and
Subco

 
Appendix 3       –       Form of Voting and Exchange Trust Agreement between
Priveco, Callco, Subco and John Marmora

 
1.3  
Currency.  All references to currency in this Agreement are to United States
dollars unless expressly stated otherwise.

 
1.4  
Gender.  All references to any party in this Agreement shall be read with such
changes in number and gender as the context or reference requires.

 
1.5  
Headings.  The headings contained in this Agreement are for convenience only and
shall not affect in any way the meaning or interpretation hereof.

 
2.  OFFER, PURCHASE AND SALE OF SHARES
 
2.1  
Offer, Purchase and Sale of Priveco Shares.  On the terms and subject to the
conditions of this Agreement, the Selling Shareholders shall sell, assign and
transfer to Pubco, and Pubco shall purchase from the Selling Shareholders, the
Priveco Shares.

 
2.2  
Consideration.  As consideration for the sale of the Priveco Shares by the
Selling Shareholders to Pubco, Pubco shall cause Subco to allot and issue the
Subco Shares to the Selling Shareholders in the amount set out opposite each
Selling Shareholder’s name in Schedule A on the basis of one Subco Share for
each Priveco Share held by each Selling Shareholder.  The Selling Shareholders
acknowledge and agree that the Subco Shares are being issued pursuant to an
exemption from the registration requirements of the Securities Act and the
prospectus requirements of the Ontario Securities Act.  As required by
applicable securities laws, the Selling Shareholders agree to abide by all
applicable resale restrictions and hold periods imposed by all such laws.  All
certificates representing Subco Shares issued at the Closing shall be endorsed
with the legends in substantially the following form pursuant to the Securities
Act and the Ontario Securities Act in order to reflect the fact that the Subco
Shares will be issued to the Selling Shareholders pursuant to one or more
exemptions from the prospectus and registration requirements of such Acts:

 
 
4

--------------------------------------------------------------------------------

 
 
For Selling Shareholders not resident in the United States:
 
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”

 
 
“UNLESS PERMITTED UNDER APPLICABLE SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY
AFTER THE LATER OF (I) THE DISTRIBUTION DATE, AND (II) THE DATE THE ISSUER
BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.”

 
For Selling Shareholders resident in the United States:
 
 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S.
PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”

 
 
“UNLESS PERMITTED UNDER APPLICABLE SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY
AFTER THE LATER OF (I) THE DISTRIBUTION DATE, AND (II) THE DATE THE ISSUER
BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.”

 
2.3  
Share Exchange Procedure.  On the Closing Date, (a) each certificate
representing Priveco Shares shall automatically be cancelled without any further
action on the part of the Selling Shareholders and Pubco shall be registered as
the holder of such shares on the books of Priveco, and (b) Pubco shall authorize
its transfer agent to issue one or more certificates representing preferred
shares of Subco without par value (the “Subco Preferred Stock”) to each Selling
Shareholder in the amounts set out in Schedule A.  In order to receive any
certificates representing Subco Preferred Stock, each Selling Shareholder that
is resident in the United States must deliver a Certificate of U.S. Shareholder
in the form attached hereto as Schedule B to Pubco on or prior to the Closing
Date.  The provisions attaching to the Subco Preferred Stock are described in
Appendix 1 and the Subco Preferred Stock shall be exchangeable for common shares
of Pubco, par value $0.001 per share (the “Pubco Common Stock”), in accordance
with such provisions.

 
 
5

--------------------------------------------------------------------------------

 
2.4  
Fractional Shares.  Notwithstanding any other provision of this Agreement, no
certificate for fractional Subco Shares shall be issued in connection with the
Transaction.  In lieu of any such fractional shares, if any of the Selling
Shareholders would otherwise be entitled to receive a fraction of a Subco Share
upon the surrender of one or more certificates representing Priveco Shares for
exchange pursuant to this Agreement, the Selling Shareholders shall be entitled
to have such fraction rounded up to the nearest whole number of Subco Shares and
shall receive from Subco one or more share certificates representing same.

 
2.5  
Closing Date.  The Closing shall take place, on the terms and subject to the
conditions of this Agreement, on the Closing Date.

 
2.6  
Restricted Shares.  The Selling Shareholders acknowledge that the Subco Shares
shall have such hold periods as are required under applicable securities laws
and as a result may not be sold, transferred or otherwise disposed of except
pursuant to an effective registration statement under the Securities Act, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act or the prospectus requirements
of the Ontario Securities Act, and in each case, only in accordance with all
applicable securities laws.

 
2.7  
Exemptions.  The Selling Shareholders resident in the United States acknowledge
that each of Pubco and Subco has advised the Selling Shareholders that they are
relying upon the representations and warranties of the Selling Shareholders set
out in Schedule A to issue the Subco Shares under an exemption from the
registration requirements of the Securities Act and, as a consequence, certain
protections, rights and remedies provided by the Securities Act, including
statutory rights of rescission or damages, will not be available to the Selling
Shareholders.

 
2.8  
Canadian Resale Restrictions.  The Selling Shareholders acknowledge that Subco
is not a reporting issuer in any province or territory of Canada and
accordingly, any applicable hold periods under the Ontario Securities Act or the
securities laws of any other Canadian jurisdiction may never expire, and the
Subco Shares may be subject to resale restrictions in Canada for an indefinite
period of time.  Additionally, the Selling Shareholders acknowledge that resale
of any of the Subco Shares by Selling Shareholders resident in Canada is
restricted except pursuant to an exemption from applicable securities laws.

 
3.  REPRESENTATIONS AND WARRANTIES OF PRIVECO
 
Priveco and the Selling Shareholders, jointly and severally, represent and
warrant to Pubco and Subco, and acknowledge that each of Pubco and Subco is
relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Pubco or Subco, as follows:
 
3.1  
Organization and Good Standing.  Priveco is a corporation duly organized,
validly existing and in good standing under the laws of the Province of Ontario
and has the requisite corporate power and authority to own, lease and to carry
on its business as now being conducted.  Priveco is duly qualified to do
business and is in good standing as a foreign corporation in each of the
jurisdictions in which Priveco owns property, leases property, does business, or
is otherwise required to do so, where the failure to be so qualified would have
a Material Adverse Effect on Priveco.

 
 
6

--------------------------------------------------------------------------------

 
3.2  
Authority.  Priveco has all requisite corporate power and authority to execute
and deliver this Agreement and any other documents contemplated by this
Agreement (collectively, the “Priveco Documents”) to be signed by Priveco and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution and delivery of each of the Priveco
Documents by Priveco and the consummation by Priveco of the transactions
contemplated hereby have been duly authorized by Priveco’s board of directors
and no other corporate or shareholder proceeding on the part of Priveco is
necessary to authorize such documents or to consummate the transactions
contemplated hereby.  This Agreement has been, and the other Priveco Documents
when executed and delivered by Priveco as contemplated hereby will be, duly
executed and delivered by Priveco and this Agreement is, and the other Priveco
Documents when executed and delivered by Priveco as contemplated hereby will be,
valid and binding obligations of Priveco enforceable in accordance with their
respective terms except as limited by:

 
(a)  
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting the enforcement of creditors’ rights generally;

 
(b)  
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies; and

 
(c)  
public policy.

 
3.3  
Capitalization of Priveco.  The entire authorized capital stock of Priveco
consists of an unlimited number of common shares without par value (the “Priveco
Common Stock”) and an unlimited number of class A shares without par value (the
“Priveco Preferred Stock”).  As of the date of this Agreement, there
are 100,000,000 issued and outstanding shares of Priveco Common Stock and no
issued and outstanding shares of Priveco Preferred Stock.  All of the issued and
outstanding shares of Priveco Common Stock have been duly authorized, are
validly issued as fully paid and non-assessable, were not issued in violation of
any pre-emptive rights and are not subject to pre-emptive rights and were issued
in full compliance with all federal, provincial and local laws, rules and
regulations.  There are no outstanding options, warrants, subscriptions,
conversion rights or other rights, agreements or commitments obligating Priveco
to issue any additional shares of Priveco Common Stock or Priveco Preferred
Stock, or any other securities convertible into, exchangeable for or evidencing
the right to subscribe for or acquire from Priveco any shares of Priveco Common
Stock or Priveco Preferred Stock.  There are no agreements purporting to
restrict the transfer of Priveco Common Stock or Priveco Preferred Stock and no
voting agreements, shareholders’ agreements, voting trusts or other arrangements
restricting or affecting the voting of Priveco Common Stock or Priveco Preferred
Stock.

 
3.4  
Shareholders of Priveco Common Stock.  As of the Closing Date, Schedule A
contains a true and complete list of the Selling Shareholders.

 
3.5  
Corporate Records of Priveco.  The corporate records of Priveco, as required to
be maintained by it pursuant to all applicable laws, are accurate, complete and
current in all material respects, and the minute book of Priveco is, in all
material respects, correct and contains all records required by all applicable
laws in regards to all proceedings, consents, actions and meetings of the
shareholders and the board of directors of Priveco.

 
3.6  
Non-Contravention.  Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

 
(a)  
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material assets of
Priveco under any term, condition or provision of any loan or credit agreement,
note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Priveco or any of its material property or
assets;

 
(b)  
violate any provision of the constating documents of Priveco or any applicable
laws; or

 
(c)  
violate any order, writ, injunction, decree, statute, rule or regulation of any
court or governmental or regulatory authority applicable to Priveco or any of
its material property or assets.

 
 
7

--------------------------------------------------------------------------------

 
3.7  
Actions and Proceedings.  To the knowledge of Priveco, there is no basis for and
there is no action, suit, judgment, claim, charge, arbitration, grievance,
investigation, demand or proceeding outstanding or pending by or before any
court, arbitrator, administrative agency or other government body, or threatened
against Priveco which involves any of the business, property or assets of
Priveco that, if adversely resolved or determined, would have a Material Adverse
Effect on Priveco.  There is no reasonable basis for any claim or action that,
based upon the likelihood of its being asserted and its success if asserted,
would have such a Material Adverse Effect.

 
3.8  
Compliance.

 
(a)  
To the knowledge of Priveco, Priveco is in compliance with, is not in default or
violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule or decree applicable to the business or operations
of Priveco;

 
(b)  
To the knowledge of Priveco, Priveco is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would have a Material Adverse Effect on Priveco;

 
(c)  
Priveco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement.  All of such permits and consents are in full force and effect, and
no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Priveco, threatened, and none of them will be adversely affected by the
consummation of the Transaction; and

 
(d)  
Priveco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business.  Priveco has not
received any notice of any violation thereof, nor is Priveco aware of any valid
basis therefore.

 
3.9  
Filings, Consents and Approvals.  No filing or registration with, no notice to
and no permit, authorization, consent or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Priveco of the Transaction or to enable Pubco to conduct Priveco’s business
after the Closing Date in a manner which is consistent with that in which the
business is presently conducted.

 
3.10  
Financial Representations.  The audited balance sheets for Priveco for its last
two fiscal years plus any unaudited balance sheets for Priveco dated on or the
Priveco Accounting Date, together with related statements of income, cash flows
and changes in shareholder’s equity for such fiscal years and interim periods
then ended (collectively, the “Priveco Financial Statements”) to be supplied on
or before the Closing Date:

 
(a)  
are in accordance with the books and records of Priveco;

 
(b)  
present fairly the financial condition of Priveco as of the respective dates
indicated and the results of operations for such periods; and

 
(c)  
have been prepared in accordance with GAAP.

 
 
8

--------------------------------------------------------------------------------

 
Priveco has not received any advice or notification from its independent
certified public accountants that Priveco has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Priveco Financial Statements or the books and records of Priveco, any
properties, assets, Liabilities, revenues or expenses.  The books, records and
accounts of Priveco accurately and fairly reflect, in reasonable detail, the
assets and Liabilities of Priveco.  Priveco has not engaged in any transaction,
maintained any bank account or used any funds of Priveco except for
transactions, bank accounts and funds which have been and are reflected in the
normally maintained books and records of Priveco.
 
3.11  
Absence of Undisclosed Liabilities.  Priveco does not have any material
Liabilities or obligations either direct or indirect, matured or unmatured,
absolute, contingent or otherwise that exceed $5,000, which:

 
(a)  
are not set forth in the Priveco Financial Statements or have not heretofore
been paid or discharged;

 
(b)  
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Pubco; or

 
(c)  
have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the Priveco Accounting Date.

 
3.12  
Tax Matters.

 
(a)  
As of the date of this Agreement:

 
(i)  
Priveco has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to Priveco,
and

 
(ii)  
all such returns are true and correct in all material respects;

 
(b)  
Priveco has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof, and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non-payment of which will not have a Material Adverse
Effect on Priveco;

 
(c)  
Priveco is not presently under or has not received notice of, any contemplated
investigation or audit by any regulatory or governmental agency or any foreign
or state taxing authority concerning any fiscal year or period ended prior to
the date hereof;

 
(d)  
Priveco has properly withheld all Taxes required to be withheld on or prior to
the date hereof from employees for income Taxes, social security Taxes,
unemployment Taxes and other similar withholding Taxes and, if required on or
prior to the date hereof, has deposited such Taxes with the appropriate
governmental agency; and

 
(e)  
to the knowledge of Priveco, the Priveco Financial Statements contain full
provisions for all Taxes including any deferred Taxes that may be assessed to
Priveco for the accounting period ended on the Priveco Accounting Date or for
any prior period in respect of any transaction, event or omission occurring, or
any profit earned, on or prior to the Priveco Accounting Date or for any profit
earned by Priveco on or prior to the Priveco Accounting Date or for which
Priveco is accountable up to such date and all contingent Liabilities for Taxes
have been provided for or disclosed in the Priveco Financial Statements.

 
 
9

--------------------------------------------------------------------------------

 
3.13  
Absence of Changes.  Since the Priveco Accounting Date, Priveco has not:

 
(a)  
incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
property;

 
(b)  
sold, encumbered, assigned or transferred any material fixed assets except for
ordinary course business transactions consistent with past practice;

 
(c)  
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or property of
Priveco to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;

 
(d)  
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 
(e)  
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its equity securities or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or acquire any of
its equity securities;

 
(f)  
suffered any Material Adverse Effect;

 
(g)  
experienced any material change in its accounting methods, principles or
practices;

 
(h)  
received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 
(i)  
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;

 
(j)  
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to any of its directors, officers,
employees or consultants or made any increase in, or any addition to, other
benefits to which any of its directors, officers, employees or consultants may
be entitled;

 
(k)  
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 
(l)  
agreed, whether in writing or orally, to do any of the foregoing.

 
 
10

--------------------------------------------------------------------------------

 
3.14  
Subsidiaries.  Priveco does not have any subsidiaries or agreements of any
nature to acquire any subsidiary or to acquire or lease any other business
operations.

 
3.15  
Personal Property.  Priveco possesses, and has good and marketable title to all
property necessary for the continued operation of the business of Priveco as
presently conducted and as represented to Pubco and Subco.  All such property is
used in the business of Priveco, is in reasonably good operating condition
(normal wear and tear excepted) and is reasonably fit for the purposes for which
such property is presently used.  All material equipment, furniture, fixtures
and other tangible personal property and assets owned or leased by Priveco is
owned by Priveco free and clear of all liens, security interests, charges,
encumbrances, and other adverse claims.

 
3.16  
Intellectual Property

 
(a)  
Intellectual Property Assets.  Priveco owns or holds an interest in all
intellectual property assets necessary for the operation of the business of
Priveco as it is currently conducted (collectively, the “Intellectual Property
Assets”), including:

 
(i)  
all functional business names, trading names, registered and unregistered
trademarks, service marks and applications (collectively, the “Marks”);

 
(ii)  
all patents, patent applications and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

 
(iii)  
all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

 
(iv)  
all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Priveco as licensee or licensor
(collectively, the “Trade Secrets”).

 
(b)  
Agreements. Schedule D contains a complete and accurate list and summary
description, including any royalties paid or received by Priveco, of all
contracts and agreements relating to the Intellectual Property Assets to which
Priveco is a party or by which Priveco is bound, except for any license implied
by the sale of a product and perpetual, paid-up licenses for commonly available
software programs with a value of less than $500 under which Priveco is the
licensee.  To the best knowledge of Priveco, there are no outstanding or
threatened disputes or disagreements with respect to any such agreement.

 
(c)  
Intellectual Property and Know-How Necessary for the Business.  Except as set
forth in Schedule D, Priveco is the owner of all right, title and interest in
and to each of the Intellectual Property Assets, free and clear of all liens,
security interests, charges, encumbrances and other adverse claims, and has the
right to use of all the Intellectual Property Assets without payment to a third
party.  Except as set forth in Schedule D, all former and current employees and
contractors of Priveco have executed written contracts, agreements or other
undertakings with Priveco that assign all rights to any inventions,
improvements, discoveries or information relating to the business of
Priveco.  No employee, director, officer or shareholder of Priveco owns,
directly or indirectly, in whole or in part, any Intellectual Property Assets
which Priveco is presently using or which is necessary for the conduct of its
business.  To the knowledge of Priveco, no employee or contractor of Priveco has
entered into any contract or agreement that restricts or limits in any way the
scope or type of work in which the employee may be engaged or requires the
employee to transfer, assign or disclose information concerning his work to
anyone other than Priveco.

 
 
11

--------------------------------------------------------------------------------

 
(d)  
Patents.  Except as set out in Schedule D, Priveco does not hold any right,
title or interest in and to any Patent and Priveco has not filed any patent
application with any third party.  To the knowledge of Priveco, none of the
products manufactured and sold, nor any process or know-how used, by Priveco
infringes or is alleged to infringe any patent or other proprietary right of any
other person or entity.

 
(e)  
Trademarks.  Except as set out in Schedule D, Priveco does not hold any right,
title or interest in and to any Mark and Priveco has not registered or filed any
application to register any Mark with any third party.  To the knowledge of
Priveco, none of the Marks, if any, used by Priveco infringes or is alleged to
infringe any trade name, trademark or service mark of any third party.

 
(f)  
Copyrights. Schedule D contains a complete and accurate list and summary
description of all Copyrights.  Priveco is the owner of all right, title and
interest in and to each of the Copyrights, free and clear of all liens, security
interests, charges, encumbrances and other adverse claims.  If applicable, all
registered Copyrights are currently in compliance with formal legal
requirements, are valid and enforceable, and are not subject to any maintenance
fees or taxes or actions falling due within 90 days after the Closing Date.  To
the knowledge of Priveco, no Copyright is infringed or has been challenged or
threatened in any way and none of the subject matter of any of the Copyrights
infringes or is alleged to infringe any copyright of any third party or is a
derivative work based on the work of a third party.  All works encompassed by
the Copyrights have been marked with the proper copyright notice.

 
(g)  
Trade Secrets.  Priveco has taken all reasonable precautions to protect the
secrecy, confidentiality and value of its Trade Secrets.  Priveco has good title
and an absolute right to use the Trade Secrets.  The Trade Secrets are not part
of the public knowledge or literature, and to the knowledge of Priveco, have not
been used, divulged or appropriated either for the benefit of any person or
entity or to the detriment of Priveco.  No Trade Secret is subject to any
adverse claim or has been challenged or threatened in any way.

 
3.17  
Insurance.  The products sold by and the assets owned by Priveco are insured
under various policies of general product liability and other forms of insurance
consistent with prudent business practices.  All such policies are in full force
and effect in accordance with their terms, no notice of cancellation has been
received, and there is no existing default by Priveco, or any event which, with
the giving of notice, the lapse of time or both, would constitute a default
thereunder.  All premiums to date have been paid in full.

 
3.18  
Employees and Consultants.  All consultants of Priveco have been paid all
salaries, wages, income and any other sum due and owing to them by Priveco, as
at the end of the most recent completed pay period.  Priveco does not have any
employees.

 
3.19  
Real Property.  Priveco does not own any real property.  Each of the leases,
subleases, claims or other real property interests (collectively, the “Leases”)
to which Priveco is a party or is bound, as set out in Schedule C, is legal,
valid, binding, enforceable and in full force and effect in all material
respects.  All rental and other payments required to be paid by Priveco pursuant
to any such Leases have been duly paid and no event has occurred which, upon the
passing of time, the giving of notice, or both, would constitute a breach or
default by any party under any of the Leases.  The Leases will continue to be
legal, valid, binding, enforceable and in full force and effect on identical
terms following the Closing Date.  Priveco has not assigned, transferred,
conveyed, mortgaged, deeded in trust or encumbered any interest in the Leases or
the leasehold property pursuant thereto.

 
3.20  
Material Contracts and Transactions.  Schedule E lists each material contract,
agreement, license, permit, arrangement, commitment, instrument or contract to
which Priveco is a party (each, a “Contract”).  Each Contract is in full force
and effect, and there exists no material breach or violation of or default by
Priveco under any Contract, or any event that with notice or the lapse of time,
or both, will create a material breach or violation thereof or default under any
Contract by Priveco.  The continuation, validity and effectiveness of each
Contract shall in no way be affected by the consummation of the
Transaction.  There exists no actual or threatened termination, cancellation or
limitation of, or any amendment, modification or change to, any Contract.

 
 
12

--------------------------------------------------------------------------------

 
3.21  
Certain Transactions.  Priveco is not a guarantor or indemnitor of any
indebtedness of any third party, including any person, firm or corporation.

 
3.22  
No Brokers.  Priveco has not incurred any independent obligation or Liability to
any party for any brokerage fees, agent’s commissions or finder’s fees in
connection with the Transaction.

 
3.23  
Completeness of Disclosure.  No representation or warranty by Priveco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Pubco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 
4.  REPRESENTATIONS AND WARRANTIES OF PUBCO
 
Pubco represents and warrants to Priveco and the Selling Shareholders and
acknowledges that Priveco and the Selling Shareholders are relying upon such
representations and warranties in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Priveco or the Selling Shareholders, as follows:
 
4.1  
Organization and Good Standing.  Pubco is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has the
requisite corporate power and authority to own, lease and to carry on its
business as now being conducted.  Pubco is duly qualified to do business and is
in good standing as a foreign corporation in each of the jurisdictions in which
Pubco owns property, leases property, does business, or is otherwise required to
do so, where the failure to be so qualified would have a Material Adverse Effect
on Pubco.

 
4.2  
Authority.  Pubco has all requisite corporate power and authority to execute and
deliver this Agreement and any other documents contemplated by this Agreement
(collectively, the “Pubco Documents”) to be signed by Pubco and to perform its
obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of each of the Pubco Documents by Pubco and
the consummation by Pubco of the transactions contemplated hereby have been duly
authorized by Pubco’s board of directors and no other corporate or shareholder
proceeding on the part of Pubco is necessary to authorize such documents or to
consummate the transactions contemplated hereby.  This Agreement has been, and
the other Pubco Documents when executed and delivered by Pubco as contemplated
hereby will be, duly executed and delivered by Pubco and this Agreement is, and
the other Pubco Documents when executed and delivered by Pubco as contemplated
hereby will be, valid and binding obligations of Pubco enforceable in accordance
with their respective terms, except as limited by:

 
(a)  
by applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting the enforcement of creditors’ rights generally;

 
(b)  
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies; and

 
(c)  
public policy.

 
 
13

--------------------------------------------------------------------------------

 
4.3  
Capitalization of Pubco.  The entire authorized capital stock of Pubco consists
of 300,000,000 shares of Pubco Common Stock.  As of the date of this Agreement,
there are 12,264,146 issued and outstanding shares of Pubco Common Stock.  All
of the issued and outstanding shares of Pubco Common Stock have been duly
authorized, are validly issued as fully paid and non-assessable, were not issued
in violation of any pre-emptive rights are not subject to pre-emptive rights and
were issued in full compliance with all federal, state and local laws, rules and
regulations.  There are no outstanding options, warrants, subscriptions,
conversion rights or other rights, agreements or commitments obligating Pubco to
issue any additional shares of Pubco Common Stock, or any other securities
convertible into, exchangeable for or evidencing the right to subscribe for or
acquire from Pubco any shares of Pubco Common Stock.  There are no agreements
purporting to restrict the transfer of Pubco Common Stock and no voting
agreements, shareholders’ agreement, voting trusts or other arrangements
restricting or affecting the voting of Pubco Common Stock.

 
4.4  
Corporate Records of Pubco.  The corporate records of Pubco, as required to be
maintained by it pursuant to all applicable laws, are accurate, complete and
current in all material respects, and the minute book of Pubco is, in all
material respects, correct and contains all material records required by all
applicable laws in regards to all proceedings, consents, actions and meetings of
the shareholders and the board of directors of Pubco.

 
4.5  
Non-Contravention.  Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

 
(a)  
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;

 
(b)  
violate any provision of the constating documents of Pubco or any applicable
laws; or

 
(c)  
violate any order, writ, injunction, decree, statute, rule or regulation of any
court or governmental or regulatory authority applicable to Pubco or any of its
material property or assets.

 
4.6  
Actions and Proceedings.  To the knowledge of Pubco, there is no basis for and
there is no action, suit, judgment, claim, charge, arbitration, grievance,
investigation, demand or proceeding outstanding or pending by or before any
court, arbitrator, administrative agency or other governmental authority, or
threatened against Pubco which involves any of the business, property or assets
of Pubco that, if adversely resolved or determined, would have a Material
Adverse Effect on Pubco.  There is no reasonable basis for any claim or action
that, based upon the likelihood of its being asserted and its success if
asserted, would have such a Material Adverse Effect.

 
4.7  
Compliance.

 
(a)  
To the knowledge of Pubco, Pubco is in compliance with, is not in default or
violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule or decree applicable to the business or operations
of Pubco;

 
 
14

--------------------------------------------------------------------------------

 
(b)  
To the knowledge of Pubco, Pubco is not subject to any judgment, order or decree
entered in any lawsuit or proceeding applicable to its business and operations
that would have a Material Adverse Effect on Pubco;

 
(c)  
Pubco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement.  All of such permits and consents are in full force and effect, and
no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

 
(d)  
Pubco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business.  Pubco has not
received any notice of any violation thereof, nor is Pubco aware of any valid
basis therefore.

 
4.8  
Filings, Consents and Approvals.  Except as described in this Agreement, no
filing or registration with, no notice to and no permit, authorization, consent,
or approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by Pubco of the Transaction.

 
4.9  
SEC Filings.  Pubco has furnished or made available to Priveco and the Selling
Shareholders a true and complete copy of each report, schedule, registration
statement and proxy statement filed by Pubco with the SEC (collectively, the
“Pubco SEC Documents”).  As of their respective dates, the Pubco SEC Documents
complied in all material respects with the requirements of the Securities Act,
or the Exchange Act, as the case may be, and the rules and regulations of the
SEC thereunder applicable to such Pubco SEC Documents.  The Pubco SEC Documents
constitute all of the documents and reports that Pubco was required to file with
the SEC pursuant to the Exchange Act and the rules and regulations promulgated
thereunder by the SEC.

 
4.10  
Financial Representations.  Included with the Pubco SEC Documents are true,
correct, and complete copies of audited balance sheets for Pubco dated as of the
Pubco Accounting Date, together with related statements of income, cash flows,
and changes in shareholder’s equity for the fiscal year and interim period then
ended (collectively, the “Pubco Financial Statements”).  The Pubco Financial
Statements:

 
(a)  
are in accordance with the books and records of Pubco;

 
(b)  
present fairly the financial condition of Pubco as of the respective dates
indicated and the results of operations for such periods; and

 
(c)  
have been prepared in accordance with GAAP.

 
Pubco has not received any advice or notification from its independent certified
public accountants that Pubco has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the Pubco
Financial Statements or the books and records of Pubco, any properties, assets,
Liabilities, revenues or expenses.  The books, records and accounts of Pubco
accurately and fairly reflect, in reasonable detail, the assets and Liabilities
of Pubco.  Pubco has not engaged in any transaction, maintained any bank account
or used any funds of Pubco except for transactions, bank accounts and funds
which have been and are reflected in the normally maintained books and records
of Pubco.
 
 
15

--------------------------------------------------------------------------------

 
4.11  
Absence of Undisclosed Liabilities.  Pubco has no material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

 
(a)  
are not set forth in the Pubco Financial Statements or have not heretofore been
paid or discharged;

 
(b)  
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Priveco; or

 
(c)  
have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the Pubco Accounting Date.

 
4.12  
Tax Matters.

 
(a)  
As of the date of this Agreement:

 
(i)  
Pubco has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to Pubco, and

 
(ii)  
all such returns are true and correct in all material respects;

 
(b)  
Pubco has paid all Taxes that have become or are due with respect to any period
ended on or prior to the date hereof, and has established an adequate reserve
therefore on its balance sheets for those Taxes not yet due and payable, except
for any Taxes the non-payment of which will not have a Material Adverse Effect
on Pubco;

 
(c)  
Pubco is not presently under and has not received notice of, any contemplated
investigation or audit by any regulatory or governmental agency or any foreign
or state taxing authority concerning any fiscal year or period ended prior to
the date hereof;

 
(d)  
Pubco has properly withheld all Taxes required to be withheld on or prior to the
date hereof from employees for income Taxes, social security Taxes, unemployment
Taxes and other similar withholding Taxes and, if required on or prior to the
date hereof, has deposited such Taxes with the appropriate governmental agency;
and

 
(e)  
To the knowledge of Pubco, the Pubco Financial Statements contain full
provisions for all Taxes including any deferred Taxes that may be assessed to
Pubco for the accounting period ended on the Pubco Accounting Date or for any
prior period in respect of any transaction, event or omission occurring, or any
profit earned, on or prior to the Pubco Accounting Date or for any profit earned
by Pubco on or prior to the Pubco Accounting Date or for which Pubco is
accountable up to such date and all contingent Liabilities for Taxes have been
provided for or disclosed in the Pubco Financial Statements.

 
4.13  
Absence of Changes.  Since the Pubco Accounting Date, except as and to the
extent disclosed in the Pubco SEC Documents, Pubco has not:

 
(a)  
incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
property;

 
(b)  
sold, encumbered, assigned or transferred any material fixed assets or
properties;

 
 
16

--------------------------------------------------------------------------------

 
(c)  
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or property of Pubco
to any mortgage, lien, pledge, security interest, conditional sales contract or
other encumbrance of any nature whatsoever;

 
(d)  
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 
(e)  
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its equity securities or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or acquire any of
its equity securities;

 
(f)  
suffered any Material Adverse Effect;

 
(g)  
experienced any material change in its accounting methods, principles or
practices;

 
(h)  
received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 
(i)  
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $1,000;

 
(j)  
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to any of its directors, officers,
employees or consultants or made any increase in, or any addition to, other
benefits to which any of its directors, officers, employees or consultants may
be entitled;

 
(k)  
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 
(l)  
agreed, whether in writing or orally, to do any of the foregoing.

 
4.14  
Subsidiaries.  Except for Subco and as disclosed in the Pubco SEC Documents,
Pubco does not have any subsidiaries or agreements of any nature to acquire any
subsidiary or to acquire or lease any other business operations.

 
4.15  
Personal Property.  Except as disclosed in the Pubco SEC Documents, Pubco does
not own or lease any material equipment, furniture, fixtures and other tangible
personal property or assets.

 
4.16  
Employees and Consultants.  Except as disclosed in the Pubco SEC Documents,
Pubco does not have any employees or consultants.

 
4.17  
Material Contracts and Transactions.  Other than as expressly contemplated by
this Agreement, there are no material contracts, agreements, licenses, permits,
arrangements, commitments, instruments, understandings or contracts, whether
written or oral, express or implied, contingent, fixed or otherwise, to which
Pubco is a party except as disclosed in writing to Priveco or as disclosed in
the Pubco SEC Documents.

 
4.18  
No Brokers.  Pubco has not incurred any obligation or Liability to any party for
any brokerage fees, agent’s commissions or finder’s fees in connection with the
Transaction.

 
 
17

--------------------------------------------------------------------------------

 
4.19  
Internal Accounting Controls.  Pubco maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit the preparation of
financial statements in conformity with GAAP and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any
differences.  Pubco’s certifying officers evaluated the effectiveness of Pubco’s
controls and procedures as the Evaluation Date, and Pubco presented in its most
recently filed Form 10-Q the conclusions of such certifying officers about the
effectiveness of Pubco’s disclosure controls and procedures based on their
evaluations as of the Pubco Accounting Date.  Since the Pubco Accounting Date,
there have been no significant changes in Pubco’s disclosure controls and
procedures or, to Pubco’s knowledge, in other factors that could significantly
affect Pubco’s disclosure controls and procedures.

 
4.20  
Application of Takeover Protections.  Pubco and its board of directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under Pubco’s
constating documents or the laws of the State of Nevada that is or could become
applicable to Pubco as a result of the Transaction or the exercise of any rights
pursuant to this Agreement.

 
4.21  
No SEC Inquiries.  Neither Pubco nor any of its past or present officers or
directors is the subject of any formal or informal inquiry or investigation by
the SEC.  Pubco does not currently have any outstanding comment letters or other
correspondences from the SEC.

 
4.22  
Completeness of Disclosure.  No representation or warranty by Pubco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Priveco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 
5.  REPRESENTATIONS AND WARRANTIES OF SUBCO
 
Subco represents and warrants to Priveco and the Selling Shareholders and
acknowledges that Priveco and the Selling Shareholders are relying upon such
representations and warranties in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Priveco or the Selling Shareholders, as follows:
 
5.1  
Organization and Good Standing.  Subco is a corporation duly organized, validly
existing and in good standing under the laws of the Province of Ontario and has
the requisite corporate power and authority to own, lease and to carry on its
business as now being conducted.  Subco is duly qualified to do business and is
in good standing as a foreign corporation in each of the jurisdictions in which
Subco owns property, leases property, does business, or is otherwise required to
do so, where the failure to be so qualified would have a Material Adverse Effect
on Subco.

 
5.2  
Authority.  Subco has all requisite corporate power and authority to execute and
deliver this Agreement and any other documents contemplated by this Agreement
(collectively, the “Subco Documents”) to be signed by Subco and to perform its
obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of each of the Subco Documents by Subco and
the consummation by Subco of the transactions contemplated hereby have been duly
authorized by Subco’s board of directors and no other corporate or shareholder
proceeding on the part of Subco is necessary to authorize such documents or to
consummate the transactions contemplated hereby.  This Agreement has been, and
the other Subco Documents when executed and delivered by Subco as contemplated
hereby will be, duly executed and delivered by Subco and this Agreement is, and
the other Subco Documents when executed and delivered by Subco as contemplated
hereby will be, valid and binding obligations of Subco enforceable in accordance
with their respective terms, except as limited by:

 
(a)  
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting the enforcement of creditors’ rights generally;

 
(b)  
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies; and

 
(c)  
public policy.

 
 
18

--------------------------------------------------------------------------------

 
5.3  
Capitalization of Subco.  The entire authorized capital stock and other equity
securities of Subco consists of an unlimited number of common shares without par
value (the “Subco Common Stock”) and an unlimited number of shares of Subco
Preferred Stock.  As of the date of this Agreement, there is one (1) issued and
outstanding share of Subco Common Stock and no issued and outstanding shares of
Subco Preferred Stock.  All of the issued and outstanding shares of Subco Common
Stock have been duly authorized, are validly issued as fully paid and
non-assessable, were not issued in violation of any pre-emptive rights are not
subject to pre-emptive rights and were issued in full compliance with all
federal, state and local laws, rules and regulations.  There are no outstanding
options, warrants, subscriptions, conversion rights or other rights, agreements
or commitments obligating Subco to issue any additional shares of Subco Common
Stock or Subco Preferred Stock, or any other securities convertible into,
exchangeable for or evidencing the right to subscribe for or acquire from Subco
any shares of Subco Common Stock or Subco Preferred Stock.  There are no
agreements purporting to restrict the transfer of Subco Common Stock or Subco
Preferred Stock and no voting agreements, shareholders’ agreement, voting trusts
or other arrangements restricting or affecting the voting of Subco Common Stock
or Subco Preferred Stock.

 
5.4  
Corporate Records of Subco.  The corporate records of Subco, as required to be
maintained by it pursuant to all applicable laws, are accurate, complete and
current in all material respects, and the minute book of Subco is, in all
material respects, correct and contains all material records required by all
applicable laws in regards to all proceedings, consents, actions and meetings of
the shareholders and the board of directors of Subco.

 
5.5  
Non-Contravention.  Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:

 
(a)  
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Subco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Subco or any of its material property or
assets;

 
(b)  
violate any provision of the constating documents of Subco or any applicable
laws; or

 
(c)  
violate any order, writ, injunction, decree, statute, rule or regulation of any
court or governmental or regulatory authority applicable to Subco or any of its
material property or assets.

 
5.6  
Actions and Proceedings.  To the knowledge of Subco, there is no basis for and
there is no action, suit, judgment, claim, charge, arbitration, grievance,
investigation, demand or proceeding outstanding or pending by or before any
court, arbitrator, administrative agency or other governmental authority, or
threatened against Subco which involves any of the business, property or assets
of Subco that, if adversely resolved or determined, would have a Material
Adverse Effect on Subco.  There is no reasonable basis for any claim or action
that, based upon the likelihood of its being asserted and its success if
asserted, would have such a Material Adverse Effect.

 
 
19

--------------------------------------------------------------------------------

 
5.7  
Compliance.

 
(a)  
To the knowledge of Subco, Subco is in compliance with, is not in default or
violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule or decree applicable to the business or operations
of Subco;

 
(b)  
To the knowledge of Subco, Subco is not subject to any judgment, order or decree
entered in any lawsuit or proceeding applicable to its business and operations
that would have a Material Adverse Effect on Subco;

 
(c)  
Subco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement.  All of such permits and consents are in full force and effect, and
no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Subco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

 
(d)  
Subco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business.  Subco has not
received any notice of any violation thereof, nor is Subco aware of any valid
basis therefore.

 
5.8  
Filings, Consents and Approvals.  No filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Subco of the Transaction.

 
5.9  
Validity of Subco Common Stock Issuable at the Closing.  The Subco Shares will,
upon issuance, have been duly and validly authorized and, when so issued in
accordance with the terms of this Agreement, will be duly and validly issued as
fully paid and non-assessable.

 
5.10  
Absence of Undisclosed Liabilities.  Subco has no material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

 
(a)  
have not heretofore been paid or discharged;

 
(b)  
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Priveco; or

 
(c)  
have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business.

 
 
20

--------------------------------------------------------------------------------

 
5.11  
Tax Matters.

 
(a)  
As of the date of this Agreement:

 
(i)  
Subco has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to Subco, and

 
(ii)  
all such returns are true and correct in all material respects;

 
(b)  
Subco has paid all Taxes that have become or are due with respect to any period
ended on or prior to the date hereof, and has established an adequate reserve
therefore on its balance sheets for those Taxes not yet due and payable, except
for any Taxes the non-payment of which will not have a Material Adverse Effect
on Subco;

 
(c)  
Subco is not presently under and has not received notice of, any contemplated
investigation or audit by any regulatory or governmental agency or any foreign
or state taxing authority concerning any fiscal year or period ended prior to
the date hereof; and

 
(d)  
Subco has properly withheld all Taxes required to be withheld on or prior to the
date hereof from employees for income Taxes, social security Taxes, unemployment
Taxes and other similar withholding Taxes and, if required on or prior to the
date hereof, has deposited such Taxes with the appropriate governmental agency.

 
5.12  
Absence of Changes.  Subco has not:

 
(a)  
incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
property;

 
(b)  
sold, encumbered, assigned or transferred any material fixed assets or
properties;

 
(c)  
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or property of Subco
to any mortgage, lien, pledge, security interest, conditional sales contract or
other encumbrance of any nature whatsoever;

 
(d)  
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 
(e)  
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its equity securities or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or acquire any of
its equity securities;

 
(f)  
received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 
(g)  
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $1,000;

 
(h)  
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to any of its directors or officers or made
any increase in, or any addition to, other benefits to which any of its
directors or officers may be entitled;

 
(i)  
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 
(j)  
agreed, whether in writing or orally, to do any of the foregoing.

 
 
21

--------------------------------------------------------------------------------

 
5.13  
Subsidiaries.  Subco does not have any subsidiaries or agreements of any nature
to acquire any subsidiary or to acquire or lease any other business operations.

 
5.14  
Personal Property.  Subco does not own or lease any material equipment,
furniture, fixtures and other tangible personal property or assets.

 
5.15  
Employees and Consultants.  Subco does not have any employees or consultants.

 
5.16  
Material Contracts and Transactions.  There are no material contracts,
agreements, licenses, permits, arrangements, commitments, instruments,
understandings or contracts, whether written or oral, express or implied,
contingent, fixed or otherwise, to which Subco is a party.

 
5.17  
No Brokers.  Subco has not incurred any obligation or Liability to any party for
any brokerage fees, agent’s commissions or finder’s fees in connection with the
Transaction.

 
5.18  
Completeness of Disclosure.  No representation or warranty by Subco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Priveco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 
6.  CLOSING CONDITIONS
 
6.1  
Conditions Precedent to Closing by Pubco and Subco.  The obligation of Pubco and
Subco to consummate the Transaction is subject to the satisfaction or written
waiver of the conditions set forth below by a date mutually agreed upon by the
parties to this Agreement in writing and in accordance with Section 8.1.  The
Closing of the Transaction shall be deemed to mean a waiver of all conditions to
Closing.  These conditions precedent are for the benefit of Pubco and Subco may
be waived by each of Pubco and Subco in its sole discretion.

 
(a)  
Representations and Warranties.  The representations and warranties of Priveco
and the Selling Shareholders set forth in this Agreement shall be true, correct
and complete in all respects as of the Closing Date, as though made on and as of
the Closing Date and Priveco shall have delivered to each of Pubco a certificate
of an officer of Priveco dated as of the Closing Date, to the effect that the
representations and warranties made by Priveco in this Agreement are true and
correct.

 
(b)  
Performance.  All of the covenants and obligations that Priveco and the Selling
Shareholders are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing shall have been performed and complied with
in all material respects.

 
(c)  
Transaction Documents.  This Agreement, the Priveco Documents, the Priveco
Financial Statements and all other documents necessary or reasonably required to
consummate the Transaction, all in form and substance reasonably satisfactory to
Pubco, shall have been executed and delivered to Pubco.

 
 
22

--------------------------------------------------------------------------------

 
(d)  
Officer’s Certificate.  Pubco shall have received a certificate from an officer
of Priveco attaching:

 
(i)  
a copy of Priveco’s Articles of Incorporation, Bylaws and all other
incorporation documents, as amended through the Closing Date; and

 
(ii)  
a copy of the resolutions duly adopted by the board of directors of Priveco
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein.

 
(e)  
Third Party Consents.  Pubco shall have received from Priveco duly executed
copies of all third party consents, permits, authorizations and approvals of any
public, regulatory or governmental body or authority or person or entity
contemplated by this Agreement, in form and substance reasonably satisfactory to
Pubco.

 
(f)  
Execution by Selling Shareholders.  Selling Shareholders holding note less than
50% of the issued and outstanding Priveco Shares shall have executed this
Agreement.

 
(g)  
No Material Adverse Effect.  No Material Adverse Effect on Priveco shall have
occurred since the date of this Agreement.

 
(h)  
No Action.  No suit, action or proceeding shall be pending or threatened before
any governmental or regulatory authority wherein an unfavourable judgment,
order, decree, stipulation, injunction or charge would result in and/or:

 
(i)  
prevent the consummation of any of the transactions contemplated by this
Agreement; or

 
(ii)  
cause the Transaction to be rescinded following consummation.

 
(i)  
Outstanding Shares. Priveco shall have no more than 100,000,000 issued and
outstanding shares of Priveco Common Stock on the Closing Date.

 
(j)  
Delivery of Financial Statements. Priveco shall have delivered to Pubco the
Priveco Financial Statements, which financial statements shall include audited
financial statements for Priveco’s two most recent fiscal years and interim
unaudited financial statements for any quarterly period thereafter that ended
more than 45 days prior to the Closing Date, in each case prepared in accordance
with GAAP and audited or reviewed, as applicable, by an independent auditor
registered with the Public Company Accounting Oversight Board in the United
States.

 
(k)  
Due Diligence Review of Financial Statements.  Pubco shall be reasonably
satisfied with its due diligence investigation and review of the Priveco
Financial Statements.

 
(l)  
Due Diligence Generally.  Pubco shall be reasonably satisfied with its due
diligence investigation of Priveco that is reasonable and customary in a
transaction of a similar nature to that contemplated by the Transaction,
including:

 
(i)  
materials, documents and information in the possession and control of Priveco
and the Selling Shareholders which are reasonably germane to the Transaction;

 
(ii)  
a physical inspection of the assets of Priveco by Pubco or its representatives;
and

 
(iii)  
title to the material assets of Priveco.

 
 
23

--------------------------------------------------------------------------------

 
(m)  
Compliance with Securities Laws.  Pubco shall have received evidence
satisfactory to Pubco that the Subco Shares issuable at the Closing will be
issuable without registration pursuant to the Securities Act in reliance upon
one or more exemptions from the registration requirements of the Securities Act
and in reliance upon an exemption from the prospectus requirements of the
Ontario Securities Act.  In order to establish the availability of the exemption
from the registration requirements of the Securities Act for the issuance of the
Subco Shares to each Selling Shareholder resident in the United States, at the
Closing Priveco shall deliver to Pubco a Certificate of U.S. Shareholder in the
form attached hereto as Schedule B, executed by the applicable Selling
Shareholder.

 
6.2  
Conditions Precedent to Closing by Priveco.  The obligation of Priveco and the
Selling Shareholders to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below by a date
mutually agreed upon by the parties to this Agreement in writing and in
accordance with Section 8.1.  The Closing of the Transaction shall be deemed to
mean a waiver of all conditions to Closing.  These conditions precedent are for
the benefit of Priveco and the Selling Shareholders and may be waived by Priveco
and the Selling Shareholders in their discretion.

 
(a)  
Representations and Warranties.  The representations and warranties of Pubco and
Subco set forth in this Agreement shall be true, correct and complete in all
respects as of the Closing Date, as though made on and as of the Closing Date
and each of Pubco and Subco shall have delivered to Priveco a certificate of an
officer of Pubco or Subco, as applicable, dated the Closing Date, to the effect
that the representations and warranties made by Pubco and Subco in this
Agreement are true and correct.

 
(b)  
Performance.  All of the covenants and obligations that Pubco and Subco are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing shall have been performed and complied with in all material
respects.

 
(c)  
Transaction Documents.  This Agreement, the Pubco Documents, the Subco Documents
and all other documents necessary or reasonably required to consummate the
Transaction, all in form and substance reasonably satisfactory to Priveco, shall
have been executed and delivered by Pubco or Subco, as applicable.

 
(d)  
Officer’s Certificate. Priveco shall have received a certificate from an officer
of Pubco and an officer of Subco attaching:

 
(i)  
a copy of Pubco’s or Subco’s Articles of Incorporation, Bylaws and all other
incorporation documents, as applicable,  as amended through the Closing Date;
and

 
(ii)  
a copy of the resolutions duly adopted by the board of directors of Pubco or
Subco, as applicable, approving the execution and delivery of this Agreement and
the consummation of the transactions contemplated herein.

 
(e)  
Third Party Consents.  Priveco shall have received from Pubco and Subco duly
executed copies of all third-party consents, permits, authorizations and
approvals of any public, regulatory or governmental body or authority or person
or entity contemplated by this Agreement, in form and substance reasonably
satisfactory to Priveco.

 
(f)  
No Material Adverse Effect.  No Material Adverse Effect on Pubco or Subco shall
have occurred since the date of this Agreement.

 
 
24

--------------------------------------------------------------------------------

 
(g)  
No Action.  No suit, action, or proceeding shall be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would result in and/or:

 
(i)  
prevent the consummation of any of the transactions contemplated by this
Agreement; or

 
(ii)  
cause the Transaction to be rescinded following consummation.

 
(h)  
No Liabilities.  Neither Pubco nor Subco shall have any direct, indirect or
contingent liabilities outstanding that exceed in the aggregate $31,000 on the
Closing Date.

 
(i)  
Outstanding Shares.  On the Closing Date, Pubco shall have no more than
12,264,146 issued and outstanding shares of Pubco Common Stock and Subco shall
have no more than one (1) issued and outstanding share of Subco Common Stock and
no issued and outstanding shares of Subco Preferred Stock.

 
(j)  
Agreements.  The Support Agreement and the Voting and Exchange Trust Agreement
shall have been executed and delivered by each of the parties thereto.

 
(k)  
Due Diligence Review of Pubco SEC Documents.  Priveco shall be reasonably
satisfied with its due diligence investigation and review of the Pubco SEC
Documents.

 
(l)  
Due Diligence Generally.  Priveco shall be reasonably satisfied with its due
diligence investigation of Pubco and Subco that is reasonable and customary in a
transaction of a similar nature to that contemplated by the Transaction.

 
7.  COVENANTS
 
7.1  
Access and Investigation.  Between the date of this Agreement and the Closing
Date, Priveco, on the one hand, and Pubco and Subco, on the other hand, shall,
and shall cause each of their respective representatives to:

 
(a)  
afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

 
(b)  
furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

 
(c)  
furnish the other and its representatives with such additional financial,
operating and other data and information as the other may reasonably request.

 
All of such access, investigation and communication by a party and its
representatives shall be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party.  Each party shall instruct its auditors to co-operate with the
other party and its representatives in connection with such investigations.
 
7.2  
Confidentiality.  All information regarding the business of Priveco that Priveco
provides to Pubco or Subco during their mutual due diligence investigation of
Priveco shall be kept in strict confidence by each of Pubco and Subco and shall
not be used (except in connection with due diligence), dealt with, exploited or
commercialized by Pubco or Subco or disclosed to any third party (other than
their respective professional accounting and legal advisors) without the prior
written consent of Priveco.  Likewise, all information regarding the business of
Pubco and Subco shall be kept in strict confidence by Priveco and shall not be
used (except in connection with due diligence), dealt with, exploited or
commercialized by Priveco or disclosed to any third party (other than Priveco’s
professional accounting and legal advisors) without the prior written consent of
Pubco or Subco, as applicable.  If the Transaction does not proceed for any
reason, then upon receipt of a written request from any party, the other parties
shall immediately return to the requesting party (or as directed by such party)
any information received regarding such party’s business.

 
 
25

--------------------------------------------------------------------------------

 
7.3  
Notification.  Between the date of this Agreement and the Closing Date, each of
the parties to this Agreement shall promptly notify the other parties in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties, or if it becomes
aware of any fact or condition that would cause or constitute a material breach
of any such representation or warranty.  Should any such fact or condition
require any change in the schedules or appendices relating to such party, such
party shall promptly deliver to the other parties a supplement to the applicable
schedule or appendix specifying such change.  During the same period, each party
shall promptly notify the other parties of the occurrence of any material breach
of any of its covenants in this Agreement or of the occurrence of any event that
may make the satisfaction of such conditions impossible or unlikely.

 
7.4  
Conduct of Business Prior to Closing.  From the date of this Agreement to the
Closing Date, and except to the extent that Pubco otherwise consents in writing,
Priveco shall operate its business substantially as presently operated and only
in the ordinary course and in compliance with all applicable laws, and use its
best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.  Likewise, from the date of this Agreement to the Closing
Date, and except to the extent that Priveco otherwise consents in writing, Pubco
and Subco shall operate their respective business substantially as presently
operated and only in the ordinary course and in compliance with all applicable
laws, and use their best efforts to preserve intact their good reputation and
present business organization and to preserve their relationships with persons
having business dealings with them.

 
7.5  
Certain Acts Prohibited – Priveco.  Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, Priveco shall not, without the prior
written consent of Pubco:

 
(a)  
amend its Articles of Incorporation, Bylaws or other incorporation documents;

 
(b)  
incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any property or assets of Priveco
except in the ordinary course of business consistent with past practice;

 
(c)  
dispose of or contract to dispose of any Priveco property or assets, including
the Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;

 
(d)  
issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of Priveco Common Stock or Priveco Preferred Stock, or any rights,
warrants or options to acquire any such shares or other securities;

 
(e)  
declare, set aside or pay any dividends on, or make any other distributions in
respect of, Priveco Common Stock or Priveco Preferred Stock;

 
(f)  
split, combine or reclassify any Priveco Common Stock or Priveco Preferred Stock
or issue or authorize the issuance of any other securities in respect of, in
lieu of or in substitution for shares of, Priveco Common Stock or Priveco
Preferred Stock; or

 
(g)  
materially increase the benefits or compensation expenses of Priveco, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director, officer,
employee or consultant or pay any benefit or amount to any such person.

 
 
26

--------------------------------------------------------------------------------

 
7.6  
Certain Acts Prohibited - Pubco.  Except as expressly contemplated by this
Agreement, between the date of this Agreement and the Closing Date, Pubco shall
not, without the prior written consent of Priveco:

 
(a)  
amend its Articles of Incorporation, Bylaws or other incorporation documents

 
(b)  
incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any property or assets of Pubco except
in the ordinary course of business consistent with past practice;

 
(c)  
dispose of or contract to dispose of any Pubco property or assets except in the
ordinary course of business consistent with past practice;

 
(d)  
issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of Pubco Common Stock, or any rights, warrants or options to acquire any
such shares or other securities;

 
(e)  
declare, set aside or pay any dividends on, or make any other distributions in
respect of Pubco Common Stock; or

 
(f)  
materially increase the benefits or compensation expenses of Pubco, increase the
cash compensation of any director, officer, employee or consultant or pay any
benefit or amount to any such person.

 
7.7  
Certain Acts Prohibited - Subco.  Except as expressly contemplated by this
Agreement, between the date of this Agreement and the Closing Date, Subco shall
not, without the prior written consent of Priveco:

 
(a)  
amend its Articles of Incorporation, Bylaws or other incorporation documents

 
(b)  
incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any property or assets of Subco except
in the ordinary course of business consistent with past practice;

 
(c)  
dispose of or contract to dispose of any Subco property or assets except in the
ordinary course of business consistent with past practice;

 
(d)  
issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of Subco Common Stock or Subco Preferred Stock, or any rights, warrants
or options to acquire any such shares or other securities;

 
(e)  
declare, set aside or pay any dividends on, or make any other distributions in
respect of Subco Common Stock or Subco Preferred Stock; or

 
(f)  
materially increase the benefits or compensation expenses of Pubco, increase the
cash compensation of any director or officer or pay any benefit or amount to any
such person.

 
7.8  
Public Announcements.  Pubco and Priveco each agree that they will not release
or issue any reports or statements or make any public announcements relating to
this Agreement or the Transaction without the prior written consent of the other
party, except as may be required upon written advice of counsel to comply with
applicable laws or regulatory requirements after consulting with the other party
and seeking their reasonable consent to such announcement.

 
 
27

--------------------------------------------------------------------------------

 
7.9  
Pubco Board of Directors.  The sole director of Pubco shall adopt resolutions
appointing John Marmora to the board of directors of Pubco and shall accept the
resignation of Gregory Neely as a director and officer of Pubco, which
appointment and resignation shall be effective at the Closing.

 
8.  CLOSING
 
8.1  
Closing.  The Closing shall take place on the Closing Date at the offices of the
solicitors for Priveco or at such other location as agreed to by the
parties.  Notwithstanding the location of the Closing, each party agrees that
the Closing may be completed by the exchange of undertakings between the
respective legal counsel for Priveco and Pubco, provided such undertakings are
satisfactory to each party’s respective legal counsel.

 
8.2  
Closing Deliveries of Priveco and the Selling Shareholders.  At the Closing,
Priveco and the Selling Shareholders shall deliver or cause to be delivered the
following, fully executed and in form and substance reasonably satisfactory to
Pubco:

 
(a)  
all resolutions and/or consent actions adopted by or on behalf of the board of
directors of Priveco evidencing approval of this Agreement and the Transaction;

 
(b)  
if any of the Selling Shareholders appoint any person, by power of attorney or
equivalent, to execute this Agreement or any other agreement, document,
instrument or certificate contemplated hereby, a valid and binding power of
attorney or equivalent from such Selling Shareholder;

 
(c)  
all certificates and other documents required by Section 6.1;

 
(d)  
a certificate of an officer of Priveco, dated as of the Closing, certifying
that:

 
(i)  
each covenant and obligation of Priveco has been complied with; and

 
(ii)  
each representation, warranty and covenant of Priveco is true and correct at the
Closing as if made on and as of the Closing; and

 
(e)  
the Priveco Documents, the Priveco Financial Statements and any other necessary
documents, each duly executed by Priveco, as required to give effect to the
Transaction.

 
8.3  
Closing Deliveries of Pubco.  At the Closing, Pubco shall deliver or cause to be
delivered the following, fully executed and in form and substance reasonably
satisfactory to Priveco:

 
(a)  
all resolutions and/or consent actions adopted by or on behalf of the board of
directors of Pubco evidencing approval of this Agreement and the Transaction;

 
(b)  
all certificates and other documents required by Section 6.2;

 
 
28

--------------------------------------------------------------------------------

 
(c)  
a certificate of an officer of Pubco, dated as of the Closing, certifying that:

 
(i)  
each covenant and obligation of Pubco has been complied with; and

 
(ii)  
each representation, warranty and covenant of Pubco is true and correct at the
Closing as if made on and as of the Closing;

 
(d)  
resolutions adopted by or on behalf of the board of directors of Pubco
appointing John Marmora as the President, Chief Executive Officer, Chief
Financial Officer, Principal Accounting Officer, Secretary, Treasurer and
director of Pubco;

 
(e)  
the resignation of Gregory Neely as an officer and director of Pubco; and

 
(f)  
the Pubco Documents and any other necessary documents, each duly executed by
Pubco, as required to give effect to the Transaction.

 
8.4  
Closing Deliveries of Subco.  At the Closing, Subco shall deliver or cause to be
delivered the following, fully executed and in form and substance reasonably
satisfactory to Priveco:

 
(a)  
all resolutions and/or consent actions adopted by or on behalf of the board of
directors of Subco evidencing approval of this Agreement and the Transaction;

 
(b)  
all certificates and other documents required by Section 6.2;

 
(c)  
a certificate of an officer of Subco, dated as of the Closing, certifying that:

 
(i)  
each covenant and obligation of Subco has been complied with; and

 
(ii)  
each representation, warranty and covenant of Subco is true and correct at the
Closing as if made on and as of the Closing; and

 
(d)  
the Subco Documents and any other necessary documents, each duly executed by
Subco, as required to give effect to the Transaction.

 
8.5  
Additional Closing Delivery of Pubco.  Promptly following the Closing, Pubco
shall deliver or cause to be delivered the share certificates representing the
Subco Shares to the Selling Shareholders.

 
9.  TERMINATION
 
9.1  
Termination.  This Agreement may be terminated at any time prior to the Closing
Date by:

 
(a)  
the mutual agreement of Pubco and Priveco;

 
(b)  
Pubco, if there has been a material breach by Priveco or any of the Selling
Shareholders of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Priveco or the Selling Shareholders that
is not cured, to the reasonable satisfaction of Pubco, within 10 business days
after notice of such breach is given by Pubco (except that no cure period shall
be provided for a breach by Priveco or the Selling Shareholders that by its
nature cannot be cured);

 
(c)  
Priveco, if there has been a material breach by Pubco or Subco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco or Subco, as applicable, that is not cured, to the reasonable
satisfaction of Priveco, within 10 business days after notice of such breach is
given by Priveco (except that no cure period shall be provided for a breach by
Pubco or Subco that by its nature cannot be cured); or

 
(d)  
Pubco or Priveco if any permanent injunction or other order of a governmental
entity or competent authority preventing the consummation of the Transaction has
become final and non-appealable.

 
 
29

--------------------------------------------------------------------------------

 
9.2  
Effect of Termination.  In the event of the termination of this Agreement as
provided in Section 9.1, this Agreement shall be of no further force or effect,
provided, however, that no termination of this Agreement shall relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

 
10.  INDEMNIFICATION, REMEDIES, SURVIVAL
 
10.1  
Certain Definitions.  For the purposes of this Article 10, the terms “Loss” and
“Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, Liabilities, costs and expenses, including without
limitation, interest, penalties, fines and reasonable attorneys, accountants and
other professional fees and expenses, but excluding any indirect, consequential
or punitive damages suffered by Pubco, Subco or Priveco including damages for
lost profits or lost business opportunities.

 
10.2  
Agreement of Priveco to Indemnify.  Priveco shall indemnify, defend and hold
harmless, to the full extent of the law, Pubco, Subco and their respective
shareholders from, against and in respect of any and all Losses asserted
against, relating to, imposed upon or incurred by Pubco or Subco and their
respective shareholders, as applicable, by reason of, resulting from, based upon
or arising out of:

 
(a)  
the breach by Priveco of any representation or warranty of Priveco contained in
or made pursuant to this Agreement, any Priveco Document or any certificate or
other instrument delivered pursuant to this Agreement; or

 
(b)  
the breach or partial breach by Priveco of any covenant or agreement of Priveco
made in or pursuant to this Agreement, any Priveco Document or any certificate
or other instrument delivered pursuant to this Agreement.

 
10.3  
Agreement of the Selling Shareholders to Indemnify.  The Selling Shareholders
shall indemnify, defend and hold harmless, to the full extent of the law, Pubco,
Subco and their respective shareholders from, against and in respect of any and
all Losses asserted against, relating to, imposed upon or incurred by Pubco or
Subco and their respective shareholders, as applicable by reason of, resulting
from, based upon or arising out of:

 
(a)  
any breach by the Selling Shareholders of Section 2.2; or

 
(b)  
any misstatement, misrepresentation or breach of the representations and
warranties made by the Selling Shareholders contained in or made pursuant to the
Certificate of U.S. Shareholder executed by each Selling Shareholder resident in
the United States as part of the share exchange procedure described in Section
2.3.

 
10.4  
Agreement of Pubco to Indemnify.  Pubco shall indemnify, defend and hold
harmless, to the full extent of the law, Priveco and the Selling Shareholders
from, against and in respect of any and all Losses asserted against, relating
to, imposed upon or incurred by Priveco and the Selling Shareholders by reason
of, resulting from, based upon or arising out of:

 
(a)  
the breach by Pubco of any representation or warranty of Pubco contained in or
made pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement; or

 
(b)  
the breach or partial breach by Pubco of any covenant or agreement of Pubco made
in or pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement.

 
 
30

--------------------------------------------------------------------------------

 
10.5  
Agreement of Subco to Indemnify.  Subco shall indemnify, defend and hold
harmless, to the full extent of the law, Priveco and the Selling Shareholders
from, against and in respect of any and all Losses asserted against, relating
to, imposed upon or incurred by Priveco and the Selling Shareholders by reason
of, resulting from, based upon or arising out of:

 
(a)  
the breach by Subco of any representation or warranty of Subco contained in or
made pursuant to this Agreement, any Subco Document or any certificate or other
instrument delivered pursuant to this Agreement; or

 
(b)  
the breach or partial breach by Subco of any covenant or agreement of Subco made
in or pursuant to this Agreement, any Subco Document or any certificate or other
instrument delivered pursuant to this Agreement.

 
11.  GENERAL PROVISIONS
 
11.1  
Time of the Essence.  Time shall be of the essence of this Agreement.

 
11.2  
Independent Legal Advice.  Each of the parties acknowledges and confirms that:

 
(a)  
it has been advised to seek, and has sought or have otherwise waived,
independent tax and legal advice with respect to this Agreement and the
documents delivered pursuant hereto; and

 
(b)  
to the extent that any Selling Shareholder declines to receive independent legal
counsel in respect of this Agreement, such Selling Shareholder hereby waives
that right, should a dispute later develop, to rely on its lack of independent
legal advice to avoid its obligations, to seek indulgences from the other
parties, or to otherwise attack, in whole or in part, the integrity of this
Agreement or any document related thereto.

 
11.3  
Effectiveness of Representations; Survival.  Each party is entitled to rely on
the representations, warranties and agreements of each of the other parties and
all such representations, warranties and agreements shall be effective
regardless of any investigation that any party has undertaken or failed to
undertake.  Unless otherwise stated in this Agreement, and except for instances
of fraud, the representations, warranties and agreements shall survive the
Closing Date and continue in full force and effect until one (1) year after the
Closing Date.

 
11.4  
Further Assurances.  Each of the parties shall co-operate with the others and
execute and deliver to the other parties such other instruments and documents
and take such other actions as may be reasonably requested from time to time by
any other party as necessary to carry out, evidence and confirm the intended
purposes of this Agreement.

 
11.5  
Amendment.  This Agreement may not be amended except by an instrument in writing
signed by each of the parties.

 
11.6  
Severability.  In the event that any provision or part of this Agreement is
determined by any court or other judicial or administrative body to be illegal,
null, void, invalid or unenforceable, that provision shall be severed to the
extent that it is so declared and the other provisions of this Agreement shall
continue in full force and effect.

 
11.7  
Expenses.  Each party shall be responsible for its own legal and audit fees and
other charges incurred in connection with the preparation, execution and
performance of this Agreement, all negotiations between the parties and the
consummation of the Transaction.

 
11.8  
Entire Agreement.  This Agreement, the schedules and appendices attached hereto
and the other documents in connection with the Transaction contain the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior arrangements and understandings, both written and oral,
expressed or implied, with respect thereto.  Any preceding correspondence or
offers are expressly superseded and terminated by this Agreement.

 
 
31

--------------------------------------------------------------------------------

 
11.9  
Notices.  All notices and other communications required or permitted under this
Agreement must be in writing and shall be deemed given if sent by personal
delivery, emailed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

 
If to Priveco or any of the Selling Shareholders:
 
Tropic Spa Inc.
1057 Parkinson Road, Unit 9
Woodstock, Ontario N4S 7W3
 
Attention:        John Marmora
Email:             jmarmora@tropicspatan.com
 
If to Pubco or Subo:
 
Rockford Minerals Inc.
369 Shuter Street
Toronto, Ontario M5A 1X2
 
Attention:        Gregory Neely
Email:             greg@forgemedia.ca
 
All such notices and other communications shall be deemed to have been received:
 
(a)  
in the case of personal delivery, on the date of such delivery;

 
(b)  
in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

 
(c)  
in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

 
(d)  
in the case of mailing, on the fifth business day following mailing.

 
11.10  
Benefits.  This Agreement is and shall only be construed as for the benefit of
or enforceable by those persons party to this Agreement.

 
11.11  
Assignment.  This Agreement may not be assigned (except by operation of law) by
any party without the written consent of the other parties.

 
11.12  
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario applicable to contracts made and to be
performed therein.

 
11.13  
Construction.  The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.

 
11.14  
Counterparts.  This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 
 
32

--------------------------------------------------------------------------------

 
11.15  
Fax Execution.  This Agreement may be executed by delivery of executed signature
pages by facsimile transmission and such execution shall be effective for all
purposes.

 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first written above.
 
ROCKFORD MINERALS INC.
 
Per:      /s/ Gregory Neely
Name:  Gregory Neely
Title:     President
 


1896432 ONTARIO INC.
 
Per:      /s/ Gregory Neely
Name:  Gregory Neely
Title:     President
 


TROPIC SPA INC.
 
Per:      /s/ John Mamora
Name:  John Marmora
Title:    President
 
 
33

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
THE SELLING SHAREHOLDERS
 
Name of Shareholder
Signature of Shareholder
Number of Priveco Shares Held
Number of Subco Shares to be Issued
101063467 Saskatchewan Ltd.
Per:           /s/ James Deis
Name:        James Deis
Title:           President
260,000
260,000
2176526 Ontario Ltd.
Per:           /s/ Jeffrey S. McQuade
Name:        Jeffrey S. McQuade
Title:           Secretary/Treasurer
750,000
750,000
Nandor Bajusz
/s/ Nandor Bajusz
2,561,500
2,561,500
Lloyd East
/s/ Lloyd East
8,600,000
8,600,000
Rudy Flaman
/s/ Rudy Flaman
4,908,400
4,908,400
Flaman Sales Ltd.
Per:           /s/ Rudy Flaman
Name:        Rudy Flaman
Title:           Vice President
1,391,600
1,391,600
Alan Gardiner
/s/ Alan Gardiner
185,000
185,000
Paige Gray
/s/ Paige Gray
20,000
20,000
William Brian Gray
/s/ William Brian Gray
1,050,000
1,050,000
Greg Halsall
/s/ Greg Halsall
1,750,000
1,750,000
J&J Winny Holdings Ltd.
Per:           /s/ Jim Winny
Name:        Jim Winny
Title:           President
50,000
50,000
Kamantha Acres Ltd.
Per:           /s/ David Marshall
Name:        David Marshall
Title:           President
105,000
105,000
Regan Lazar
/s/ Regan Lazar
3,000,000
3,000,000
Joanna Maund
/s/ Joanna Maund
350,000
350,000
Anthony Marmora
/s/ Anthony Marmora
130,000
130,000
John Marmora
/s/ John Marmora
32,093,377
32,093,377
Jeffrey S. McQuade
/s/ Jeffrey S. McQuade
2,400,000
2,400,000
Everett Moore
/s/ Everett Moore
1,600,000
1,600,000
Matthew Owens
/s/ Matthew Owens
106,000
106,000
Sandra Owens
/s/ Sandra Owens
60,000
60,000
Rick Padulo
/s/ Rick Padulo
1,000,000
1,000,000
Ken Rampersand
/s/ Ken Rampersand
1,250,000
1,250,000
Joan Rampersand
/s/ Joan Rampersand
90,000
90,000
Reo Holdings Company Ltd.
Per:           /s/ Rob Owens
Name:        Rob Owens
Title:           President
7,000,000
7,000,000
John Sutherland
/s/ John Sutherland
100,000
100,000
David Weinrauch
/s/ David Weinrauch
7,000,000
7,000,000
Beverly Wentzell
/s/ Beverly Wentzell
20,000
20,000
Doug Worden
/s/ Doug Worden
200,000
200,000
Total
 
78,030,877
78,030,877

 
34

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
CERTIFICATE OF U.S. SHAREHOLDER
 
In connection with the issuance of common shares (the “Subco Shares”) of 1896432
Ontario Inc., an Ontario corporation (“Subco”), to the undersigned, pursuant to
a Share Exchange Agreement dated June 28, 2013 (the “Agreement”) among Rockford
Minerals Inc., a Nevada corporation, Subco, Tropic Spa Inc., an Ontario
corporation (“Priveco”), and the shareholders of Priveco as set out in the
Agreement (each, a “Selling Shareholder”), the undersigned represents and
warrants to, and covenants with Subco that:
 
1.  
The undersigned satisfies one or more of the categories of “accredited
investor”, as defined in Rule 501 of Regulation D promulgated under the United
States Securities Act of 1933, as amended (the “U.S. Securities Act”), as
indicated below: (please initial in the space provided)

 
 
  Category 1
A bank as defined in section (3)(a)(2) of the U.S. Securities Act, or a savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the U.S. Securities Act whether acting in its individual or fiduciary capacity;
a broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; an insurance company as defined in section 2(13) of the U.S.
Securities Act; an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in section 2(a)(48) of
such Act; a Small Business Investment Company licensed by the U.S. Small
Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivision, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

 
 
  Category 2
A private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940;

 
 
  Category 3
An organization described in section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the Subco Shares, with total assets
in excess of $5,000,000;

 
 
  Category 4
A director or executive officer of Subco;

 
 
  Category 5
A natural person whose individual net worth, or joint net worth with that
person's spouse, exceeds $1,000,000, excluding the value of the primary
residence of such natural person, calculated by subtracting from the estimated
fair market value of the property the amount of debt secured by the property, up
to the estimated fair market value of the property;

 
 
  Category 3
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 
 
35

--------------------------------------------------------------------------------

 
 
  Category 7
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Subco Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the U.S.
Securities Act; or

 
 
  Category 8
An entity in which all of the equity owners are accredited investors.

 
2.  
If the undersigned does not satisfy one or more of the categories of “accredited
investor”, as defined in Rule 501 of Regulation D promulgated under the U.S.
Securities Act, the undersigned has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of a
prospective investment in the Subco Shares.

 
3.  
None of the Subco Shares have been or will be registered under the U.S.
Securities Act, or under any applicable state securities or “blue sky” laws, and
may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons, as that term is defined in Regulation S promulgated under the U.S.
Securities Act, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws.

 
4.  
The undersigned understands and agrees that offers and sales of any of the Subco
Shares may only be made in compliance with the registration provisions of the
U.S. Securities Act or an exemption therefrom and in each case only in
accordance with applicable securities laws.

 
5.  
The undersigned understands and agrees not to engage in any hedging transactions
involving any of the Subco Shares unless such transactions are in compliance
with the provisions of the U.S. Securities Act and in each case only in
accordance with applicable securities laws.

 
6.  
The undersigned is acquiring the Subco Shares for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Subco Shares in the United
States or to U.S. Persons.

 
7.  
Subco has not undertaken, and will have no obligation, to register any of the
Subco Shares under the U.S. Securities Act.

 
8.  
Subco is entitled to rely on the acknowledgements, agreements, representations
and warranties and the statements and answers of the undersigned contained in
the Agreement and this Certificate, and the undersigned shall hold harmless
Subco from any loss or damage either one may suffer as a result of any such
acknowledgements, agreements, representations and/or warranties made by the
undersigned not being true and correct.

 
9.  
The undersigned has been advised to consult his own legal, tax and other
advisors with respect to the merits and risks of an investment in the Subco
Shares and, with respect to applicable resale restrictions, is solely
responsible (and Subco is not in any way responsible) for compliance with
applicable resale restrictions.

 
10.  
The undersigned and the undersigned’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from Subco in connection
with the acquisition of the Subco Shares under the Agreement, and to obtain
additional information, to the extent possessed or obtainable by Subco without
unreasonable effort or expense.

 
 
36

--------------------------------------------------------------------------------

 
11.  
The books and records of Subco were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the undersigned
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the acquisition of the Subco
Shares under the Agreement have been made available for inspection by the
undersigned and the undersigned’s advisor(s).

 
12.  
The undersigned (i) is able to fend for himself in connection with the
acquisition of the Subco Shares; and (ii) has the ability to bear the economic
risks of its prospective investment and can afford the complete loss of such
investment.

 
13.  
The undersigned is not aware of any advertisement of any of the Subco Shares and
is not acquiring the Subco Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising.

 
14.  
No person has made to the undersigned any written or oral representations:

 
 
(a)
that any person will resell or repurchase any of the Subco Shares;

 
 
(b)
that any person will refund the purchase price of any of the Subco Shares;

 
 
(c)
as to the future price or value of any of the Subco Shares; or

 
 
(d)
that any of the Subco Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Subco Shares on any stock exchange or automated
dealer quotation system.

 
15.  
The undersigned is acquiring the Subco Shares as principal for his own account,
for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in the Subco Shares.

 
16.  
Neither the Securities and Exchange Commission nor any other securities
commission or similar regulatory authority has reviewed or passed on the merits
of the Subco Shares.

 
17.  
The undersigned acknowledges and agrees that Subco may refuse to register any
transfer of Subco Shares not made in accordance with the U.S. Securities Act or
pursuant to an available exemption from registration thereunder.

 
18.  
The undersigned understands and agrees that the Subco Shares shall bear legends
in substantially the following form:

 
 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”

 
 
“UNLESS PERMITTED UNDER APPLICABLE SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY
AFTER THE LATER OF (I) THE DISTRIBUTION DATE, AND (II) THE DATE THE ISSUER
BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.”

 
19.  
The address of the undersigned included herein is the sole address of the
undersigned as of the date of this Certificate.

 
IN WITNESS WHEREOF, I have executed this Certificate of U.S. Shareholder.
 

     
Signature
 
 
Date: _____________ , 2013
 
     
Name
 
         
Title (if applicable)
 
         
Address
 
   

 
 
37

--------------------------------------------------------------------------------

 
 
SCHEDULE C
 
PRIVECO LEASES AND OTHER PROPERTY INTERESTS
 
Name of Agreement
Parties
Execution Date
Terms and Conditions
Agreement to Lease –  Commercial
Stonewood Management Inc. and Tropic Spa Inc.
December 2, 2011
As per agreement provided to Pubco

 
 
38

--------------------------------------------------------------------------------

 
 
SCHEDULE D
 
PRIVECO INTELLECTUAL PROPERTY
 
Type
Name
Region
Number
Date
Inventor
Patent
Apparatus for Spray
Application of a
Sunless Tanning
Product
United States
7,594,593
January 17, 2006 (Filed) /
September 29, 2009 (Issued)
Tropic Spa Inc.
Patent Application
Apparatus for Spray
Application of a
Sunless Tanning
Product
Canada
2,685,941
April 5, 2007 (Filed) /
December 22, 2009 (Entered)
Tropic Spa Inc.
Patent Application
Automated Mist
Tanning Apparatus
Australia
2012227220
September 24, 2012 (Filed)
Tropic Spa Inc.
Patent Application
Apparatus for Spray
 Application of a
 Sunless Tanning
Product
China
200780053225.1
December 4, 2009 (Filed)
Tropic Spa Inc.
Patent Application
Apparatus for Spray
 Application of a
 Sunless Tanning
Product
Europe
07 804 956.6
November 3, 2009 (Filed)
Tropic Spa Inc.

 
 
39

--------------------------------------------------------------------------------

 
 
SCHEDULE E
 
PRIVECO MATERIAL CONTRACTS
 
None.
 
 
 
40

--------------------------------------------------------------------------------

 
 
APPENDIX 1
 
PROVISIONS ATTACHING TO THE SUBCO PREFERRED STOCK
 
Attached hereto.
 
 
41

--------------------------------------------------------------------------------

 
 
APPENDIX 2
 
SUPPORT AGREEMENT BETWEEN ROCKFORD MINERALS INC., 1896431 ONTARIO INC. AND
1896432 ONTARIO INC.
 
Attached hereto.
 
 
42

--------------------------------------------------------------------------------

 
 
APPENDIX 3
 
VOTING AND EXCHANGE TRUST AGREEMENT BETWEEN ROCKFORD MINERALS INC., 1896431
ONTARIO INC., 1896432 ONTARIO INC. AND JOHN MARMORA
 
Attached hereto.
 
 
43

--------------------------------------------------------------------------------

 
 
APPENDIX 1
 
PROVISIONS ATTACHING TO THE SUBCO PREFERRED STOCK
 
The Exchangeable Shares shall have the following rights, privileges,
restrictions and conditions:
 
1.  INTERPRETATION
 
(a)  
Definitions. For the purposes of these Exchangeable Share Provisions:

 
“affiliate” has the meaning ascribed thereto in the Securities Act;
 
“Board of Directors” means the board of directors of Subco;
 
“Business Day” means any day other than a Saturday, Sunday, a public holiday or
a day on which commercial banking institutions in Toronto, Ontario are closed
for business;
 
“Callco” means 1896431 Ontario Inc., a subsidiary of Rockford existing under the
laws of the Province of Ontario, or any other direct or indirect wholly-owned
subsidiary of Rockford designated by Rockford from time to time in replacement
thereof;
 
“Callco Call Notice” has the meaning ascribed thereto in Section 8(b);
 
“Canadian Dollar Equivalent” means, at any date, in respect of any amount
expressed in a currency other than Canadian dollars (the “Foreign Currency
Amount”) as of such date, the product obtained by multiplying (i) the Foreign
Currency Amount by (ii) the noon spot exchange rate on such date for such
foreign currency expressed in Canadian dollars as reported by the Bank of Canada
or, in the event such spot exchange rate is not available, such spot exchange
rate on such date for such foreign currency expressed in Canadian dollars as may
be deemed by the Board of Directors to be appropriate for such purpose;
 
“Closing Date” has the meaning ascribed thereto in the Share Exchange Agreement;
 
“Common Shares” means the common shares in the capital of Subco;
 
“Current Market Price” means, in respect of a Rockford Share on any date, the
Canadian Dollar Equivalent of the average closing sale price on the OTC Bulletin
Board during the period of 20 consecutive trading days ending on the third
trading day immediately before such date or, if the Rockford Shares are not then
quoted on the OTC Bulletin Board, on such stock exchange or automated quotation
system on which the Rockford Shares are listed or quoted, as the case may be, as
may be selected by the Board of Directors for such purpose; provided, however,
that if in the opinion of the Board of Directors the public distribution or
trading activity of Rockford Shares during such period does not reflect the fair
market value of a Rockford Share, then the Current Market Price of a Rockford
Share shall be determined by the Board of Directors, based upon the advice of
such qualified independent financial advisors as the Board of Directors may deem
to be appropriate; and provided further that any such selection, opinion or
determination by the Board of Directors shall be conclusive and binding, absent
manifest error;
 
“Exchangeable Shares” means the preferred shares in the capital of Subco, having
the rights, privileges, restrictions and conditions set forth herein;
 
 
1

--------------------------------------------------------------------------------

 
“Exchangeable Share Consideration” means, with respect to each Exchangeable
Share, for any acquisition of, redemption of or distribution of assets of Subco
in respect of such Exchangeable Share, or purchase of such Exchangeable Share
pursuant to these Exchangeable Share Provisions, the Share Exchange Agreement,
the Support Agreement or the Voting and Exchange Trust Agreement:
 
(i)  
the Current Market Price of one Rockford Share deliverable in connection with
such action; plus

 
(ii)  
a cheque or cheques payable at par at any branch of the bankers of the payor in
the amount of all declared, payable and unpaid, and all undeclared but payable,
cash dividends deliverable in connection with such action; plus

 
(iii)  
such stock or other property constituting any declared, payable and unpaid
non-cash dividends deliverable in connection with such action,

 
provided that: (A) the part of the consideration which represents (i) above
shall be fully paid and satisfied by the delivery of one Rockford Share, such
share to be duly issued as fully paid and non-assessable; (B) the part of the
consideration which represents (iii) above shall be fully paid and satisfied by
delivery of such non-cash items; (C) in each case, any such consideration shall
be delivered free and clear of any lien, claim, encumbrance, security interest
or adverse claim or interest; and (D) in each case, any such consideration shall
be paid without interest and less any tax required to be deducted and withheld
therefrom;
 
“Exchangeable Share Price” means, at any time, for each Exchangeable Share, an
amount equal to the aggregate of:
 
(i)  
the Current Market Price of one Rockford Share at such time;

 
(ii)  
the full amount of all cash dividends declared, payable and unpaid, at such
time, on such Exchangeable Share;

 
(iii)  
the full amount of all non-cash dividends declared, payable and unpaid, on such
Exchangeable Share; and

 
(iv)  
the full amount of all dividends declared and payable or paid in respect of each
Rockford Share which have not, at such time, been declared or paid on
Exchangeable Shares in accordance herewith;

 
“Exchangeable Share Provisions” means the rights, privileges, restrictions and
conditions set out herein;
 
“Exchangeable Share Voting Event” means any matter in respect of which holders
of Exchangeable Shares are entitled to vote as shareholders of Subco, other than
an Exempt Exchangeable Share Voting Event, and, for greater certainty, excluding
any matter in respect of which holders of Exchangeable Shares are entitled to
vote (or instruct the Trustee to vote) in their capacity as Beneficiaries under
(and as that term is defined) in the Voting and Exchange Trust Agreement;
 
“Exempt Exchangeable Share Voting Event” means any matter in respect of which
holders of Exchangeable Shares are entitled to vote as shareholders of Subco to
approve or disapprove, as applicable, any change to, or in the rights of the
holders of, the Exchangeable Shares, where the approval or disapproval, as
applicable, of such change is required to maintain the economic equivalence of
the Exchangeable Shares and the Rockford Shares;
 
 
2

--------------------------------------------------------------------------------

 
“Liquidation Amount” has the meaning ascribed thereto in Section 6(d);
 
“Liquidation Call Right” has the meaning ascribed thereto in Section 6(a);
 
“Liquidation Date” has the meaning ascribed thereto in Section 6(d);
 
“OBCA” means the Business Corporations Act (Ontario), as amended;
 
“person” includes any individual, sole proprietorship, corporation, body
corporate, incorporated or unincorporated association, syndicate or
organization, partnership, limited partnership, limited liability company,
unlimited liability company, joint venture, joint stock company, trust, natural
person in his or her capacity as trustee, executor, administrator or other legal
representative, a government or governmental authority or other entity, whether
or not having legal status;
 
“Redemption Call Purchase Price” has the meaning ascribed thereto in Section
7(a);
 
“Redemption Call Right” has the meaning ascribed thereto in Section 7(a);
 
“Redemption Date” means the date, if any, established by the Board of Directors
for the redemption by Subco of all but not less than all of the outstanding
Exchangeable Shares, which date shall be no earlier than the fifth anniversary
of the Closing Date, unless:
 
(i)  
the aggregate number of Exchangeable Shares issued and outstanding (other than
Exchangeable Shares held by Rockford and its subsidiaries) is less than 5% of
the number of Exchangeable Shares issued on the Closing Date (as such number of
shares may be adjusted as deemed appropriate by the Board of Directors to give
effect to any subdivision, combination or consolidation of or stock dividend on
the Exchangeable Shares, any issue or distribution of rights to acquire
Exchangeable Shares or securities exchangeable for or convertible into
Exchangeable Shares, any issue or distribution of other securities or rights or
evidences of indebtedness or assets, or any other capital reorganization or
other transaction affecting the Exchangeable Shares), in which case the Board of
Directors may accelerate such redemption date to such date, as it may determine,
upon at least 30 days’ prior written notice to the registered holders of the
Exchangeable Shares;

 
(ii)  
a Rockford Control Transaction is proposed, in which case, provided that the
Board of Directors determines, in good faith and in its sole discretion, that it
is not reasonably practicable to substantially replicate the terms and
conditions of the Exchangeable Shares in connection with such Rockford Control
Transaction and that the redemption of all but not less than all of the
outstanding Exchangeable Shares is necessary to enable the completion of such
Rockford Control Transaction in accordance with its terms, the Board of
Directors may accelerate such redemption date to such date as it may determine,
upon such number of days prior written notice to the registered holders of the
Exchangeable Shares and the Trustee as the Board of Directors may determine to
be reasonably practicable in such circumstances;

 
(iii)  
an Exchangeable Share Voting Event is proposed and (A) the Board of Directors
has determined, in good faith and in its sole discretion, that it is not
reasonably practicable to accomplish the business purpose (which business
purpose must be bona fide and not for the primary purpose of causing the
occurrence of the Redemption Date) intended by the Exchangeable Share Voting
Event in a commercially reasonable manner that does not result in an
Exchangeable Share Voting Event and (B) the holders of the Exchangeable Shares
fail to take the necessary action at a meeting or other vote of holders of
Exchangeable Shares to approve or disapprove, as applicable, the Exchangeable
Share Voting Event, in which case the Redemption Date shall be the Business Day
following the later of the day on which the Board of Directors makes such a
determination or the holders of the Exchangeable Shares fail to take such
action; or

 
 
3

--------------------------------------------------------------------------------

 
(iv)  
an Exempt Exchangeable Share Voting Event is proposed and the holders of the
Exchangeable Shares fail to take the necessary action at a meeting or other vote
of holders of Exchangeable Shares to approve or disapprove, as applicable, the
Exempt Exchangeable Share Voting Event, in which case the Redemption Date shall
be the Business Day following the day on which the holders of the Exchangeable
Shares fail to take such action,

 
provided, however, that the accidental failure or omission to give any notice of
redemption under clauses (i), (ii), (iii) or (iv) above to any of the holders of
Exchangeable Shares shall not affect the validity of any such redemption;
 
“Redemption Price” has the meaning ascribed thereto in Section 7(d);
 
“Restricted Actions” has the meaning ascribed thereto in Section 5(a);
 
“Retracted Shares” has the meaning ascribed thereto in Section 8(a)(i);
 
“Retraction Call Notice” has the meaning ascribed thereto in Section 8(b)(ii);
 
“Retraction Call Right” has the meaning ascribed thereto in Section 8(b)(i);
 
“Retraction Call Right Purchase Price” has the meaning ascribed thereto in
Section 8(b)(i);
 
“Retraction Date” has the meaning ascribed thereto in Section 8(a)(i);
 
“Retraction Price” has the meaning ascribed thereto in Section 8(a)(i);
 
“Retraction Request” has the meaning ascribed thereto in Section 8(a)(i);
 
“Rockford” means Rockford Minerals Inc., a corporation existing under the laws
of the State of Nevada;
 
“Rockford Control Transaction” shall be deemed to have occurred if:
 
(i)  
any person acquires, directly or indirectly, any voting security of Rockford
and, immediately after such acquisition, the acquirer directly or indirectly
owns, or exercises control and direction over, voting securities representing
more than 50% of the total voting power of all of the then outstanding voting
securities of Rockford;

 
(ii)  
the shareholders of Rockford approve a merger, consolidation, recapitalization
or reorganization of Rockford, other than any such transaction which would
result in the holders of outstanding voting securities of Rockford immediately
prior to such transaction directly or indirectly owning, or exercising control
and direction over, voting securities representing more than 50% of the total
voting power of all of the voting securities of the surviving entity outstanding
immediately after such transaction;

 
 
4

--------------------------------------------------------------------------------

 
(iii)  
the shareholders of Rockford approve a liquidation of Rockford; or

 
(iv)  
Rockford sells or disposes of all or substantially all of its assets;

 
“Rockford Dividend Declaration Date” means the date on which the board of
directors of Rockford declares any dividend or other distribution on the
Rockford Shares;
 
“Rockford Shares” means shares of the common stock of Rockford;
 
“Securities Act” means the Securities Act (Ontario) and the rules, regulations
and policies made thereunder, as amended;
 
“Share Exchange Agreement” means the share exchange agreement dated ●, 2013
between Rockford, Subco, Tropic Spa and the shareholders of Tropic Spa, as
amended, supplemented and/or restated in accordance with its terms;
 
“Support Agreement” means the support agreement to be entered into prior to the
issuance by Subco of any Exchangeable Shares among Rockford, Callco and Subco in
substantially the form attached as Appendix 2 to the Share Exchange Agreement,
as amended, supplemental or otherwise modified from time to time in accordance
with its terms;
 
“Tax Act” means the Income Tax Act (Canada), as amended;
 
“Transfer Agent” means such person as may from time to time be appointed by
Subco as the registrar and transfer agent for the Exchangeable Shares;
 
“Tropic Spa” means Tropic Spa Inc., a corporation existing under the laws of the
Province of Ontario;
 
“Trustee” means the trustee chosen by Rockford to act as trustee under the
Voting and Exchange Trust Agreement, and any successor trustee appointed under
the Voting and Exchange Trust Agreement; and
 
“Voting and Exchange Trust Agreement” means the voting and exchange trust
agreement to be entered into among Rockford, Callco, Subco and the Trustee in
substantially the form attached as Appendix 3 to the Share Exchange Agreement,
as amended, supplemental or otherwise modified from time to time in accordance
with its terms.
 
(b)  
Interpretation Not Affected by Headings.  The division of these Exchangeable
Share Provisions into sections and other portions and the insertion of headings
are for convenience of reference only and shall not affect the construction or
interpretation hereof.  Unless otherwise indicated, references to a “Section”
refer to the specified section of these Exchangeable Share Provisions.

 
(c)  
Number and Gender.  In these Exchangeable Share Provisions, unless the context
otherwise requires, words used importing the singular include the plural and
vice versa and words imparting any gender shall include all genders.

 
 
5

--------------------------------------------------------------------------------

 
(d)  
Date of Any Action.  If any date on which any action is required to be taken
hereunder by any person is not a Business Day, then such action shall be
required to be taken on the next succeeding day which is a Business Day.

 
(e)  
Currency.  In these Exchangeable Share Provisions, unless stated otherwise, all
cash payments provided for shall be made in Canadian dollars.

 
2.  RANKING OF EXCHANGEABLE SHARES
 
The Exchangeable Shares shall be entitled to a preference over the Common Shares
and any other shares ranking junior to the Exchangeable Shares (a) with respect
to the payment of dividends as and to the extent provided in Section 3 and (b)
with respect to the distribution of assets in the event of the liquidation,
dissolution or winding-up of Subco, whether voluntary or involuntary, or any
other distribution of the assets of Subco among its shareholders for the purpose
of winding up its affairs as and to the extent provided in Section 5.
 
3.  DIVIDENDS
 
(a)  
Dividends.  A holder of an Exchangeable Share shall be entitled to receive and
the Board of Directors shall, subject to applicable laws, on each Rockford
Dividend Declaration Date, declare a dividend on each Exchangeable Share:

 
(i)  
in the case of a cash dividend or distribution declared on the Rockford Shares,
in an amount in cash for each Exchangeable Share equal to the Canadian Dollar
Equivalent of the cash dividend or distribution declared on each Rockford Share
on the Rockford Dividend Declaration Date;

 
(ii)  
in the case of a stock dividend or distribution declared on the Rockford Shares
to be paid in Rockford Shares, by the issue or transfer by Subco of such number
of Exchangeable Shares for each Exchangeable Share as is equal to the number of
Rockford Shares to be paid on each Rockford Share; provided, however, that Subco
may, in lieu of such stock dividend or distribution, ellect to effect a
contemporaneous and economically equivalent (as determined by the Board of
Directors in accordance with Section 3(e)) subdivision of the outstanding
Exchangeable Shares; or

 
(iii)  
in the case of a dividend or distribution declared on the Rockford Shares in
property other than cash or Rockford Shares, in such type and amount of property
for each Exchangeable Share as is the same as or economically equivalent (as
determined by the Board of Directors in accordance with Section 3(e)) to the
type and amount of property declared as a dividend or distribution on each
Rockford Share.

 
Such dividends or distributions shall be paid out of money, assets or property
of Subco properly applicable to the payment of dividends, or out of authorized
but unissued shares of Subco, as applicable.  The holders of Exchangeable Shares
shall not be entitled to any dividends other than or in excess of the dividends
referred to in this Section 3(a).
 
(b)  
Payments of Dividends.  Cheques of Subco payable at par at any branch of the
bankers of Subco shall be issued in respect of any cash dividends or
distributions contemplated by Section 3(a)(i) and the sending of such cheque to
each holder of an Exchangeable Share shall satisfy the cash dividend or
distribution represented thereby unless the cheque is not paid on
presentation.  Written evidence of the book entry issuance or transfer to the
registered holder of Exchangeable Shares shall be delivered in respect of any
stock dividends or distributions contemplated by Section 3(a)(ii) and the
sending of such written evidence to each holder of an Exchangeable Share shall
satisfy the stock dividend or distribution represented thereby.  Such other type
and amount of property in respect of any dividends or distributions contemplated
by Section 3(a)(iii) shall be issued, distributed or transferred by Subco in
such manner as it shall determine and the issuance, distribution or transfer
thereof by Subco to each holder of an Exchangeable Share shall satisfy the
dividend or distribution represented thereby.  Subject to the requirements of
applicable laws with respect to unclaimed property, no holder of an Exchangeable
Share shall be entitled to recover by action or other legal process against
Subco any dividend that is represented by a cheque that has not been duly
presented to Subco’s bankers for payment or that otherwise remains unclaimed for
a period of five (5) years from the date on which such dividend or
distribution was payable.

 
 
6

--------------------------------------------------------------------------------

 
(c)  
Record and Payment Dates.  The record date for the determination of the holders
of Exchangeable Shares entitled to receive payment of, and the payment date for,
any dividend or distribution declared on the Exchangeable Shares under Section
3(a) shall be the same dates as the record date and payment date, respectively,
for the corresponding dividend or distribution declared on the Rockford
Shares.  The record date for the determination of the holders of Exchangeable
Shares entitled to receive Exchangeable Shares in connection with any
subdivision of the Exchangeable Shares under Section 3(a)(ii) and the effective
date of such subdivision shall be the same dates as the record and payment date,
respectively, for the corresponding stock dividend or distribution declared on
the Rockford Shares.

 
(d)  
Partial Payment.  If on any payment date for any dividends or distributions
declared on the Exchangeable Shares under Section 3(a) the dividends or
distributions are not paid in full on all of the Exchangeable Shares then
outstanding, any such dividends or distributions that remain unpaid shall be
paid on a subsequent date or dates determined by the Board of Directors on which
Subco shall have sufficient moneys, assets or property properly applicable to
the payment of such dividends or distributions.

 
(e)  
Economic Equivalence.  The Board of Directors shall determine, in good faith and
in its sole discretion (with the assistance of such financial or other advisors
as the Board of Directors may determine), “economic equivalence” for the
purposes of the Exchangeable Share Provisions and each such determination shall
be conclusive and binding on Subco and its shareholders.  In making each such
determination, the following factors shall, without excluding other factors
determined by the Board of Directors to be relevant, be considered by the Board
of Directors:

 
(i)  
in the case of any stock dividend or distribution payable in Rockford Shares,
the number of such shares issued in proportion to the number of Rockford Shares
previously outstanding;

 
(ii)  
in the case of the issuance or distribution of any rights, options or warrants
to subscribe for or purchase Rockford Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Rockford Shares), the
relationship between the exercise price of each such right, option or warrant,
the Current Market Price of a Rockford Share, the volatility of the Rockford
Shares and the terms of any such instrument;

 
(iii)  
in the case of the issuance or distribution of any other form of property
(including any shares or securities of Rockford of any class other than Rockford
Shares, any rights, options or warrants other than those referred to in Section
3(e)(ii), any evidences of indebtedness of Rockford or any assets of Rockford),
the relationship between the fair market value (as determined by the Board of
Directors in the manner above contemplated) of such property to be issued or
distributed with respect to each outstanding Rockford Share and the Current
Market Price of a Rockford Share;

 
 
7

--------------------------------------------------------------------------------

 
(iv)  
in the case of any subdivision, redivision or change of the then outstanding
Rockford Shares into a greater number of Rockford Shares or the reduction,
combination, consolidation or change of the then outstanding Rockford Shares
into a lesser number of Rockford Shares or any amalgamation, merger,
arrangement, reorganization or other transaction affecting the Rockford Shares,
the effect thereof upon the then outstanding Exchangeable Shares; and

 
(v)  
in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Rockford Shares as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing withholding taxes
and marginal taxation rates and without regard to the individual circumstances
of holders of Exchangeable Shares).

 
4.  CERTAIN RESTRICTIONS
 
So long as any of the Exchangeable Shares are outstanding, Subco shall not at
any time without, but may at any time with, the approval of the holders of the
Exchangeable Shares given as specified in Section 12(a):
 
(a)  
pay any dividends on the Common Shares or any other shares ranking junior to the
Exchangeable Shares with respect to the payment of dividends, other than stock
dividends payable in Common Shares or any such other shares ranking junior to
the Exchangeable Shares, as the case may be;

 
(b)  
redeem or purchase or make any capital distribution in respect of Common Shares
or any other shares ranking junior to the Exchangeable Shares with respect to
the payment of dividends or the distribution of the assets in the event of the
liquidation, dissolution or winding up of Subco, whether voluntary or
involuntary, or any other distribution of the assets of Subco among its
shareholders for the purpose of winding up its affairs;

 
(c)  
redeem or purchase or make any capital distribution in respect of any other
shares of Subco ranking equally with the Exchangeable Shares with respect to the
payment of dividends or the distribution of assets in the event of the
liquidation, dissolution or winding-up of Subco, whether voluntary or
involuntary, or any other distribution of the assets of Subco among its
shareholders for the purpose of winding up its affairs;

 
(d)  
issue any Exchangeable Shares or any other shares of Subco ranking equally with
the Exchangeable Shares other, in each case, than by way of stock dividends to
the holders of such Exchangeable Shares; or

 
(e)  
issue any shares of Subco ranking superior to the Exchangeable Shares,

 
provided, however, that the restrictions in Sections 4(a), (b), (c) and (d)
shall not apply if all dividends on the outstanding Exchangeable Shares
corresponding to dividends declared and paid to date on the Rockford Shares
shall have been declared and paid in full on the Exchangeable Shares and
provided that the proposed redemption, purchase or other capital distribution
does not impair Subco’s ability to redeem all of the outstanding Exchangeable
Shares.
 
5.  ADDITIONAL RESTRICTIONS
 
(a)  
Restricted Actions.  Except as provided in this Section 5, the holders of the
Exchangeable Shares may not, without the written consent of Subco, exchange,
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, any of their Exchangeable Shares, or (b) enter into any swap or
other arrangement that transfers to another person, in whole or in part, any of
the economic consequences of ownership of any of their Exchangeable Shares,
whether any such transaction is to be settled by delivery of such Exchangeable
Shares or otherwise (the “Restricted Actions”).  The Restricted Actions are in
addition to and cumulative with any other restrictions on conversion or transfer
otherwise agreed to by any holder of Exchangeable Shares or to which such holder
is subject under applicable laws.

 
 
8

--------------------------------------------------------------------------------

 
(b)  
Expiration of Restricted Actions.  Within 30 days of each six (6) month
anniversary of the Closing Date, and provided Tropic Spa has generated at least
$1,000,000 in gross revenue during the preceding six (6) month period, Subco
shall permit the holders of Exchangeable Shares to require Subco to redeem an
aggregate of 1% of the then-outstanding Exchangeable Shares on a pro rata basis
in accordance with the manner specified in Section 8(a).  Notwithstanding the
foregoing, the Restricted Actions shall automatically expire on June 30, 2015
unless an extension thereof is approved by the holders of the Exchangeable
Shares in accordance with Section 12(b).

 
(c)  
Exceptions.  The Restricted Actions shall not apply to any transfer or other
disposition of Exchangeable Shares by the holder thereof:

 
(i)  
to a person over which such holder exercises sole voting and investment control;

 
(ii)  
upon such holder’s death by will or intestacy; or

 
(iii)  
as a distribution solely to members, partners or stockholders of such holder, if
the holder is a corporation, body corporate, syndicate or organization,
partnership, limited partnership, limited liability company, unlimited liability
company, joint venture or joint stock company.

 
For greater certainty, the exceptions specified in this Section 5(c) shall not
extend to any actions in furtherance of a retraction of Exchangeable Shares at
the option of the holder thereof pursuant to Section 8 that would violate the
terms of Section 5(a).
 
6.  LIQUIDATION
 
(a)  
Liquidation Call Right.  Subject to Section 6(b), Rockford and Callco shall each
have the overriding right (the “Liquidation Call Right”), in the event of and
notwithstanding the proposed liquidation, dissolution or winding-up of Subco or
any other distribution of the assets of Subco among its shareholders for the
purpose of winding up its affairs, to purchase from all but not less than all of
the holders of Exchangeable Shares (other than Rockford or an affiliate of
Rockford) on the Liquidation Date all but not less than all of the Exchangeable
Shares held by each such holder upon the payment by Rockford or Callco, as the
case may be, to each such holder of the Exchangeable Share Price (payable in the
form of the Exchangeable Share Consideration) applicable on the last Business
Day prior to the Liquidation Date (the “Liquidation Call Purchase Price”) in
accordance with Section 6(c). In the event of the exercise of the Liquidation
Call Right by Rockford or Callco, as the case may be, each such holder of
Exchangeable Shares shall be obligated to sell all of the Exchangeable Shares
held by the holder to Rockford or Callco, as the case may be, on the Liquidation
Date upon the payment by Rockford or Callco, as the case may be, to such holder
of the Liquidation Call Purchase Price (payable in the form of Exchangeable
Share Consideration) for each such share, and the purchaser shall have no
obligation to pay any Liquidation Amount to the holders of such shares so
purchased.

 
 
9

--------------------------------------------------------------------------------

 
(b)  
Limitation on Liquidation.  Callco shall only be entitled to exercise the
Liquidation Call Right with respect to those Exchangeable Shares, if any, in
respect of which Rockford has not exercised the Liquidation Call Right.  To
exercise the Liquidation Call Right, Rockford or Callco must notify the Transfer
Agent, as agent for the holders of Exchangeable Shares, and Subco of its
intention to exercise such right (i) in the case of a voluntary liquidation,
dissolution or winding-up of Subco or any other voluntary distribution of the
assets of Subco among its shareholders for the purpose of winding up its
affairs, at least 30 days before the Liquidation Date or (ii) in the case of an
involuntary liquidation, dissolution or winding-up of Subco or any other
involuntary distribution of the assets of Subco among its shareholders for the
purpose of winding up its affairs, at least five (5) Business Days before the
Liquidation Date.  The Transfer Agent shall notify the holders of Exchangeable
Shares as to whether or not Rockford and/or Callco has exercised the Liquidation
Call Right forthwith after the expiry of the period during which Rockford or
Callco may exercise the Liquidation Call Right.  If Rockford and/or Callco
exercises the Liquidation Call Right, Rockford and/or Callco, as the case may
be, shall purchase and the holders of the Exchangeable Shares (other than
Rockford or an affiliate of Rockford) shall sell, on the Liquidation Date, all
of the Exchangeable Shares held by such holders on such date for a price per
share equal to the Liquidation Call Purchase Price (payable in the form of
Exchangeable Share Consideration).

 
(c)  
Liquidation Call Procedure.  For the purposes of completing the purchase and
sale of the Exchangeable Shares pursuant to the exercise of the Liquidation Call
Right, Rockford and/or Callco, as the case may be, shall deposit or cause to be
deposited with the Transfer Agent, on or before the Liquidation Date, the
Exchangeable Share Consideration representing the total Liquidation Call
Purchase Price less any amounts deducted and withheld as Tropic Spa, Subco or
the Transfer Agent is required to deduct and withhold with respect to such
payment under the Tax Act, the U.S. Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder, or any provision of any
provincial, state, local or foreign tax laws as counsel may advise is required
to be so deducted and withheld by Tropic Spa, Subco or the Transfer Agent, as
the case may be.  Provided that such Exchangeable Share Consideration has been
so deposited with the Transfer Agent, the holders of the Exchangeable Shares
shall cease to be holders of the Exchangeable Shares on and after the
Liquidation Date and, from and after such date, shall not be entitled to
exercise any of the rights of holders in respect thereof (including any rights
under the Voting and Exchange Trust Agreement) other than the right to receive
their proportionate part of the total Liquidation Call Purchase Price, without
interest, upon presentation and surrender by the holder of certificates
representing the Exchangeable Shares held by such holder and the holder shall on
and after the Liquidation Date be considered and deemed for all purposes to be
the holder of the Rockford Shares which such holder is entitled to
receive.  Upon surrender to the Transfer Agent of a certificate or certificates
representing Exchangeable Shares, together with such other documents and
instruments as may be required to effect a transfer of Exchangeable Shares under
the OBCA and the articles and by-laws of Subco, and such additional documents,
instruments and payments as the Transfer Agent and Subco may reasonably require,
the holder of such surrendered certificate or certificates shall be entitled to
receive, in exchange therefor, and the Transfer Agent on behalf of Rockford
and/or Callco, as the case may be, shall deliver to such holder the Exchangeable
Share Consideration such holder is entitled to receive.

 
(d)  
Liquidation Amount.  Subject to applicable laws and the due exercise by Rockford
or Callco of the Liquidation Call Right, in the event of the liquidation,
dissolution or winding-up of Subco or any other distribution of the assets of
Subco among its shareholders for the purpose of winding up its affairs, a holder
of Exchangeable Shares shall be entitled, subject to applicable laws, to receive
from the assets of Subco in respect of each Exchangeable Share held by such
holder on the effective date of such liquidation, dissolution, winding-up or
other distribution (the “Liquidation Date”), before any distribution of any part
of the assets of Subco among the holders of the Common Shares or any other
shares ranking junior to the Exchangeable Shares, an amount per share (the
“Liquidation Amount”) equal to the Exchangeable Share Price applicable on the
last Business Day prior to the Liquidation Date, which price shall be satisfied
in full by Subco delivering or causing to be delivered to such holder the
Exchangeable Share Consideration representing the Liquidation Amount.

 
 
10

--------------------------------------------------------------------------------

 
(e)  
Payment of Liquidation Amount.  In the case of a distribution pursuant to
Section 6(d), and provided that the Liquidation Call Right has not been
exercised by Rockford or Callco, on or promptly after the Liquidation Date,
Subco shall deliver or cause to be delivered to the holders of the Exchangeable
Shares the Liquidation Amount for each such Exchangeable Share upon presentation
and surrender of the certificates representing such Exchangeable Shares,
together with such other documents and instruments as may be required to effect
a transfer of Exchangeable Shares under the OBCA and the articles and by-laws of
Subco and such additional documents, instruments and payments as the Transfer
Agent and Subco may reasonably require, at the registered office of Subco or at
any office of the Transfer Agent as may be specified by Subco by notice to the
holders of the Exchangeable Shares.  Payment of the Liquidation Amount for such
Exchangeable Shares shall be made by delivery to each holder, at the address of
the holder recorded in the securities register of Subco for the Exchangeable
Shares or by holding for pick-up by the holder at the registered office of Subco
or at any office of the Transfer Agent as may be specified by Subco by notice to
the holders of the Exchangeable Shares, the Exchangeable Share Consideration
such holder is entitled to receive pursuant to Section 6(d).  On and after the
Liquidation Date, the holders of the Exchangeable Shares shall cease to be
holders of such Exchangeable Shares and shall not be entitled to exercise any of
the rights of holders in respect thereof (including any rights under the Voting
and Exchange Trust Agreement) other than the right to receive their
proportionate part of the total Liquidation Amount, unless payment of the total
Liquidation Amount for such Exchangeable Shares shall not be made upon the
presentation and surrender of share certificates in accordance with the
foregoing provisions, in which case the rights of the holders shall remain
unaffected until the Liquidation Amount has been paid in the manner hereinbefore
provided.  Subco shall have the right at any time after the Liquidation Date to
transfer or cause to be issued or transferred to, and deposited in a custodial
account with, any chartered bank or trust company the Liquidation Amount in
respect of the Exchangeable Shares represented by certificates that have not
been surrendered by the holders thereof at the Liquidation Date, such
Liquidation Amount to be held by such bank or trust company as trustee for and
on behalf of, and for the use and benefit of, such holders.  Upon such deposit
being made, the rights of a holder of Exchangeable Shares after such deposit
shall be limited to receiving its proportionate part of the total Liquidation
Amount for such Exchangeable Shares so deposited, without interest, and all
dividends and other distributions with respect to the Rockford Shares to which
such holder is entitled with a record date after the date of such deposit and
before the date of transfer of such Rockford Shares to such holder (in each case
less any amounts withheld on account of tax required to be deducted and withheld
therefrom) against presentation and surrender of the certificates for the
Exchangeable Shares held by them in accordance with the foregoing provisions.

 
(f)  
No Right to Participate in Further Distributions.  After Subco has satisfied its
obligations to pay the holders of the Exchangeable Shares the total Liquidation
Amount per Exchangeable Share pursuant to this Section 6, such holders shall not
be entitled to share in any further distribution of the assets of Subco.

 
7.  REDEMPTION OF EXCHANGEABLE SHARES
 
(a)  
Redemption Call Right.  Subject to Section 7(b), Rockford and Callco shall each
have the overriding right (the “Redemption Call Right”) to purchase from all but
not less than all of the holders of Exchangeable Shares (other than Rockford or
an affiliate of Rockford) on the Redemption Date all but not less than all of
the Exchangeable Shares held by each such holder on payment by Rockford or
Callco, as the case may be, to each such holder of the Exchangeable Share Price
(payable in the form of the Exchangeable Share Consideration) applicable on the
last Business Day prior to the Redemption Date (the “Redemption Call Purchase
Price”) in accordance with Section 7(c).  In the event of the exercise of the
Redemption Call Right by Rockford or Callco, as the case may be, each such
holder of Exchangeable Shares shall be obligated to sell all of the Exchangeable
Shares held by the holder to Rockford or Callco, as the case may be, on the
Redemption Date upon the payment by Rockford or Callco, as the case may be, to
such holder of the Redemption Call Purchase Price (payable in the form of
Exchangeable Share Consideration) for each such share, and the purchaser shall
have no obligation to redeem or to pay the Redemption Price in respect of such
shares so purchased.

 
 
11

--------------------------------------------------------------------------------

 
(b)  
Limitation on Redemption.  Callco shall only be entitled to exercise the
Redemption Call Right with respect to those Exchangeable Shares, if any, in
respect of which Rockford has not exercised the Redemption Call Right.  To
exercise the Redemption Call Right, Rockford or Callco must notify the Transfer
Agent, as agent for the holders of Exchangeable Shares, and Subco of its
intention to exercise such right (i) in the case of a redemption occurring as a
result of a Rockford Control Transaction, an Exchangeable Share Voting Event or
an Exempt Exchangeable Share Voting Event, on or before the Redemption Date and
(ii) in any other case, at least 30 days before the Redemption Date.  The
Transfer Agent shall notify the holders of the Exchangeable Shares as to whether
or not Rockford and/or Callco has exercised the Redemption Call Right forthwith
after the expiry of the period during which Rockford or Callco may exercise the
Redemption Call Right.  If Rockford and/or Callco exercises the Redemption Call
Right, Rockford and/or Callco, as the case may be, shall purchase and the
holders of the Exchangeable Shares (other than Rockford or an affiliate of
Rockford) shall sell, on the Redemption Date, all of the Exchangeable Shares
held by such holders on such date for a price per share equal to the Redemption
Call Purchase Price (payable in the form of Exchangeable Share Consideration).

 
(c)  
Redemption Call Procedure.  For the purposes of completing the purchase and sale
of the Exchangeable Shares pursuant to the exercise of the Redemption Call
Right, Rockford and/or Callco, as the case may be, shall deposit or cause to be
deposited with the Transfer Agent, on or before the Redemption Date, the
Exchangeable Share Consideration representing the total Redemption Call Purchase
Price less any amounts deducted and withheld as Tropic Spa, Subco or the
Transfer Agent is required to deduct and withhold with respect to such payment
under the Tax Act, the U.S. Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder, or any provision of any
provincial, state, local or foreign tax laws as counsel may advise is required
to be so deducted and withheld by Tropic Spa, Subco or the Transfer Agent, as
the case may be.  Provided that such Exchangeable Share Consideration has been
so deposited with the Transfer Agent, the holders of the Exchangeable Shares
shall cease to be holders of the Exchangeable Shares on and after the Redemption
Date and, from and after such date, shall not be entitled to exercise any of the
rights of holders in respect thereof (including any rights under the Voting and
Exchange Trust Agreement) other than the right to receive their proportionate
part of the total Redemption Call Purchase Price, without interest, upon
presentation and surrender by the holder of certificates representing the
Exchangeable Shares held by such holder and the holder shall on and after the
Redemption Date be considered and deemed for all purposes to be the holder of
the Rockford Shares which such holder is entitled to receive.  Upon surrender to
the Transfer Agent of a certificate or certificates representing Exchangeable
Shares, together with such other documents and instruments as may be required to
effect a transfer of Exchangeable Shares under the OBCA and the articles and
by-laws of Subco, and such additional documents, instruments and payments as the
Transfer Agent and Subco may reasonably require, the holder of such surrendered
certificate or certificates shall be entitled to receive, in exchange therefor,
and the Transfer Agent on behalf of Rockford and/or Callco, as the case may be,
shall deliver to such holder the Exchangeable Share Consideration such holder is
entitled to receive.

 
(d)  
Redemption Amount.  Subject to applicable laws and the due exercise by Rockford
or Callco of the Redemption Call Right, Subco shall on the Redemption Date
redeem all but not less than all of the then outstanding Exchangeable Shares for
an amount per share (the “Redemption Price”) equal to the Exchangeable Share
Price on the last Business Day prior to the Redemption Date, which price shall
be satisfied in full by Subco delivering or causing to be delivered to each
holder of Exchangeable Shares the Exchangeable Share Consideration for each
Exchangeable Share held by such holder.

 
 
12

--------------------------------------------------------------------------------

 
(e)  
Notice of Redemption.  In the case of a redemption of Exchangeable Shares
pursuant to Section 7(d), Subco shall, at least 30 days before the Redemption
Date (other than a Redemption Date established in connection with a Rockford
Control Transaction, an Exchangeable Share Voting Event or an Exempt
Exchangeable Share Voting Event), send or cause to be sent to each holder of
Exchangeable Shares a notice in writing of the redemption by Subco or the
purchase by Rockford or Callco under the Redemption Call Right, as the case may
be, of the Exchangeable Shares held by such holder.  In the case of a Redemption
Date established in connection with a Rockford Control Transaction, an
Exchangeable Share Voting Event or an Exempt Exchangeable Share Voting Event,
the written notice of the redemption by Subco or the purchase by Rockford or
Callco, as the case may be, under the Redemption Call Right will be sent on or
before the Redemption Date, on as many days prior written notice as may be
determined by the Board of Directors to be reasonably practicable in the
circumstances.  In any such case, such notice shall set out the formula for
determining the Redemption Price or the Redemption Call Purchase Price, as the
case may be, the Redemption Date and, if applicable, particulars of the
Redemption Call Right.  In the case of any notice given in connection with a
possible Redemption Date, such notice will be given contingently and will be
withdrawn if the contingency does not occur.

 
(f)  
Payment of Redemption Price.  On or after the Redemption Date, and provided that
the Redemption Call Right has not been exercised by Callco, Subco shall deliver
or cause to be delivered to the holders of the Exchangeable Shares to be
redeemed the Redemption Price for each such Exchangeable Share, upon the
presentation and surrender of the certificates representing such Exchangeable
Shares, together with such other documents and instruments as may be required to
effect a transfer of Exchangeable Shares under the OBCA and the articles and
by-laws of Subco and such additional documents, instruments and payments as the
Transfer Agent and Subco may reasonably require, at the registered office of
Subco or at any office of the Transfer Agent as may be specified by notice to
the holders of the Exchangeable Shares.  The payment of the Redemption Price for
such Exchangeable Shares shall be made by delivery to each holder, at the
address of the holder recorded in the securities register of Subco for the
Exchangeable Shares or by holding for pick-up by the holder at the registered
office of the Transfer Agent as may be specified by Subco by notice to the
holders of Exchangeable Shares, the Exchangeable Share Consideration
representing the Redemption Price.  On and after the Redemption Date, the
holders of the Exchangeable Shares called for redemption shall cease to be
holders of such Exchangeable Shares and shall not be entitled to exercise any of
the rights of holders in respect thereof (including any rights under the Voting
and Exchange Trust Agreement) other than the right to receive their
proportionate part of the total Redemption Price, unless payment of the total
Redemption Price for such Exchangeable Shares shall not be made upon the
presentation and surrender of certificates in accordance with the foregoing
provisions, in which case the rights of the holders shall remain unaffected
until the Redemption Price has been paid in the manner hereinbefore
provided.  Subco shall have the right at any time after the sending of notice of
its intention to redeem the Exchangeable Shares as aforesaid to deposit or cause
to be deposited the total Redemption Price (in the form of Exchangeable Share
Consideration) of the Exchangeable Shares so called for redemption, or of such
of the said Exchangeable Shares represented by certificates that have not at the
date of such deposit been surrendered by the holders thereof in connection with
such redemption, in a custodial account with any chartered bank or trust company
named in such notice and any interest earned on such deposit shall belong to
Subco.  Provided that such total Redemption Price has been so deposited prior to
the Redemption Date, on and after the Redemption Date, the Exchangeable Shares
shall be redeemed and the rights of the holders thereof after the Redemption
Date shall be limited to receiving their proportionate part of the total
Redemption Price for such Exchangeable Shares so deposited, against the
presentation and surrender of the certificates for the Exchangeable Shares held
by them, respectively, in accordance with the foregoing provisions.

 
 
13

--------------------------------------------------------------------------------

 
8.  RETRACTION OF EXCHANGEABLE SHARES
 
(a)  
Retraction at Option of Holder.

 
(i)  
Subject to Section 5, applicable laws and the due exercise by Rockford or Callco
of the Retraction Call Right, a holder of Exchangeable Shares shall be entitled
at any time to require Subco to redeem, on the fifth Business Day after the date
on which the Retraction Request is received by Subco (the “Retraction Date”),
any or all of the Exchangeable Shares registered in the name of such holder for
an amount per share equal to the Exchangeable Share Price applicable on the last
Business Day prior to the Retraction Date (the “Retraction Price”), which price
shall be satisfied in full by Subco delivering or causing to be delivered to
such holder the Exchangeable Share Consideration representing the Retraction
Price.  The holder must give notice of a request to redeem by presenting and
surrendering to Subco, at the registered office of Subco or at any office of the
Transfer Agent as may be specified by Subco by notice to the holders of the
Exchangeable Shares, the certificate or certificates representing the
Exchangeable Shares that the holder desires to have Subco redeem, together with
(A) such other documents and instruments as may be required to effect a transfer
of Exchangeable Shares under the OBCA and the articles and by-laws of Subco and
such additional documents, instruments and payments as the Transfer Agent and
Subco may reasonably require and (B) a duly executed request (the ‘‘Retraction
Request’’) in substantially the form attached as Schedule A hereto or in such
other form as may be acceptable to Subco specifying that the holder desires to
have all or any number specified therein of the Exchangeable Shares represented
by such certificate or certificates (the “Retracted Shares”) redeemed by Subco.

 
(ii)  
In the case of a redemption of Exchangeable Shares pursuant to this Section
8(a), upon receipt by Subco or the Transfer Agent in the manner specified in
Section 8(a)(i) of a certificate representing the number of Exchangeable Shares
which the holder desires to have Subco redeem, together with a duly executed
Retraction Request and such additional documents and instruments specified in
Section 8(a)(i), and provided that (A) the Retraction Request has not been
revoked by the holder of such Exchangeable Shares in the manner specified in
Section 8(a)(iv) and (B) neither Rockford nor Callco has exercised the
Retraction Call Right, Subco shall redeem the Retracted Shares effective at the
close of business on the Retraction Date.  On the Retraction Date, Subco shall
deliver or cause to be delivered to such holder, at the address of the holder
recorded in the securities register of Subco for the Exchangeable Shares or at
the address specified in the Retraction Request or by holding for pick-up by the
holder at the registered office of Subco or at any office of the Transfer Agent
as may be specified by Subco by notice to the holders of the Exchangeable
Shares, the Exchangeable Share Consideration representing the Retraction Price
and such delivery of such Exchangeable Share Consideration by or on behalf of
Subco by the Transfer Agent shall be deemed to be payment of and shall satisfy
and discharge all liability for the Retraction Price to the extent that the same
is represented by such Exchangeable Share Consideration, unless any cheque
comprising part of such Exchangeable Share Consideration is not paid on due
presentation.  If only a part of the Exchangeable Shares represented by any
certificate is redeemed, a new certificate for the balance of such Exchangeable
Shares shall be issued to the holder at the expense of Subco.  On and after the
close of business on the Retraction Date, the holder of the Retracted Shares
shall cease to be a holder of such Retracted Shares and shall not be entitled to
exercise any of the rights of a holder in respect thereof, other than the right
to receive the total Retraction Price in respect thereof, unless upon the
presentation and surrender of certificates in accordance with the foregoing
provisions, the payment of the aggregate Retraction Price payable to such holder
shall not be made, in which case the rights of such holder shall remain
unaffected until such aggregate Retraction Price has been paid in the manner
hereinbefore provided.  On and after the close of business on the Retraction
Date, provided that the presentation and surrender of certificates and the
payment of such aggregate Retraction Price has been made in accordance with the
foregoing provisions, the holder of the Retracted Shares so redeemed by Subco
shall thereafter be considered and deemed for all purposes to be a holder of the
Rockford Shares delivered to such holder.

 
 
14

--------------------------------------------------------------------------------

 
(iii)  
Notwithstanding any other provision of this Section 8, Subco shall not be
obligated to redeem Retracted Shares specified by a holder in a Retraction
Request if and to the extent that such redemption would be contrary to solvency
requirements or other provisions of applicable laws.  If Subco believes that on
any Retraction Date it would not be permitted by any of such provisions to
redeem the Retracted Shares tendered for redemption on such date, and neither
Rockford nor Callco has exercised the Retraction Call Right with respect to such
Retracted Shares, Subco shall only be obligated to redeem Retracted Shares
specified by a holder in a Retraction Request to the extent of the maximum
number that may be so redeemed (rounded down to a whole number of shares) as
would not be contrary to such provisions and shall notify the holder and the
Trustee at least two (2) Business Days prior to the Retraction Date as to the
number of Retracted Shares which will not be redeemed by Subco.  In any case in
which the redemption by Subco of Retracted Shares would be contrary to solvency
requirements or other provisions of applicable laws, Subco shall redeem
Retracted Shares in accordance with Section 8(a)(ii) on a pro rata basis and
shall issue to each holder of Retracted Shares a new certificate, at the expense
of Subco, representing the Retracted Shares not redeemed by Subco pursuant to
Section 8(a)(ii).  If Subco would otherwise be obligated to redeem Retracted
Shares pursuant to Section 8(a)(ii) but is not obligated to do so as a result of
solvency requirements or other provisions of applicable laws, the holder of any
such Retracted Shares not redeemed by Subco pursuant to Section 8(a)(ii) as a
result of solvency requirements or other provisions of applicable laws shall be
deemed, by delivery of the Retraction Request to have instructed the Transfer
Agent to require Rockford or Callco to purchase such Retracted Shares from such
holder on the Retraction Date or as soon as practicable thereafter on payment by
Rockford or Callco to such holder of the total Retraction Price in respect of
such Retracted Shares, all as more specifically provided for in the Voting and
Exchange Trust Agreement.

 
(iv)  
A holder of Retracted Shares may, by notice in writing given by the holder to
Subco before the close of business on the Business Day immediately preceding the
Retraction Date, withdraw its Retraction Request, in which event such Retraction
Request shall be null and void and, for greater certainty, the revocable offer
constituted by the Retraction Request to sell the Retracted Shares to Callco
shall be deemed to have been revoked.

 
(v)  
Notwithstanding any other provision of this Section 8(a), if:

 
A.  
the exercise of the rights of the holders of the Exchangeable Shares, or any of
them, to require Subco to redeem any Exchangeable Shares pursuant to this
Section 8(a) on any Retraction Date would require listing particulars or any
similar document to be issued in order to obtain the approval of any stock
exchange or automated quotation system on which the Rockford Shares are listed
or quoted to the listing and trading (subject to official notice of issuance) of
the Rockford Shares that would be required to be delivered to such holders of
Exchangeable Shares in connection with the exercise of such rights; and

 
B.  
as a result of (A) above, it would not be practicable (notwithstanding the
reasonable endeavours of Rockford) to obtain such approvals in time to enable
all or any of such Rockford Shares to be admitted to listing and trading by any
stock exchange or automated quotation system on which the Rockford Shares are
listed or quoted (subject to official notice of issuance) when so delivered,

 
the Retraction Date shall, notwithstanding any other date specified or otherwise
deemed to be specified in any relevant Retraction Request, be deemed for all
purposes to be the earlier of (x) the second Business Day immediately following
the date the approvals referred to in Section 8(a)(v)A are obtained and (ii) the
date which is 30 Business Days after the date on which the relevant Retraction
Request is received by Subco, and references in these Exchangeable Share
Provisions to such Retraction Date shall be construed accordingly.
 
(b)  
Retraction Call Rights

 
(i)  
In the event that a holder of Exchangeable Shares delivers a Retraction Request
pursuant to Section 8(a), and subject to the limitations set forth in Section
8(b)(ii) (including that Callco shall only be entitled to exercise its
Retraction Call Right with respect to those holders of Exchangeable Shares, if
any, in respect of which Rockford has not exercised its Retraction Call Right),
Rockford and Callco shall each have the overriding right (the “Retraction Call
Right”), notwithstanding the proposed redemption of the Exchangeable Shares by
Subco pursuant to Section 7(a), to purchase from such holder on the Retraction
Date all but not less than all of the Retracted Shares held by such holder on
payment by Rockford or Callco, as the case may be, of an amount per share equal
to the Exchangeable Share Price applicable on the last Business Day prior to the
Retraction Date (the “Retraction Call Right Purchase Price”), which price shall
be satisfied in full by Rockford or Callco, as the case may, delivering or
causing to be delivered to such holder the Exchangeable Share Consideration
representing the Retraction Call Right Purchase Price.  Upon the exercise of the
Retraction Call Right in respect of Retracted Shares, the holder of such shares
shall be obligated to sell all of such Retracted Shares to Rockford or Callco,
as the case may be, on the Retraction Date upon the payment by Rockford or
Callco, as the case may be, of the total Retraction Price in respect of such
Retracted Shares as set forth in this Section 8(b)(i).

 
 
15

--------------------------------------------------------------------------------

 
(ii)  
Upon receipt by Subco of a Retraction Request, Subco shall immediately notify
Rockford and Callco thereof and shall provide Rockford and Callco with a copy of
the Retraction Request.  Callco shall only be entitled to exercise its
Retraction Call Right with respect to those holders of Retracted Shares, if any,
in respect of which Rockford has not exercised its Retraction Call Right.  In
order to exercise its Retraction Call Right, Rockford or Callco, as the case may
be, must notify Subco in writing of its determination to do so (a “Retraction
Call Notice”) within five (5) Business Days after Subco notifies Rockford and
Callco of the Retraction Request.  If neither Rockford nor Callco so notifies
Subco within such five (5) Business Day period, Subco shall notify the holder as
soon as possible thereafter that neither Rockford nor Callco will exercise the
Retraction Call Right.  If one or both of Rockford and Callco delivers a
Retraction Call Notice within such five (5) Business Day period and duly
exercises its Retraction Call Right in accordance with this Section 8(b)(ii),
the obligation of Subco to redeem the Retracted Shares shall terminate and,
provided that the Retraction Request is not revoked by the holder of such
Retracted Shares in the manner specified in Section 8(a)(iv), Rockford or
Callco, as the case may be, shall purchase from such holder and such holder
shall sell to Rockford or Callco, as the case may be, on the Retraction Date the
Retracted Shares for an amount per share equal to the Retraction Call Right
Purchase Price.  Provided that the aggregate Retraction Call Right Purchase
Price has been so deposited with the Transfer Agent as provided in Section
8(b)(iii), the closing of the purchase and sale of the Retracted Shares pursuant
to the Retraction Call Right shall be deemed to have occurred as at the close of
business on the Retraction Date and, for greater certainty, no redemption by
Subco of such Retracted Shares shall take place on the Retraction Date.

 
(iii)  
For the purpose of completing a purchase of Retracted Shares pursuant to the
exercise of the Retraction Call Right, Rockford or Callco, as the case may be,
shall deliver or cause to be delivered to the holder of such Retracted Shares,
at the address of the holder recorded in the securities register of Subco for
the Exchangeable Shares or at the address specified in the holder’s Retraction
Request or by holding for pick-up by the holder at the registered office of
Subco or at any office of the Transfer Agent as may be specified by Subco by
notice to the holders of Exchangeable Shares, the Exchangeable Share
Consideration representing the Retraction Call Right Purchase Price to which
such holder is entitled and such delivery of Exchangeable Share Consideration on
behalf of Rockford or Callco, as the case may be, shall be deemed to be payment
of and shall satisfy and discharge all liability for the Retraction Call Right
Purchase Price to the extent that the same is represented by such Exchangeable
Share Consideration, unless such cheque comprising part of such Exchangeable
Share Consideration is not paid on due presentation.

 
(iv)  
On and after the close of business on the Retraction Date, the holder of the
Retracted Shares shall cease to be a holder of such Retracted Shares and shall
not be entitled to exercise any of the rights of a holder in respect thereof,
other than the right to receive the total Retraction Call Right Purchase Price
in respect thereof, unless upon the presentation and surrender of certificates
in accordance with the foregoing provisions, the payment of the aggregate
Retraction Call Right Purchase Price payable to such holder shall not be made,
in which case the rights of such holder shall remain unaffected until such
aggregate Retraction Call Right Purchase Price has been paid in the manner
hereinbefore provided.  On and after the close of business on the Retraction
Date, provided that the presentation and surrender of certificates and the
payment of such aggregate Retraction Call Right Purchase Price has been made in
accordance with the foregoing provisions, the holder of the Retracted Shares so
purchased by Rockford or Callco, as the case may be, shall thereafter be
considered and deemed for all purposes to be a holder of the Rockford Shares
delivered to such holder.

 
 
16

--------------------------------------------------------------------------------

 
9.  PURCHASE FOR CANCELLATION
 
(a)  
Private Agreement.  Subject to applicable laws and the articles and by-laws of
Subco, and notwithstanding Section 9(b), Subco may at any time and from time to
time purchase for cancellation all or any part of the Exchangeable Shares by
private agreement with the holder thereof.

 
(b)  
Tender Offer.  Subject to applicable laws and the articles and by-laws of Subco,
Subco may at any time and from time to time purchase for cancellation all or any
part of the outstanding Exchangeable Shares at any price per share by tender to
all the holders of record of Exchangeable Shares then outstanding or through the
facilities of any stock exchange on which the Exchangeable Shares are listed or
quoted together with an amount equal to all declared and unpaid dividends
thereon for which the record date has occurred prior to the date of
purchase.  If in response to an invitation for tenders under the provisions of
this Section 9(b), more Exchangeable Shares are tendered at a price or prices
acceptable to Subco than Subco is prepared to purchase, the Exchangeable Shares
to be purchased by Subco shall be purchased as nearly as may be pro rata
according to the number of shares tendered by each holder who submits a tender
to Subco, provided that when shares are tendered at different prices, the pro
rating shall be effected (disregarding fractions) only with respect to the
shares tendered at the price at which more shares were tendered than Subco is
prepared to purchase after Subco has purchased all the shares tendered at lower
prices.  If only part of the Exchangeable Shares represented by any certificate
are purchased pursuant to this Section 9(b), a new certificate for the balance
of such shares shall be issued at the expense of Subco.

 
10.  VOTING RIGHTS
 
Except as required by applicable laws and by Section 12, the holders of the
Exchangeable Shares shall not be entitled as such to receive notice of or to
attend any meeting of the shareholders of Subco or to vote at any such
meeting.  Without limiting the generality of the foregoing, the holders of the
Exchangeable Shares shall not have class votes except as required by applicable
laws.
 
11.  SPECIFIED AMOUNT
 
The amount specified in respect of each Exchangeable Share for the purposes of
subsection 191(4) of the Income Tax Act (Canada) shall be an amount equal to $●.
 
12.  AMENDMENT AND APPROVAL
 
(a)  
Amendment.  The rights, privileges, restrictions and conditions attaching to the
Exchangeable Shares may be added to, changed or removed only with the approval
of the holders of the Exchangeable Shares given as hereinafter specified.

 
(b)  
Approval.  Any approval given by the holders of the Exchangeable Shares to add
to, change or remove any right, privilege, restriction or condition attaching to
the Exchangeable Shares or any other matter requiring the approval or consent of
the holders of the Exchangeable Shares in accordance with applicable laws shall
be deemed to have been sufficiently given if it shall have been given in
accordance with applicable laws, subject to a minimum requirement that such
approval be evidenced by resolution passed by not less than two-thirds of the
votes cast on such resolution at a meeting of the holders of Exchangeable Shares
duly called and held at which the holders of at least 10% of the outstanding
Exchangeable Shares at that time are present or represented by proxy; provided,
however, that if at any such meeting the holders of at least 10% of the
outstanding Exchangeable Shares at that time are not present or represented by
proxy within one-half hour after the time appointed for such meeting, then the
meeting shall be adjourned to such date not less than five (5) days thereafter
and to such time and place as may be designated by the Chairman of such
meeting.  At such adjourned meeting the holders of Exchangeable Shares present
or represented by proxy thereat may transact the business for which the meeting
was originally called and a resolution passed thereat by the affirmative vote of
not less than two-thirds of the votes cast on such resolution at such meeting
shall constitute the approval or consent of the holders of the Exchangeable
Shares.

 
 
17

--------------------------------------------------------------------------------

 
13.  RECIPROCAL CHANGES, ETC. IN RESPECT OF ROCKFORD SHARES
 
(a)  
Each holder of an Exchangeable Share acknowledges that the Support Agreement
provides, in part, that Rockford will not, except as provided in the Support
Agreement, without the prior approval of Subco and the prior approval of the
holders of the Exchangeable Shares given in accordance with Section 12(b):

 
(i)  
issue or distribute Rockford Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Rockford Shares) to the holders
of all or substantially all of the then outstanding Rockford Shares by way of
stock dividend or other distribution, other than an issue of Rockford Shares (or
securities exchangeable for or convertible into or carrying rights to acquire
Rockford Shares) to holders of Rockford Shares (i) who exercise an option to
receive dividends in Rockford Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Rockford Shares) in lieu of
receiving cash dividends or (ii) pursuant to any dividend reinvestment plan or
similar arrangement;

 
(ii)  
issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Rockford Shares entitling them to
subscribe for or to purchase Rockford Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Rockford Shares); or

 
(iii)  
issue or distribute to the holders of all or substantially all of the then
outstanding Rockford Shares:

 
A.  
shares or securities of Rockford of any class other than Rockford Shares (or
securities convertible into or exchangeable for or carrying rights to acquire
Rockford Shares);

 
B.  
rights, options or warrants other than those referred to in Section 13(a)(ii);

 
C.  
evidence of indebtedness of Rockford; or

 
D.  
assets of Rockford;

 
unless (A) Subco is permitted under applicable laws to issue or distribute the
economic equivalent on a per share basis of such rights, options, warrants,
securities, shares, evidences of indebtedness or other assets to the holders of
the Exchangeable Shares and (B) Subco shall issue or distribute the economic
equivalent of such rights, options, warrants, securities, shares evidences of
indebtedness or other assets simultaneously to holders of the Exchangeable
Shares; provided, however, that, for greater certainty, the above restrictions
shall not apply to any securities issued or distributed by Rockford in order to
give effect to and to consummate the transactions contemplated by, and in
accordance with, the Share Exchange Agreement.
 
 
18

--------------------------------------------------------------------------------

 
(b)  
Each holder of an Exchangeable Share acknowledges that the Support Agreement
further provides, in part, that for so long as any Exchangeable Shares not owned
by Rockford or its affiliates are outstanding, Rockford will not without the
prior approval of Subco and the prior approval of the holders of the
Exchangeable Shares given in accordance with Section 12(b):

 
(i)  
subdivide, redivide or change the then outstanding Rockford Shares into a
greater number of Rockford Shares;

 
(ii)  
reduce, combine, consolidate or change the then outstanding Rockford Shares into
a lesser number of Rockford Shares; or

 
(iii)  
reclassify or otherwise change the Rockford Shares or effect an amalgamation,
merger, reorganization or other transaction affecting the Rockford Shares,

 
unless (A) Subco is permitted under applicable laws to make the same or an
economically equivalent change to, or in the rights of holders of, the
Exchangeable Shares and (B) the same or an economically equivalent change is
made simultaneously to, or in the rights of the holders of, the Exchangeable
Shares; provided, however, that, for greater certainty, the above restrictions
shall not apply to any securities issued or distributed by Rockford in order to
give effect to and to consummate the transactions contemplated by, and in
accordance with the Share Exchange Agreement.  The Support Agreement further
provides, in part, that the aforesaid provisions of the Support Agreement shall
not be changed without the approval of the holders of the Exchangeable Shares
given in accordance with Section 12(a).
 
(c)  
Notwithstanding the foregoing provisions of this Section 13, in the event of a
Rockford Control Transaction:

 
(i)  
in which Rockford merges or amalgamates with, or in which all or substantially
all of the then outstanding Rockford Shares are acquired by one or more other
corporations to which Rockford is, immediately before such merger, amalgamation
or acquisition, related within the meaning of the Income Tax Act (Canada)
(otherwise than virtue of a right referred to in paragraph 251(5)(b) thereof);

 
(ii)  
which does not result in an acceleration of the Redemption Date in accordance
with paragraph (ii) of the definition of such term in Section 1(a); and

 
(iii)  
in which all or substantially all of the then outstanding Rockford Shares are
converted into or exchanged for shares or rights to receive such shares (the
“Other Shares”) of another corporation (the “Other Corporation”) that,
immediately after such Rockford Control Transaction, owns or controls, directly
or indirectly, Rockford;

 
then all references herein to “Rockford” shall thereafter be and be deemed to be
references to “Other Corporation” and all references herein to “Rockford Shares”
shall thereafter be and be deemed to be references to “Other Shares” (with
appropriate adjustments, if any, as are required to result in a holder of
Exchangeable Shares on the exchange, redemption or retraction of shares pursuant
to these Exchangeable Share Provisions or the exchange of shares pursuant to the
Voting and Exchange Trust Agreement immediately subsequent to the Rockford
Control Transaction being entitled to receive that number of Other Shares equal
to the number of Other Shares such holder of Exchangeable Shares would have
received if the exchange, option or retraction of such shares pursuant to these
Exchangeable Share Provisions or the exchange of such shares pursuant to the
Voting and Exchange Trust Agreement had occurred immediately prior to the
Rockford Control Transaction and the Rockford Control Transaction was completed)
but subject to subsequent adjustments to reflect any subsequent changes in the
share capital of the issuer of the Other Shares, including without limitation,
any subdivision, consolidation or reduction of share capital, without any need
to amend the terms and conditions of the Exchangeable Shares and without any
further action required.
 
 
19

--------------------------------------------------------------------------------

 
14.  ACTIONS BY SUBCO UNDER SUPPORT AGREEMENT
 
(a)  
Actions by Subco.  Subco will take all such actions and do all such things as
shall be necessary or advisable to perform and comply with and to ensure
performance and compliance by Rockford, Callco and Subco with all provisions of
the Support Agreement applicable to Rockford, Callco and Subco, respectively, in
accordance with the terms thereof including taking all such actions and doing
all such things as shall be necessary or advisable to enforce to the fullest
extent possible for the direct benefit of Subco all rights and benefits in
favour of Subco under or pursuant to such agreement.

 
(b)  
Changes to the Support Agreement.  Subco shall not propose, agree to or
otherwise give effect to any amendment to, or waiver or forgiveness of its
rights or obligations under, the Support Agreement without the approval of the
holders of the Exchangeable Shares given in accordance with Section 12(b) other
than such amendments, waivers and/or forgiveness as may be necessary or
advisable for the purposes of:

 
(i)  
adding to the covenants of any or all of the other parties to the Support
Agreement if the board of directors of each of Rockford, Callco and Subco shall
be of the good faith opinion that such additions will not be prejudicial in any
material respect to the rights or interests of the holders of the Exchangeable
Shares as a whole;

 
(ii)  
evidencing the succession of successors to Rockford either by operation of law
or agreement to the liabilities and covenants of Rockford under the Support
Agreement (“Rockford Successors”) and the covenants of and obligations assumed
by each such Rockford Successor in accordance with the provisions of Section 3
of the Support Agreement;

 
(iii)  
making such amendments or modifications not inconsistent with the Support
Agreement as may be necessary or desirable with respect to matters or questions
arising thereunder which, in the good faith opinion of the board of directors of
each of Rockford, Callco and Subco, having in mind the interests of the holders
of the Exchangeable Shares as a whole, it may be expedient to make, provided
that each such board of directors shall be of the good faith opinion, after
consultation with counsel, that such amendments and modifications will not be
prejudicial in any material respect to the rights or interests of the holders of
the Exchangeable Shares as a whole; or

 
(iv)  
making such changes in or corrections to the Support Agreement which, on the
advice of counsel to Rockford, Callco and Subco, are required for the purpose of
curing or correcting any ambiguity or defect or inconsistent provision or
clerical omission or mistake or manifest error contained therein, provided that
the board of directors of each of Rockford, Callco and Subco shall be of the
good faith opinion that such changes or corrections will not be prejudicial in
any material respect to the rights or interests of the holders of the
Exchangeable Shares as a whole.

 
 
20

--------------------------------------------------------------------------------

 
15.  LEGEND; CALL RIGHTS; WITHHOLDING RIGHTS
 
(a)  
Legend.  The certificates evidencing the Exchangeable Shares shall contain or
have affixed thereto a legend in form and on terms approved by the Board of
Directors, with respect to the Support Agreement, the Voting and Exchange Trust
Agreement (including the provisions with respect to the voting rights and
automatic exchange thereunder) the Liquidation Call Right, the Redemption Call
Right and the Retraction Call Right.

 
(b)  
Call Rights.  Each holder of an Exchangeable Share, whether of record or
beneficial, by virtue of becoming and being such a holder shall be deemed to
acknowledge each of the Liquidation Call Right, the Redemption Call Right and
the Retraction Call Right, in each case, in favour of Rockford and Callco, and
the overriding nature thereof in connection with the liquidation, dissolution or
winding-up of Subco or any other distribution of the assets of Subco among its
shareholders for the purpose of winding up its affairs, or the retraction or
redemption of Exchangeable Shares, as the case may be, and to be bound thereby
in favour of Rockford and Callco as provided herein.

 
(c)  
Withholding Rights.  Rockford, Callco, Subco and the Transfer Agent shall be
entitled to deduct and withhold from any dividend, distribution or other
consideration otherwise payable to any holder of Exchangeable Shares such
amounts as Rockford, Callco, Subco or the Transfer Agent, as the case may be, is
required to deduct and withhold with respect to such payment under the Income
Tax Act (Canada) or United States tax laws or any provision of provincial,
territorial, state, local or foreign tax laws, in each case, as amended.  To the
extent that amounts are so withheld, such withheld amounts shall be treated for
all purposes hereof as having been paid to the holder of the Exchangeable Shares
in respect of which such deduction and withholding was made, provided that such
withheld amounts are actually remitted to the appropriate taxing agency.  To the
extent that the amount so required to be deducted or withheld from any payment
to a holder exceeds the cash portion of the consideration otherwise payable to
the holder, Rockford, Callco, Subco and the Transfer Agent are hereby authorized
to sell or otherwise dispose of such portion of the consideration as is
necessary to provide sufficient funds to Rockford, Callco, Subco or the Transfer
Agent, as the case may be, to enable it to comply with such deduction or
withholding requirement and Rockford, Callco, Subco or the Transfer Agent, as
the case may be, shall notify the holder thereof and remit any unapplied balance
of the net proceeds of such sale.

 
16.  NOTICES
 
(a)  
Notices.  Subject to applicable laws, any notice, request or other communication
to be given to Subco by a holder of Exchangeable Shares shall be in writing and
shall be valid and effective if given by first class mail (postage prepaid) or
by fax or by delivery to the registered office of Subco and addressed to the
attention of the Secretary of Subco.  Any such notice, request or other
communication, if given by mail, fax or delivery, shall only be deemed to have
been given and received upon actual receipt thereof by Subco.

 
(b)  
Certificates.  Any presentation and surrender by a holder of Exchangeable Shares
to Subco or the Transfer Agent of certificates representing Exchangeable Shares
in connection with the liquidation, dissolution or winding-up of Subco or the
retraction or redemption of Exchangeable Shares shall be made by first class
mail (postage prepaid) or by delivery to the registered office of Subco or to
such office of the Transfer Agent as may be specified by Subco, in each case,
addressed to the attention of the Secretary of Subco.  Any such presentation and
surrender of certificates shall only be deemed to have been made and to be
effective upon actual receipt thereof by Subco or the Transfer Agent, as the
case may be.  Any such presentation and surrender of certificates made by first
class mail (postage prepaid) shall be at the sole risk of the holder mailing the
same.

 
 
21

--------------------------------------------------------------------------------

 
(c)  
Notice to Shareholders.

 
(i)  
Subject to applicable laws, any notice, request or other communication to be
given to a holder of Exchangeable Shares by or on behalf of Subco shall be in
writing and shall be valid and effective if given by first class mail (postage
prepaid) or by delivery to the address of the holder recorded in the register of
shareholders of Subco or, in the event of the address of any such holder not
being so recorded, then at the last known address of such holder.  Any such
notice, request or other communication, if given by mail, shall be deemed to
have been given and received on the third Business Day following the date of
mailing and, if given by delivery, shall be deemed to have been given and
received on the date of delivery.  The accidental failure or omission to give
any notice, request or other communication to one or more holders of
Exchangeable Shares shall not invalidate or otherwise alter or affect any action
or proceeding to be taken by Subco pursuant thereto.

 
(ii)  
In the event of any interruption of mail service immediately prior to a
scheduled mailing or in the period following a mailing during which delivery
normally would be expected to occur, Subco shall make reasonable efforts to
disseminate any notice by other means, such as publication.

 
(iii)  
Notwithstanding any other provisions of these Exchangeable Share Provisions,
notices, other communications and deliveries need not be mailed if Subco
determines that delivery thereof by mail may be delayed.  Persons entitled to
any deliveries (including certificates and cheques) which are not mailed for the
foregoing reason may take delivery thereof at the office of the Transfer Agent
to which the deliveries were made, upon application to the Transfer Agent, until
such time as Subco has determined that delivery by mail will not longer be
delayed.  Subco will provide notice of any such determination not to mail made
hereunder as soon as reasonably practicable after the making of such
determination and in accordance with this Section 16(c).  Such deliveries in
such circumstances will constitute delivery to the persons entitled thereto.

 
17.  DISCLOSURE OF INTERESTS IN EXCHANGEABLE SHARES
 
Subco shall be entitled to require any holder of an Exchangeable Share or any
person whom Subco knows or has reasonable cause to believe holds any interest
whatsoever in an Exchangeable Share to (a) confirm that fact or (b) give such
details as to who has an interest in such Exchangeable Share, in each case as
would be required (if the Exchangeable Shares were a class of “equity shares” of
Subco) under Section 102.1 of the Securities Act or as would be required under
the articles or by-laws of Rockford or any laws or regulations, or pursuant to
the rules or regulations of any regulatory agency, if and only to the extent
that the Exchangeable Shares were Rockford Shares.
 
 
22

--------------------------------------------------------------------------------

 
 
SCHEDULE A
TO APPENDIX I
 
RETRACTION REQUEST
[TO BE PRINTED ON EXCHANGEABLE SHARE CERTIFICATES]
 
To:
Rockford Minerals Inc. (“Rockford”)

 
1896431 Ontario Inc. (“Callco”)

 
1896432 Ontario Inc. (“Subco”)

 
This notice is given pursuant to Section 8 of the share provisions (the
“Exchangeable Share Provisions”) attaching to the Exchangeable Shares of Subco
represented by this certificate and all capitalized words and expressions used
in this notice that are defined in the Exchangeable Share Provisions have the
meanings ascribed to such words and expressions in such Exchangeable Share
Provisions.
 
The undersigned hereby notifies Subco that, subject to the Retraction Call Right
referred to below, the undersigned desires to have Subco redeem in accordance
with Section 6 of the Exchangeable Share Provisions:
 
 
o
all share(s) represented by this certificate; or

 
 
o
_______________ share(s) only represented by this certificate.

 
The undersigned acknowledges the overriding Retraction Call Right of Rockford
and Callco to purchase all but not less than all the Retracted Shares from the
undersigned and that this notice is and shall be deemed to be a revocable offer
by the undersigned to sell the Retracted Shares to Rockford or Callco in
accordance with the Retraction Call Right on the Retraction Date for the
Retraction Call Purchase Price and on the other terms and conditions set out in
Section 8(b) of the Exchangeable Share Provisions.  If neither Rockford nor
Callco exercised the Retraction Call Right, Subco will notify the undersigned of
such fact as soon as possible.  This Retraction Request, and this offer to sell
the Retracted Shares to Rockford or Callco, may be revoked and withdrawn by the
undersigned only by notice in writing given to Subco at any time before the
close of business on the Business Day immediately preceding the Retraction Date.
 
The undersigned acknowledges that if, as a result of solvency provisions of
applicable laws, Subco is unable to redeem all Retracted Shares, and provided
that neither Rockford nor Callco has exercised the Retraction Call Right with
respect to the Retracted Shares, the Retracted Shares will be automatically
exchanged pursuant to the Voting and Exchange Trust Agreement so as to require
Rockford to purchase the unredeemed Retracted Shares.
 
The undersigned hereby represents and warrants to Rockford, Callco and Subco
that the undersigned (select one):
 
 
o
is

 
 
o
is not

 
a resident of Canada for the purposes of the Income Tax Act (Canada).  The
undersigned acknowledges that in the absence of an indication that the
undersigned is not a resident of Canada, withholding on account of Canadian tax
may be made from amounts payable to the undersigned on the redemption or
purchase of the Retracted Shares.
 
The undersigned hereby represents and warrants to Rockford, Callco and Subco
that the undersigned has good title to, and owns, the share(s) represented by
this certificate to be acquired by Rockford, Callco or Subco, as the case may
be, free and clear of all liens, claims and encumbrances.
 
 
1

--------------------------------------------------------------------------------

 
 

         
(Date)
 
(Signature of Shareholder)
 
(Guarantee of Signature)



 
o
Please check box if the securities and any cheque(s) resulting from the
retraction or purchase of the Retracted Shares are to be held for pick-up by the
shareholder from the Transfer Agent at the principal office of the Transfer
Agent, failing which such certificates and cheque(s) will be mailed to the last
address of the shareholder as it appears on the register.

 
 
NOTE: This panel must be completed and this certificate, together with such
additional documents and payments (including, without limitation, any applicable
Stamp Taxes) as the Transfer Agent and Subco may require, must be deposited with
the Transfer Agent.  The securities and any cheque(s) resulting from the
retraction or purchase of the Retracted Shares will be issued and registered in,
and made payable to, respectively, the name of the shareholder as it appears on
the register of Subco and the certificates for the securities and any cheque(s)
resulting from such retraction or purchase will be delivered to such shareholder
as indicated above, unless the form appearing immediately below is duly
completed.

 
Date:
 
___________________________________ 
Name of Person in Whose Name
Securities or Cheque(s) are to be
Registered, Issued or Delivered:
 
 
 
___________________________________
Signature of Shareholder:
 
___________________________________ 
Address:
 
___________________________________   
___________________________________
 
Signature Guaranteed by:
___________________________________ 

 
 
 
NOTE:
If this Retraction Request is for less than all of the shares represented by
this certificate, a certificate representing the remaining share(s) of Subco
represented by this certificate will be issued and registered in the name of the
shareholder as it appears on the register of Subco, unless the Share Transfer
Power on the share certificate is duly completed in respect of such share(s).

 


 
2

--------------------------------------------------------------------------------

 
 
SUPPORT AGREEMENT
 
THIS SUPPORT AGREEMENT is made as of June 28, 2013 among Rockford Minerals Inc.,
a corporation existing under the laws of the State of Nevada (“Rockford”),
1896431 Ontario Inc., a corporation existing under the laws of the Province of
Ontario (“Callco”) and 1896432 Ontario Inc., a corporation existing under the
laws of the Province of Ontario (“Subco”).
 
RECITALS:
 
A.  
In connection with a share exchange agreement (the “Share Exchange Agreement”)
dated June 28, 2013 between, on the one hand, Rockford and Subco and, on the
other hand, Tropic Spa Inc. (“Tropic Spa”), Subco is to issue exchangeable
shares (the “Exchangeable Shares”) to certain holders of common shares of Tropic
Spa pursuant to a share exchange under s. 92A.110 of the Nevada Revised Statutes
(the “Share Exchange”) on the terms and conditions set out in the Share Exchange
Agreement;

 
B.  
The holders of Exchangeable Shares are entitled to require Subco to redeem such
Exchangeable Shares and, upon such redemption, each Exchangeable Share so
redeemed shall be exchanged by Subco for one share of common stock of Rockford
(each, a “Rockford Share”);

 
C.  
The parties desire to make appropriate provision and to establish a procedure
whereby Rockford will take certain actions and make certain payments and
deliveries necessary to ensure that Callco and Subco will be able to make
certain payments and to deliver or cause to be delivered Rockford Shares in
satisfaction of the obligations of Callco and/or Subco under the Exchangeable
Share Provisions (as hereinafter defined) and this Agreement; and

 
D.  
Pursuant to the Share Exchange Agreement, Rockford, Callco and Subco are
required to enter into a support agreement substantially in the form of this
Agreement.

 
In consideration of the foregoing and the mutual agreements contained herein
(the receipt and sufficiency of which are acknowledged), the parties agree as
follows:
 
1.  DEFINITIONS AND INTERPRETATION
 
1.1  
Defined Terms

 
In this Agreement, each capitalized term used and not otherwise defined herein
shall have the meaning ascribed thereto in the rights, privileges, restrictions
and conditions (collectively, the “Exchangeable Share Provisions”) attaching to
the Exchangeable Shares as set out in the articles of Subco.
 
1.2  
Interpretation Not Affected By Headings

 
The division of this Agreement into sections and other portions and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement. Unless otherwise
specified, references to a “Section” refer to the specified section of this
Agreement.
 
1.3  
Number and Gender

 
Unless the context otherwise requires, words used herein importing the singular
include the plural and vice versa and words imparting any gender shall include
all genders.
 
1.4  
Date of Any Action

 
If any date on which any action is required to be taken hereunder by any person
is not a Business Day, then such action shall be required to be taken on the
next succeeding day which is a Business Day.
 
 
1

--------------------------------------------------------------------------------

 
2.  COVENANTS OF ROCKFORD AND SUBCO
 
2.1  
Covenants Regarding Exchangeable Shares

 
So long as any Exchangeable Shares not owned by Rockford or its affiliates are
outstanding, Rockford shall:
 
(a)  
not declare or pay any dividend or make any other distribution on the Rockford
Shares unless:

 
(i)  
Subco shall (A) simultaneously declare or pay, as the case may be, an equivalent
dividend or other distribution economically equivalent thereto (as determined in
accordance with the Exchangeable Share Provisions) on the Exchangeable Shares
(an “Equivalent Dividend”) and (B) have sufficient money or other assets or
authorized but unissued securities available to enable the due declaration and
the due and punctual payment, in accordance with applicable laws and the
Exchangeable Share Provisions, of any such Equivalent Dividend; or

 
(ii)  
if the dividend is a stock dividend or distribution of stock, in lieu of such a
dividend, on the Rockford Shares, Subco shall (A) effect a corresponding,
contemporaneous and economically equivalent subdivision of the Exchangeable
Shares (as determined in accordance with the Exchangeable Share Provisions) (an
“Equivalent Stock Subdivision”) and (B) have sufficient authorized but unissued
securities available to enable the Equivalent Stock Subdivision;

 
(b)  
advise Subco sufficiently in advance of the declaration by Rockford of any
dividend or other distribution on the Rockford Shares and take all such other
actions as are reasonably necessary or desirable, in co-operation with Subco, to
ensure that:

 
(i)  
the respective declaration date, record date and payment date for an Equivalent
Dividend shall be the same as the declaration date, record date and payment date
for the corresponding dividend or other distribution on the Rockford Shares; or

 
(ii)  
the record date and effective date for an Equivalent Stock Subdivision shall be
the same as the record date and payment date for the corresponding stock
dividend or distribution of stock, in lieu of such a dividend, on the Rockford
Shares and that such Equivalent Stock Subdivision shall comply with the
requirements of any stock exchange on which the Exchangeable Shares are then
listed;

 
(c)  
ensure that the record date for determining shareholders entitled to receive any
dividend or other distribution declared on the Rockford Shares is not less than
10 Business Days after the declaration date of such dividend or other
distribution or such shorter period as may be permitted under applicable law and
the requirements of any stock exchange on which the Exchangeable Shares are then
listed;

 
(d)  
take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit Subco, in accordance with applicable laws, to pay
and otherwise perform its obligations with respect to the satisfaction of the
Liquidation Amount, the Retraction Price or the Redemption Price upon the
liquidation, dissolution or winding-up of Subco or any other distribution of the
assets of Subco among its shareholders for the purpose of winding up its
affairs, the delivery of a Retraction Request by a holder of Exchangeable Shares
or a redemption of Exchangeable Shares by Subco, as the case may be, including
all such actions and all such things as are necessary or desirable to enable and
permit Subco to deliver or cause to be delivered Rockford Shares or other
property to the holders of Exchangeable Shares in accordance with the provisions
of Sections 5, 6 or 7, as the case may be, of the Exchangeable Share Provisions;

 
 
2

--------------------------------------------------------------------------------

 
(e)  
take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit Rockford or Callco, as the case may be, in
accordance with applicable laws, to perform its obligations arising upon the
exercise by it of the Liquidation Call Right, the Retraction Call Right or the
Redemption Call Right, including all such actions and all such things as are
necessary or desirable to enable and permit Rockford or Callco, as the case may
be, to deliver or cause to be delivered Rockford Shares or other property to the
holders of Exchangeable Shares in accordance with the provisions of the
Liquidation Call Right, the Retraction Call Right or the Redemption Call Right,
as the case may be; and

 
(f)  
not exercise its vote as a shareholder of Subco to initiate the voluntary
liquidation, dissolution or winding up of Subco or any other distribution of the
assets of Subco among its shareholders for the purpose of winding up its
affairs, nor take any action or omit to take any action that is designed to
result in the liquidation, dissolution or winding up of Subco or any other
distribution of the assets of Subco among its shareholders for the purpose of
winding up its affairs.

 
2.2  
Segregation of Funds

 
Rockford shall cause Subco to deposit a sufficient amount of funds in a separate
account of Subco and segregate a sufficient amount of such other assets and
property as is necessary to enable Subco to pay dividends when due and to pay or
otherwise satisfy its respective obligations with respect to the applicable
dividend, Liquidation Amount, Retraction Price or Redemption Price, in each case
once such amounts become payable under the terms of this Agreement or the
Exchangeable Share Provisions.  Subco will use such funds, assets and property
so segregated exclusively for the payment of dividends and the payment or other
satisfaction of the Liquidation Amount, the Retraction Price or the Redemption
Price.
 
2.3  
Reservation of Rockford Shares

 
Rockford hereby represents, warrants and covenants in favour of Subco and Callco
that Rockford has reserved for issuance and shall, at all times while any
Exchangeable Shares are outstanding, keep available, free from pre-emptive and
other rights, out of its authorized and unissued capital stock such number of
Rockford Shares (or other shares or securities into which Rockford Shares may be
reclassified or changed as contemplated by Section 2.7):
 
(a)  
as is equal to the sum of (i) the number of Exchangeable Shares issued and
outstanding from time to time and (ii) the number of Exchangeable Shares
issuable upon the exercise of all rights to acquire Exchangeable Shares
outstanding from time to time; and

 

(b)  
as are now and may hereafter be required to enable and permit each of Rockford,
Callco and Subco to meet its obligations under the Voting and Exchange Trust
Agreement, the Exchangeable Share Provisions and any other security or
commitment relating to the Share Exchange pursuant to which Rockford, Callco or
Subco may now or hereafter be required to issue Rockford Shares.

 
 
3

--------------------------------------------------------------------------------

 
2.4  
Notification of Certain Events

 
In order to assist Rockford to comply with its obligations hereunder and to
permit Rockford or Callco to exercise, as the case may be, the Liquidation Call
Right, the Retraction Call Right or the Redemption Call Right, as applicable,
Subco shall notify Rockford and Callco of each of the following events at the
time set forth below:
 
(a)  
in the event of any determination by the board of directors of Subco to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Subco or to effect any other distribution of the assets of Subco
among its shareholders for the purpose of winding up its affairs, at least 30
days prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution;

 
(b)  
promptly upon the earlier of (i) receipt by Subco of notice of and (ii) Subco
otherwise becoming aware of any threatened or instituted claim, suit, petition
or other proceedings with respect to the involuntary liquidation, dissolution or
winding-up of Subco or to effect any other distribution of the assets of Subco
among its shareholders for the purpose of winding up its affairs;

 
(c)  
immediately, upon receipt by Subco of a Retraction Request;

 
(d)  
on the same date on which notice of redemption is given to holders of
Exchangeable Shares, upon the determination of a Redemption Date in accordance
with the Exchangeable Share Provisions; and

 
(e)  
as soon as practicable upon the issuance by Subco of any Exchangeable Shares or
rights to acquire Exchangeable Shares (other than the issuance of Exchangeable
Shares and rights to acquire Exchangeable Shares pursuant to the Share
Exchange).

 
2.5  
Delivery of Rockford Shares

 
Upon notice from Callco or Subco of any event that requires Callco or Subco to
deliver or cause to be delivered Rockford Shares to any holder of Exchangeable
Shares, Rockford shall forthwith issue and deliver or cause to be delivered the
requisite number of shares of Rockford Shares to Callco or Subco, as
appropriate, and Callco or Subco, as the case may be, shall forthwith deliver or
cause to be delivered the requisite number of Rockford Shares to or for the
benefit of the former holder of the surrendered Exchangeable Shares.  All such
Rockford Shares shall be duly authorized and validly issued as fully paid,
non-assessable, free of pre-emptive rights and shall be free and clear of any
lien, claim or encumbrance.  In consideration for the issuance and delivery of
each such Rockford Share, Callco or Subco, as the case may be, shall subscribe a
cash amount or pay a purchase price equal to the fair market value of the
Rockford Shares, and Rockford shall contribute or cause to be contributed to the
capital of Callco or Subco, as the case may be, the cash necessary for Callco or
Subco, as the case may be, to effect such subscription or payment.
 
2.6  
Qualification of Rockford Shares

 
(a)  
Rockford covenants that it will use its reasonable best efforts to make such
filings and seek such regulatory consents and approvals as are necessary so that
the Rockford Shares to be issued to holders of Exchangeable Shares pursuant to
the terms of the Exchangeable Share Provisions, the Voting and Exchange Trust
Agreement and this Agreement will be issued in compliance with the applicable
securities laws in Canada and the United States and may be freely traded
thereafter (other than by reason of a holder being a control person of Rockford
for purposes of Canadian federal, provincial or territorial securities laws or
by holders who are Affiliates of Rockford within the meaning of U.S. securities
laws).  Rockford will in good faith expeditiously take all such actions and do
all such things as are reasonably necessary or desirable to cause all Rockford
Shares to be delivered hereunder to be listed, quoted and posted for trading on
all stock exchanges and quotation systems on which outstanding Rockford Shares
have been listed by Rockford and remain listed and are quoted or posted for
trading at such time.

 
 
4

--------------------------------------------------------------------------------

 
(b)  
Notwithstanding any other provision of the Exchangeable Share Provisions, or any
term of this Agreement, the Voting and Exchange Trust Agreement or the Share
Exchange Arrangement, no Rockford Shares shall be issued (and Rockford will not
be required to issue any Rockford Shares) in connection with any liquidation,
dissolution or winding-up of Subco, or any retraction, redemption or any other
exchange, direct or indirect, of Exchangeable Shares, if such issuance of
Rockford Shares would not be permitted by applicable laws.

 
2.7  
Economic Equivalence

 
So long as any Exchangeable Shares not owned by Rockford or its affiliates are
outstanding:
 
(a)  
Rockford shall not without prior approval of Subco and the prior approval of the
holders of the Exchangeable Shares given in accordance with Section 11(b) of the
Exchangeable Share Provisions:

 
(i)  
issue or distribute Rockford Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Rockford Shares) to the holders
of all or substantially all of the then outstanding Rockford Shares by way of
stock dividend or other distribution, other than an issue of Rockford Shares (or
securities exchangeable for or convertible into or carrying rights to acquire
Rockford Shares) to holders of Rockford Shares (A) who exercise an option to
receive dividends in Rockford Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Rockford Shares) in lieu of
receiving cash dividends or (B) pursuant to any dividend reinvestment plan or
similar arrangement;

 
(ii)  
issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Rockford Shares entitling them to
subscribe for or to purchase Rockford Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Rockford Shares); or

 
(iii)  
issue or distribute to the holders of all or substantially all of the then
outstanding Rockford Shares (A) shares or securities of Rockford of any class
other than Rockford Shares (or securities convertible into or exchangeable for
or carrying rights to acquire Rockford Shares), (B) rights, options, warrants or
other assets other than those referred to in Section 2.7(a)(ii), (C) evidence of
indebtedness of Rockford or (D) assets of Rockford,

 
unless, in each case, (x) Subco is permitted under applicable laws to issue or
distribute the economic equivalent on a per share basis of such rights, options,
warrants, securities, shares, evidences of indebtedness or other assets to
holders of the Exchangeable Shares and (y) Subco shall issue or distribute the
economic equivalent of such rights, options, warrants, securities, shares,
evidences of indebtedness or other assets simultaneously to holders of the
Exchangeable Shares, provided that, for greater certainty, the above
restrictions shall not apply to any securities issued or distributed by Rockford
in order to give effect to and to consummate the transactions contemplated by,
and in accordance with, the Share Exchange Agreement.
 
(b)  
Rockford shall not without the prior approval of Subco and the prior approval of
the holders of the Exchangeable Shares given in accordance with Section 11(b) of
the Exchangeable Share Provisions:

 
(i)  
subdivide, redivide or change the then outstanding Rockford Shares into a
greater number of Rockford Shares; or

 
 
5

--------------------------------------------------------------------------------

 
(ii)  
reduce, combine, consolidate or change the then outstanding Rockford Shares into
a lesser number of Rockford Shares; or

 
(iii)  
reclassify or otherwise change the Rockford Shares or effect an amalgamation,
merger, arrangement, reorganization or other transaction affecting the Rockford
Shares;

 
unless, in each case, (x) Subco is permitted under applicable laws to make the
same or an economically equivalent change to, or in the rights of holders of,
the Exchangeable Shares, and (y) the same or an economically equivalent change
is made simultaneously to, or in the rights of the holders of, the Exchangeable
Shares, provided that, for greater certainty, the above restrictions shall not
apply to any securities issued or distributed by Rockford in order to give
effect to and to consummate the transactions contemplated by, and in accordance
with, the Share Exchange Agreement.
 
(c)  
Rockford shall ensure that the record date for any event referred to in Section
2.7(a) or Section 2.7(b) or, if no record date is applicable for such event, the
effective date for any such event, is not less than 10 Business Days after the
date on which such event is declared or announced by Rockford (with
contemporaneous notification thereof by Rockford to Subco).

 
(d)  
The board of directors of Subco shall determine, in good faith and in its sole
discretion (with the assistance of such financial or other advisors as the board
of may determine), “economic equivalence” for the purposes of any event referred
to in Section 2.7(a) or Section 2.7(b) and each such determination shall be
conclusive and binding on Rockford. In making each such determination, the
following factors shall, without excluding other factors determined by the board
of directors of Subco to be relevant, be considered by the board of directors of
Subco:

 
(i)  
in the case of any stock dividend or other distribution payable in Rockford
Shares, the number of such shares issued in proportion to the number of Rockford
Shares previously outstanding;

 
(ii)  
in the case of the issuance or distribution of any rights, options or warrants
to subscribe for or purchase Rockford Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Rockford Shares), the
relationship between the exercise price of each such right, option or warrant,
the Current Market Price of a Rockford Share, the volatility of the Rockford
Shares and the terms of any such instrument;

 
(iii)  
in the case of the issuance or distribution of any other form of property
(including any shares or securities of Rockford of any class other than Rockford
Shares, any rights, options or warrants other than those referred to in Section
2.7(d)(ii), any evidences of indebtedness of Rockford or any assets of
Rockford), the relationship between the fair market value (as determined by the
board of directors of Subco in the manner above contemplated) of such property
to be issued or distributed with respect to each outstanding Rockford Share and
the Current Market Price of a Rockford Share;

 
(iv)  
in the case of any subdivision, redivision or change of the then outstanding
Rockford Shares into a greater number of Rockford Shares or the reduction,
combination, consolidation or change of the then outstanding Rockford Shares
into a lesser number of Rockford Shares or any amalgamation, merger,
arrangement, reorganization or other transaction affecting Rockford Shares, the
effect thereof upon the then outstanding Rockford Shares; and

 
 
6

--------------------------------------------------------------------------------

 
(v)  
in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Rockford Shares as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing withholding taxes
and marginal taxation rates and without regard to the individual circumstances
of holders of Exchangeable Shares).

 
(e)  
Subco agrees that, to the extent required, upon due notice from Rockford, Subco
shall use its best efforts to take or cause to be taken such steps as may be
necessary for the purposes of ensuring that appropriate dividends are paid or
other distributions are made by Subco, or subdivisions, redivisions or changes
are made to the Exchangeable Shares, in order to implement the required economic
equivalence with respect to the Rockford Shares and Exchangeable Shares as
provided for in this Section 2.7.

 
2.8  
Tender Offers

 
In the event that a tender offer, share exchange offer, issuer bid, take-over
bid or similar transaction with respect to Rockford Shares (an “Offer”) is
proposed by Rockford or is proposed to Rockford or its shareholders and is
recommended by the board of directors of Rockford, or is otherwise effected or
to be effected with the consent or approval of the board of directors of
Rockford, and the Exchangeable Shares are not redeemed by Subco or purchased by
Rockford or Callco pursuant to the Redemption Call Right, Rockford and Subco
will use reasonable best efforts to take all such actions and do all such things
as are necessary or desirable to enable and permit holders of Exchangeable
Shares (other than Rockford and its affiliates) to participate in such Offer to
the same extent and on an economically equivalent basis as the holders of
Rockford Shares, without discrimination.  Without limiting the generality of the
foregoing, Rockford and Subco will use reasonable best efforts expeditiously and
in good faith to ensure that holders of Exchangeable Shares may participate in
each such Offer without being required to retract Exchangeable Shares as against
Subco (or, if so required, to ensure that any such retraction shall be effective
only upon, and shall be conditional upon, the closing of such Offer and only to
the extent necessary to tender or deposit to the Offer).  Nothing herein shall
affect the rights of Subco to redeem, or Rockford or Callco to purchase pursuant
to the Redemption Call Right, Exchangeable Shares in the event of a Rockford
Control Transaction.
 
2.9  
Rockford and Affiliates Not to Vote Exchangeable Shares

 
Each of Rockford and Callco covenants and agrees that it shall appoint and cause
to be appointed proxyholders with respect to all Exchangeable Shares held by it
and its affiliates for the sole purpose of attending each meeting of holders of
Exchangeable Shares in order to be counted as part of the quorum for each such
meeting.  Each of Rockford and Callco further covenants and agrees that it shall
not, and shall cause its affiliates not to, exercise any voting rights which may
be exercisable by holders of Exchangeable Shares from time to time pursuant to
the Exchangeable Share Provisions or pursuant to the provisions of the Business
Corporations Act (Ontario) (or any successor or other corporate statute by which
Subco may in the future be governed) with respect to any Exchangeable Shares
held by it or by its affiliates in respect of any matter considered at any
meeting of holders of Exchangeable Shares, provided however, for further
clarity, that this Section 2.9 shall not in any way restrict Callco’s right to
vote its common shares of Subco in accordance with the Exchangeable Share
Provisions.
 
2.10  
Ordinary Market Purchases

 
For certainty, nothing contained in this Agreement, including the obligations of
Rockford contained in Section 2.8, shall limit the ability of Rockford (or any
of its affiliates) to make ordinary market purchases of Rockford Shares in
accordance with applicable laws and regulatory or stock exchange requirements.
 
 
7

--------------------------------------------------------------------------------

 
2.11  
Ownership of Outstanding Shares

 
Without the prior approval of Subco and the prior approval of the holders of the
Exchangeable Shares given in accordance with Section 11(b) of the Exchangeable
Share Provisions, Rockford covenants and agrees in favour of Subco that, as long
as any outstanding Exchangeable Shares not owned by Rockford or its affiliates
are outstanding, Rockford will be and remain the direct or indirect beneficial
owner of all issued and outstanding common shares in the capital of Subco and
Callco.  Notwithstanding the foregoing, Rockford shall not be in violation of
this Section 2.11 if any person or group of persons acting jointly or in concert
acquires all or substantially all of the assets of Rockford or the Rockford
Shares pursuant to any merger of Rockford pursuant to which Rockford was not the
surviving corporation.
 
3.  ROCKFORD SUCCESSORS
 
3.1  
Certain Requirements in Respect of Combination, etc.

 
So long as any Exchangeable Shares not owned by Rockford or its affiliates are
outstanding, Rockford shall not enter into any transaction (whether by way of
reconstruction, reorganization, consolidation, arrangement, amalgamation,
merger, transfer, sale, lease or otherwise) whereby all or substantially all of
its undertaking, property and assets would become the property of any other
person or, in the case of a merger, of the surviving corporation resulting
therefrom, provided that it may do so if:
 
(a)  
such other person or surviving corporation (the “Rockford Successor”) by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are necessary or advisable to evidence the
assumption by the Rockford Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Rockford Successor to
pay and deliver or cause to be paid and delivered the same and its agreement to
observe and perform all the covenants and obligations of Rockford under this
Agreement; and

 
(b)  
such transaction shall be upon such terms and conditions as to preserve and not
to impair in any material respect any of the rights, duties, powers and
authorities of the other parties hereunder or the holders of the Exchangeable
Shares.

 
3.2  
Vesting of Powers in Successor

 
Whenever the conditions of Section 3.1 have been duly observed and performed,
the parties, if required by Section 3.1, shall execute and deliver the
supplemental agreement provided for in Section 3.1(a) and thereupon the Rockford
Successor and such other person that may then be the issuer of the Rockford
Shares shall possess and from time to time may exercise each and every right and
power of Rockford under this Agreement in the name of Rockford or otherwise and
any act or proceeding by any provision of this Agreement required to be done or
performed by the board of directors of Rockford or any officers of Rockford may
be done and performed with like force and effect by the directors or officers of
such Rockford Successor.
 
3.3  
Wholly-Owned Subsidiaries

 
Nothing herein shall be construed as preventing (a) the amalgamation or merger
of any wholly-owned direct or indirect subsidiary of Rockford with or into
Rockford, (b) the winding-up, liquidation or dissolution of any wholly-owned
direct or indirect subsidiary of Rockford, provided that all of the assets of
such subsidiary are transferred to Rockford or another wholly-owned direct or
indirect subsidiary of Rockford, (c) any other distribution of the assets of any
wholly-owned direct or indirect subsidiary of Rockford among the shareholders of
such subsidiary for the purpose of winding up its affairs and (d) any such
transactions are expressly permitted by this Section 3.
 
 
8

--------------------------------------------------------------------------------

 
3.4  
Successorship Transaction

 
Notwithstanding the foregoing provisions of this Section 3, in the event of a
Rockford Control Transaction:
 
(a)  
in which Rockford merges or amalgamates with, or in which all or substantially
all of the then outstanding Rockford Shares are acquired by, one or more other
corporations to which Rockford is, immediately before such merger, amalgamation
or acquisition, “related” within the meaning of the Tax Act (otherwise than by
virtue of a right referred to in paragraph 251(5)(b) thereof);

 
(b)  
which does not result in an acceleration of the Redemption Date in accordance
with paragraph (b) of that definition; and

 
(c)  
in which all or substantially all of the then outstanding Rockford Shares are
converted into or exchanged for shares or rights to receive such shares (the
“Other Shares”) or another corporation (the “Other Corporation”) that,
immediately after such Rockford Control Transaction, owns or controls, directly
or indirectly, Rockford;

 
then all references herein to “Rockford” shall thereafter be and be deemed to be
references to “Other Corporation” and all references herein to “Rockford Shares”
shall thereafter be and be deemed to be references to “Other Shares” (with
appropriate adjustments if any, as are required to result in a holder of
Exchangeable Shares on the exchange, redemption or retraction of such shares
pursuant to the Exchangeable Share Provisions or the exchange of such shares
pursuant to the Voting and Exchange Trust Agreement immediately subsequent to
the Rockford Control Transaction being entitled to receive that number of Other
Shares equal to the number of Other Shares such holder of Exchangeable Shares
would have received if the exchange, redemption or retraction of such shares
pursuant to the Exchangeable Share Provisions or the exchange of such shares
pursuant to the Voting and Exchange Trust Agreement had occurred immediately
prior to the Rockford Control Transaction and the Rockford Control Transaction
was completed) without any need to amend the terms and conditions of the
Exchangeable Shares and without any further action required.
 
4.  GENERAL
 
4.1  
Term

 
This Agreement shall come into force and be effective as of the date hereof and
shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by any person
other than Rockford and any of its affiliates.
 
4.2  
Changes in Capital of Rockford and Subco

 
Notwithstanding the provisions of Section 4.4, at all times after the occurrence
of any event contemplated pursuant to Section 2.7 and Section 2.8 or otherwise,
as a result of which either Rockford Shares or the Exchangeable Shares or both
are in any way changed, this Agreement shall forthwith be amended and modified
as necessary in order that it shall apply with full force and effect, mutatis
mutandis, to all new securities into which Rockford Shares or the Exchangeable
Shares or both are so changed and the parties hereto shall execute and deliver
an agreement in writing giving effect to and evidencing such necessary
amendments and modifications.
 
4.3  
Severability

 
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
 
 
9

--------------------------------------------------------------------------------

 
4.4  
Amendments, Modifications

 
Subject to Section 4.2, 4.3 and 4.5, this Agreement may not be amended or
modified except by an agreement in writing executed by Rockford, Callco and
Subco and approved by the holders of the Exchangeable Shares in accordance with
Section 11(b) of the Exchangeable Share Provisions.  No amendment or
modification or waiver of any of the provisions of this Agreement otherwise
permitted hereunder shall be effective unless made in writing and signed by all
of the parties hereto.
 
4.5  
Ministerial Amendments

 
Notwithstanding the provisions of Section 4.4, the parties to this Agreement may
in writing at any time and from time to time, without the approval of the
holders of the Exchangeable Shares, amend or modify this Agreement for the
purposes of:
 
(a)  
adding to the covenants of any or all parties hereto if the board of directors
of each of Rockford, Callco and Subco shall be of the good faith opinion that
such additions will not be prejudicial in any material respect to the rights or
interests of the holders of the Exchangeable Shares as a whole;

 
(b)  
evidencing the succession of Rockford Successors and the covenants of and
obligations assumed by each such Rockford Successor in accordance with the
provisions of Section 3;

 
(c)  
making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions arising
hereunder which, in the good faith opinion of the board of directors of each of
Rockford, Callco and Subco, having in mind the interests of the holders of the
Exchangeable Shares as a whole, it may be expedient to make, provided that each
such board of directors shall be of the good faith opinion, after consultation
with counsel, that such amendments or modifications will not be prejudicial in
any material respect to the rights or interests of the holders of the
Exchangeable Shares as a whole; or

 
(d)  
making such changes or corrections hereto which, on the advice of counsel to
Rockford, Callco and Subco, are required for the purpose of curing or correcting
any ambiguity or defect or inconsistent provision or clerical omission or
mistake or manifest error contained herein, provided that the boards of
directors of each of Rockford, Callco and Subco shall be of the good faith
opinion that such changes or corrections will not be prejudicial in any material
respect to the rights or interests of the holders of the Exchangeable Shares as
a whole.

 
4.6  
Meeting to Consider Amendments

 
Subco, at the request of Rockford, shall call a meeting or meetings of the
holders of the Exchangeable Shares for the purpose of considering any proposed
amendment or modification requiring approval pursuant to Section 4.4.  Any such
meeting or meetings shall be called and held in accordance with the articles and
bylaws of Subco, the Exchangeable Share Provisions and all applicable laws.
 
 
10

--------------------------------------------------------------------------------

 
4.7  
Enurement

 
This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and assigns.
 
4.8  
Notices to Parties

 
Any notice and other communications required or permitted to be given pursuant
to this Agreement shall be sufficiently given if delivered in person or
if emailed with electronic confirmation of delivery to the parties at the
following addresses:
 
369 Shuter Street
Toronto, Ontario M5A 1X2
 
Attention:        Gregory Neely
Email:             greg@forgemedia.ca
 
or at such other address as the party to which such notice or other
communication is to be given has last notified the party given the same in the
manner provided in this section, and if not given the same shall be deemed to
have been received on the date of such delivery or sending.
 
4.9  
Counterparts

 
This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument.
 
4.10  
Jurisdiction

 
This Agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.  Each party
hereto irrevocably submits to the non-exclusive jurisdiction of the courts of
the Province of Ontario with respect to any matter arising hereunder or related
hereto.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
ROCKFORD MINERALS INC.
 
Per:      /s/ Gregory Neely
Name:  Gregory Neely
Title:     President
 
 
1896431 ONTARIO INC.
 
Per:      /s/ Gregory Neely
Name:  Gregory Neely
Title:     President
 


1896432 ONTARIO INC.
 
Per:      /s/ Gregory Neely
Name:  Gregory Neely
Title:     President
 
 
12

--------------------------------------------------------------------------------

 
VOTING AND EXCHANGE TRUST AGREEMENT
 
THIS VOTING AND EXCHANGE TRUST AGREEMENT is made as of June 28, 2013 among
Rockford Minerals Inc., a corporation existing under the laws of the State of
Nevada (“Rockford”), 1896431 Ontario Inc., a corporation existing under the laws
of the Province of Ontario (“Callco”), 1896432 Ontario Inc., a corporation
existing under the laws of the Province of Ontario (“Subco”) and John Marmora
(the “Trustee”).
 
WHEREAS:
 
A.  
In connection with the share exchange agreement (the “Share Exchange Agreement”)
made as of June 28, 2013 between Rockford, Subco and Tropic Spa Inc. (“Tropic
Spa”), the Exchangeable Shares are to be issued to certain holders of securities
of Tropic Spa pursuant to the Share Exchange Agreement;

 
B.  
The holders of Exchangeable Shares will be entitled to require Subco to redeem
such Exchangeable Shares and, upon such redemption, each Exchangeable Share so
redeemed shall be exchanged by Subco for one share of the common stock of
Rockford (each, a “Rockford Share”);

 
C.  
The parties desire to make appropriate provision and to establish a procedure
whereby voting rights in Rockford shall be exercisable by the Beneficiaries (as
defined herein) from time to time by and through the Trustee, who will hold
legal title to the Special Voting Share (as defined herein) to which voting
rights attach for the benefit of the Beneficiaries;

 
D.  
Pursuant to the Share Exchange Agreement, Rockford, Callco and Subco are
required to enter into a voting and exchange trust agreement substantially in
the form of this Agreement; and

 
E.  
These recitals and any statements of fact in this Agreement are made by
Rockford, Callco and Subco and not by the Trustee.

 
NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein (the receipt and sufficiency of which are acknowledged), the
parties agree as follows:
 
1.  DEFINITIONS AND INTERPRETATION
 
1.1  
Definitions

 
In this Agreement, each capitalized term used and not otherwise defined herein
shall have the meaning ascribed thereto in the rights, privileges, restrictions
and conditions (collectively, the “Exchangeable Share Provisions”) attaching to
the Exchangeable Shares as set out in the articles of Subco and the following
terms shall have the following meanings:
 
(a)  
“Automatic Exchange Right” has the meaning ascribed thereto in Section 5.10(b);

 
(b)  
“Beneficiaries” means the registered holders from time to time of Exchangeable
Shares, other than Rockford and its affiliates;

 
(c)  
“Beneficiary Votes” has the meaning ascribed thereto in Section 4.2;

 
(d)  
“Callco” has the meaning ascribed thereto in the introductory paragraph;

 
(e)  
“Equivalent Vote Amount” means, with respect to any matter, proposition,
proposal or question on which holders of Rockford Shares are entitled to vote,
consent or otherwise act, the number of votes to which a holder of one Rockford
Share is entitled with respect to such matter, proposition or question;

 
 
1

--------------------------------------------------------------------------------

 
(f)  
“Exchange Right” has the meaning ascribed thereto in Section 5.1;

 
(g)  
“Indemnified Parties” has the meaning ascribed thereto in Section 8.1;

 
(h)  
“Insolvency Event” means (i) the institution by Subco of any proceeding to be
adjudicated a bankrupt or insolvent or to be dissolved or wound up, or the
consent of Subco to the institution of bankruptcy, insolvency, dissolution or
winding-up proceedings against it, (ii) the filing by Subco of a petition,
answer or consent seeking dissolution or winding-up under any bankruptcy,
insolvency or analogous laws, including the Companies Creditors’ Arrangement Act
(Canada) and the Bankruptcy and Insolvency Act (Canada), or the failure by Subco
to contest in good faith any such proceedings commenced in respect of Subco
within 30 days of becoming aware thereof, or the consent by Subco to the filing
of any such petition or to the appointment of a receiver, (iii) the making by
Subco of a general assignment for the benefit of creditors, or the admission in
writing by Subco of its inability to pay its debts generally as they become due,
or (iv) Subco not being permitted, pursuant to solvency requirements of
applicable laws, to redeem any Retracted Shares pursuant to Section 6(a)(iii) of
the Exchangeable Share Provisions specified in a retraction request delivered to
Subco in accordance with Section 6 of the Exchangeable Share Provisions;

 
(i)  
“Liquidation Event” has the meaning ascribed thereto in Section 5.10(a);

 
(j)  
“Liquidation Event Effective Date” has the meaning ascribed thereto in Section
5.10(c);

 
(k)  
“List” has the meaning ascribed thereto in Section 4.6;

 
(l)  
“Officer’s Certificate” means, with respect to Rockford, Callco or Subco, as the
case may be, a certificate signed by any one of the chairman of the board, the
president, the chief executive officer, the chief financial officer or any other
executive officer of Rockford, Callco or Subco, as the case may be;

 
(m)  
“Other Corporation” has the meaning ascribed thereto in Section 10.4(c);

 
(n)  
“Other Shares” has the meaning ascribed thereto in Section 10.4(c);

 
(o)  
“Privacy Laws” has the meaning ascribed thereto in Section 6.17;

 
(p)  
“Retracted Shares” has the meaning ascribed thereto in Section 5.7;

 
(q)  
“Rockford” has the meaning ascribed thereto in the introductory paragraph;

 
(r)  
“Rockford Consent” has the meaning ascribed thereto in Section 4.1;

 
(s)  
“Rockford Meeting” has the meaning ascribed thereto in Section 4.1;

 
(t)  
“Rockford Share” as the meaning ascribed thereto in Recital B;

 
(u)  
“Rockford Successor” has the meaning ascribed thereto in Section 10.1(a);

 
(v)  
“Share Exchange Agreement” has the meaning ascribed thereto in Recital A;

 
 
2

--------------------------------------------------------------------------------

 
(w)  
“Special Voting Share” means the special voting share in the capital of
Rockford, issued by Rockford to and deposited with the Trustee, which, at any
time, entitles the holder of record to that number of votes at meetings of
holders of Rockford Shares equal to the number of Exchangeable Shares
outstanding at such time (excluding Exchangeable Shares held by Rockford and its
affiliates);

 
(x)  
“Subco” has the meaning ascribed thereto in the introductory paragraph;

 
(y)  
“Support Agreement” means the support agreement dated the date hereof between
Rockford, Callco and Subco, in substantially the form attached as Appendix 2 to
the Share Exchange Agreement;

 



(z)  
“Tropic Spa” has the meaning ascribed thereto in Recital A;

 
(aa)  
“Trust Estate” means the Special Voting Share, any other securities, the
Exchange Right, the Automatic Exchange Right and any money or other property
which may be held by the Trustee from time to time pursuant to this Agreement;

 
(bb)  
“Trust” means the trust created by this Agreement;

 
(cc)  
“Trustee” has the meaning ascribed thereto in the introductory paragraph; and

 
(dd)  
“Voting Rights” means the voting rights attached to the Special Voting Share.

 
1.2  
Interpretation Not Affected by Headings

 
The division of this Agreement into sections and other portions and the
insertion of headings are for convenience of reference only and do not affect
the construction or interpretation of this Agreement. Unless otherwise
specified, references to a “Section” refer to the specified section of this
Agreement.
 
1.3  
Number, Gender, etc.

 
Unless the context otherwise requires, words used herein importing the singular
include the plural and vice versa and words imparting any gender shall include
all genders.
 
1.4  
Date for any Action

 
If any date on which any action is required to be taken hereunder by any person
is not a Business Day, then such action shall be required to be taken on the
next succeeding day which is a Business Day.
 
2.  PURPOSE OF AGREEMENT
 
2.1  
Establishment of Trust

 
The purpose of this Agreement is to create the Trust for the benefit of the
Beneficiaries as herein provided.  Rockford, as the settlor of the Trust, hereby
appoints the Trustee as trustee of the Trust.  The Trustee shall hold the
Special Voting Share in order to enable the Trustee to exercise the Voting
Rights and shall hold the Exchange Right and the Automatic Exchange Right in
order to enable the Trustee to exercise or enforce such rights, in each case as
trustee for and on behalf of the Beneficiaries as provided in this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
3.  SPECIAL VOTING SHARE
 
3.1  
Issue and Ownership of the Special Voting Share

 
Immediately following the execution and delivery of this Agreement, Rockford
shall issue to and deposit with the Trustee the Special Voting Share to be
hereafter held of record by the Trustee as trustee for and on behalf of, and for
the use and benefit of, the Beneficiaries and in accordance with the provisions
of this Agreement.  Rockford hereby acknowledges receipt from the Trustee, as
trustee for and on behalf of the Beneficiaries, of $1 and other good and
valuable consideration (and the adequacy thereof) for the issuance of the
Special Voting Share by Rockford to the Trustee.  During the term of the Trust,
and subject to the terms and conditions of this Agreement, the Trustee shall
possess and be vested with full legal ownership of the Special Voting Share and
shall be entitled to exercise all of the rights and powers of an owner with
respect to the Special Voting Share; provided, however, that:
 
(a)  
the Trustee shall hold the Special Voting Share and the legal title thereto as
trustee solely for the use and benefit of the Beneficiaries in accordance with
the provisions of this Agreement; and

 
(b)  
except as specifically authorized by this Agreement, the Trustee shall have no
power or authority to sell, transfer, vote or otherwise deal in or with the
Special Voting Share and the Special Voting Share shall not be used or disposed
of by the Trustee for any purpose other than the purposes for which this Trust
is created pursuant to this Agreement.

 
3.2  
Legended Share Certificates

 
Subco shall cause each certificate representing Exchangeable Shares to bear a
legend notifying the Beneficiary of such shares of his, her or its right to
instruct the Trustee with respect to the exercise of that portion of the Voting
Rights which corresponds to the number of Exchangeable Shares held by each such
Beneficiary.
 
3.3  
Safe Keeping of Certificate

 
The certificate representing the Special Voting Share shall at all times be held
in safe keeping by the Trustee or its duly authorized agent.
 
4.  EXERCISE OF VOTING RIGHTS
 
4.1  
Voting Rights

 
The Trustee, as the holder of record of the Special Voting Share, shall be
entitled to exercise all of the Voting Rights, including the right to consent to
or vote in person or by proxy the Special Voting Share, on any matter, question,
proposal or proposition whatsoever that may properly come before the
shareholders of Rockford at any meeting thereof at which holders of Rockford
Shares are entitled to vote (each, a “Rockford Meeting”).  The Voting Rights
shall be and remain vested in and exercised by the Trustee subject to the terms
of this Agreement.  Subject to Section 6.14:
 
(a)  
the Trustee shall exercise the Voting Rights only on the basis of instructions
received pursuant to this Section 4 from Beneficiaries on the record date
established by Rockford or by applicable laws for such Rockford Meeting or any
written consent sought from the holders of Rockford Shares (each, a “Rockford
Consent”) who are entitled to instruct the Trustee as to the voting thereof; and

 
(b)  
to the extent that no instructions are received from a Beneficiary with respect
to the Voting Rights in respect of which such Beneficiary is entitled to
instruct the Trustee, the Trustee shall not exercise or permit the exercise of
such Voting Rights.

 
4.2  
Number of Votes

 
With respect to all Rockford Meetings and Rockford Consents, each Beneficiary
shall be entitled to instruct the Trustee to cast and exercise, in the manner
instructed, that number of votes equal to the Equivalent Vote Amount for each
Exchangeable Share owned of record by such Beneficiary at the close of business
on the record date established by Rockford or by applicable laws for such
Rockford Meeting or Rockford Consent, as the case may be (collectively, the
“Beneficiary Votes”), in respect of each matter, question, proposal or
proposition to be voted on at such Rockford Meeting or consented to in
connection with such Rockford Consent.
 
 
4

--------------------------------------------------------------------------------

 
4.3  
Mailings to Shareholders

 
(a)  
With respect to each Rockford Meeting or Rockford Consent, the Trustee will mail
or cause to be mailed (or otherwise communicate in the same manner as Rockford
utilizes in communications to holders of Rockford Shares, subject to applicable
regulatory requirements and to the Trustee being advised in writing of such
manner and provided that such manner of communications is reasonably available
to the Trustee) to each Beneficiary named in the applicable List on the same day
as the mailing (or other communication) with respect thereto is commenced by
Rockford to its shareholders:

 
(i)  
a copy of such mailing, together with any related materials, including any proxy
or information statement or listing particulars, to be provided to shareholders
of Rockford;

 
(ii)  
a statement that such Beneficiary is entitled to instruct the Trustee as to the
exercise of the Beneficiary Votes with respect to such Rockford Meeting or
Rockford Consent or, pursuant to Section 4.7, to attend such Rockford Meeting
and to exercise personally the Beneficiary Votes thereat;

 
(iii)  
a statement as to the manner in which such instructions may be given to the
Trustee, including an express indication that instructions may be given to the
Trustee to give (A) a proxy to such Beneficiary or his, her or its designee to
exercise personally such holder’s Beneficiary Votes or (B) a proxy to a
designated agent or other representative of Rockford to exercise such holder’s
Beneficiary Votes;

 
(iv)  
a statement that if no such instructions are received from such Beneficiary, the
Beneficiary Votes to which the Beneficiary is entitled will not be exercised;

 
(v)  
a form of direction such Beneficiary may use to direct and instruct the Trustee
as contemplated herein; and

 
(vi)  
a statement of (A) the time and date by which such instructions must be received
by the Trustee in order for such instructions to be binding upon the Trustee,
which in the case of a Rockford Meeting shall not be earlier than the close of
business on the Business Day immediately prior to the date by which Rockford has
required proxies to be deposited for such meeting, and (B) of the method for
revoking or amending such instructions.

 
(b)  
The materials referred to in this Section 4.3 shall be provided to the Trustee
by Rockford, and the materials referred to in Sections 4.3(a)(ii), 4.3(a)(iii),
4.3(a)(iv), 4.3(a)(v) and 4.3(a)(vi) shall (if reasonably practicable to do so)
be subject to reasonable comment by the Trustee in a timely manner.  Subject to
the foregoing, Rockford shall ensure that the materials to be provided to the
Trustee are provided in sufficient time to permit the Trustee to comment as
aforesaid and to send all materials to each Beneficiary at the same time as such
materials are first sent to holders of Rockford Shares.  Rockford agrees not to
communicate with holders of Rockford Shares with respect to the materials
referred to in this Section 4.3 otherwise than by mail unless such method of
communication is also reasonably available to the Trustee for communication with
the Beneficiaries.  Notwithstanding the foregoing, Rockford may, at its option,
exercise the duties of the Trustee to deliver copies of all materials to all
Beneficiaries as required by this Section 4.3 so long as, in each case, Rockford
delivers a certificate to the Trustee stating that Rockford has undertaken to
perform the obligations of the Trustee set forth in this Section 4.3.

 
(c)  
For the purpose of determining the number of Beneficiary Votes to which a
Beneficiary is entitled in respect of any Rockford Meeting or Rockford Consent,
the number of Exchangeable Shares owned of record by the Beneficiary shall be
determined at the close of business on the record date established by Rockford
or by applicable laws for purposes of determining shareholders entitled to vote
at such Rockford Meeting or in respect of such Rockford Consent.  Rockford shall
notify the Trustee of any decision of the board of directors of Rockford with
respect to the calling of any Rockford Meeting or any Rockford Consent and shall
provide all necessary information and materials to the Trustee in each case
promptly and, in any event, in sufficient time to enable the Trustee to perform
the obligations of the Trustee set forth in this Section 4.3.

 
 
5

--------------------------------------------------------------------------------

 
4.4  
Copies of Shareholder Information

 
Rockford shall deliver to the Trustee copies of all proxy materials (including
notices of Rockford Meetings but excluding proxies to vote Rockford Shares),
information statements, reports (including all interim and annual financial
statements) and other written communications that, in each case, are to be
distributed by Rockford from time to time to the holders of Rockford Shares in
sufficient quantities and in sufficient time so as to enable the Trustee to send
or cause to send those materials to each Beneficiary at the same time as such
materials are first sent to the holders of Rockford Shares.  The Trustee shall
mail or otherwise send to each Beneficiary, at the expense of Rockford, copies
of all such materials (and all materials specifically directed to the
Beneficiaries or to the Trustee for the benefit of the Beneficiaries by
Rockford) received by the Trustee from Rockford contemporaneously with the
sending of such materials to holders of Rockford Shares.  The Trustee shall also
make available for inspection by any Beneficiary at the Trustee’s principal
address all proxy materials, information statements, reports and other written
communications that are:
 
(a)  
received by the Trustee as the registered holder of the Special Voting Share and
made available by Rockford generally to the holders of Rockford Shares; or

 
(b)  
specifically directed to the Beneficiaries or to the Trustee for the benefit of
the Beneficiaries by Rockford.

 
Notwithstanding the foregoing, Rockford may, at its option, exercise the duties
of the Trustee to deliver copies of all such materials to all Beneficiaries as
required by this Section 4.4 so long as, in each case, Rockford delivers a
certificate to the Trustee stating that Rockford has undertaken to perform the
obligations of the Trustee set forth in this Section 4.4.
 
4.5  
Other Materials

 
As soon as reasonably practicable after receipt by Rockford or the shareholders
of Rockford (if such receipt is known by Rockford) of any material sent or given
by or on behalf of a third party to the holders of Rockford Shares generally,
including dissident proxy and information statements (and related information
and material), provided such material has not been sent to the Beneficiaries by
or on behalf of such third party, Rockford shall use its reasonable efforts to
obtain and deliver to the Trustee copies thereof in sufficient quantities so as
to enable the Trustee to forward such material (unless the same has been
provided directly to the Beneficiaries by such third party) to each Beneficiary
as soon as possible thereafter.  As soon as reasonably practicable after receipt
thereof, the Trustee shall mail or otherwise send to each Beneficiary, at the
expense of Rockford, copies of all such materials received by the Trustee from
Rockford.  The Trustee shall also make available for inspection by any
Beneficiary at the Trustee’s principal address copies of all such
materials.  Notwithstanding the foregoing, Rockford may, at its option, exercise
the duties of the Trustee to deliver copies of all such materials to all
Beneficiaries as required by this Section 4.5 so long as, in each case, Rockford
delivers a certificate to the Trustee stating that Rockford has undertaken to
perform the obligations of the Trustee set forth in this Section 4.5.
 
 
6

--------------------------------------------------------------------------------

 
4.6  
List of Persons Entitled to Vote

 
Subco shall, (a) prior to each annual, general and special Rockford Meeting or
the seeking of any Rockford Consent and (b) forthwith upon each request made at
any time by the Trustee in writing, prepare or cause to be prepared a list (a
“List”) of the names and addresses of the Beneficiaries arranged in alphabetical
order and showing the number of Exchangeable Shares held of record by each such
Beneficiary, in each case at the close of business on the date specified by the
Trustee in such request or, in the case of a List prepared in connection with a
Rockford Meeting or Rockford Consent, at the close of business on the record
date established by Rockford or pursuant to applicable laws for determining the
holders of Rockford Shares entitled to receive notice of and/or to vote at such
Rockford Meeting or to give consent in connection with a Rockford Consent.  Each
such List shall be delivered to the Trustee promptly after the receipt by Subco
of such request or the record date for such meeting or consent, as the case may
be, and, in any event, within sufficient time as to permit the Trustee to
perform its obligations under this Agreement.  Rockford agrees to give Subco
notice (with a copy to the Trustee) of the calling of any Rockford Meeting or
the seeking of any Rockford Consent, together with the record date therefor,
sufficiently prior to the date of the calling of such meeting or seeking of such
consent, so as to enable Subco to perform its obligations under this Section
4.6.
 
4.7  
Entitlement to Direct Votes

 
Subject to Section 4.8 and Section 4.11, any Beneficiary named in a List
prepared in connection with any Rockford Meeting or Rockford Consent shall be
entitled to (a) instruct the Trustee in the manner described in Section 4.2 with
respect to the exercise of the Beneficiary Votes to which such Beneficiary is
entitled, (b) attend such meeting and personally exercise thereat (or to
exercise with respect to any written consent), as the proxy of the Trustee, the
Beneficiary Votes to which such Beneficiary is entitled or (c) appoint a third
party as the proxy of the Trustee to attend such meeting and exercise thereat
the Beneficiary Votes to which such Beneficiary is entitled except, in each
case, to the extent that such Beneficiary has transferred the ownership of any
Exchangeable Shares in respect of which such Beneficiary is entitled to
Beneficiary Votes after the close of business on the record date for such
meeting or seeking of consent.
 
4.8  
Voting by Trustee and Attendance of Trustee Representative at Meeting

 
(a)  
In connection with each Rockford Meeting and Rockford Consent, the Trustee shall
exercise, either in person or by proxy, in accordance with the instructions
received from a Beneficiary pursuant to Section 4.2, the Beneficiary Votes as to
which such Beneficiary is entitled (or any lesser number thereof as may be set
forth in the instructions) other than any Beneficiary Votes that are the subject
of Section 4.8(b); provided, however, that such written instructions are
received by the Trustee from the Beneficiary prior to the time and date fixed by
the Trustee for receipt of such instruction in the notice given by the Trustee
to the Beneficiary pursuant to Section 4.3.

 
(b)  
To the extent so instructed in accordance with the terms of this Agreement, the
Trustee shall sign and deliver, or cause a representative who is empowered by it
to sign and deliver, on behalf of the Trustee, proxies for Voting Rights
enabling a Beneficiary to attend a Rockford Meeting.  Upon the submission by a
Beneficiary (or its designee) named in the List prepared in connection with the
relevant meeting of identification satisfactory to the Trustee or the Trustee’s
representative, as the case may be, and at the Beneficiary’s request, the
Trustee or such representative shall sign and deliver to such Beneficiary (or
its designee) a proxy to exercise personally the Beneficiary Votes as to which
such Beneficiary is otherwise entitled hereunder, if such Beneficiary either (i)
has not previously given the Trustee instructions pursuant to Section 4.3 in
respect of such meeting or (ii) submits to the Trustee or such representative,
as the case may be, written revocation of any such previous instructions.  At
such meeting, the Beneficiary (or its designee) exercising such Beneficiary
Votes in accordance with such proxy shall have the same rights in respect of
such Beneficiary Votes as the Trustee to speak at the meeting in favour of any
matter, question, proposal or proposition, to vote by way of ballot at the
meeting in respect of any matter, question, proposal or proposition, and to vote
at such meeting by way of a show of hands in respect of any matter, question or
proposition.

  
 
7

--------------------------------------------------------------------------------

 
4.9  
Distribution of Written Materials

 
Any written materials distributed by the Trustee to the Beneficiaries pursuant
to this Agreement shall be sent by mail (or otherwise communicated in the same
manner as Rockford utilizes in communications to the holders of Rockford Shares
subject to applicable regulatory requirements and to the Trustee being advised
in writing of such manner and provided such manner of communications is
reasonably available to the Trustee) to each Beneficiary at its address as shown
on the register of holders of Exchangeable Shares maintained by the Transfer
Agent.  In connection with each such distribution, Subco shall provide or cause
to be provided to the Trustee for purposes of communication, on a timely basis
and without charge or other expense (a) a current List and (b) upon the request
of the Trustee, mailing labels to enable the Trustee to carry out its duties
under this Agreement.  Subco’s obligations under this Section 4.9 shall be
deemed satisfied to the extent Rockford exercises its option to perform the
duties of the Trustee to deliver copies of materials to each Beneficiary and
Subco provides the required information and materials to Rockford.
 
4.10  
Termination of Voting Rights

 
Except as otherwise provided in the Exchangeable Share Provisions, all of the
rights of a Beneficiary with respect to the Beneficiary Votes exercisable in
respect of the Exchangeable Shares held by such Beneficiary, including the right
to instruct the Trustee as to the voting of or to vote personally such
Beneficiary Votes, shall lapse and be deemed to be surrendered by the
Beneficiary to Rockford or Callco, as the case may be, and such Beneficiary
Votes and the Voting Rights represented thereby shall cease immediately upon:
 



(a)  
the delivery by such holder to the Trustee of the certificates representing such
Exchangeable Shares in connection with the exercise by the Beneficiary of the
Exchange Right;

 
(b)  
the occurrence of the automatic exchange of Exchangeable Shares for Rockford
Shares, as specified in Section 5;

 
(c)  
the redemption or retraction of Exchangeable Shares pursuant to Sections 7 or 8,
respectively, of the Exchangeable Share Provisions;

 
(d)  
the effective date of the liquidation, dissolution or winding-up of Subco or any
other distribution of the assets of Subco among its shareholders for the purpose
of winding up its affairs pursuant to Section 6 of the Exchangeable Share
Provisions; or

 
(e)  
upon the purchase of Exchangeable Shares from the holder thereof by Rockford or
Callco, as the case may be, pursuant to the exercise by Rockford or Callco of
the Liquidation Call Right, the Redemption Call Right or the Retraction Call
Right (unless, in any case, Rockford or Callco, as the case may be, shall not
have delivered the requisite consideration deliverable in exchange therefor).

 



4.11  
Disclosure of Interest in Exchangeable Shares

 
The Trustee or Subco shall be entitled to require any Beneficiary or any person
whom the Trustee or Subco, as the case may be, knows or has reasonable cause to
believe holds any interest whatsoever in an Exchangeable Share to (a) confirm
that fact or (b) give such details as to whom has an interest in such
Exchangeable Share, in each case as would be required (if the Exchangeable
Shares were a class of “equity shares” of Subco) under Section 102.1 of the
Securities Act (Ontario), as amended from time to time, or as would be required
under the articles or by-laws of Rockford or any laws or regulations, or
pursuant to the rules or regulations of any regulatory agency, if and only to
the extent that the Exchangeable Shares were Rockford Shares.  If a Beneficiary
does not provide the information required to be provided by such Beneficiary
pursuant to this Section 4.11, the board of directors of Rockford may take any
action permitted under the articles or by-laws of Rockford or any laws or
regulations, or pursuant to the rules or regulations of any regulatory agency,
with respect to the Voting Rights relating to the Exchangeable Shares held by
such Beneficiary.
 
 
8

--------------------------------------------------------------------------------

 
5.  EXCHANGE AND AUTOMATIC EXCHANGE
 
5.1  
Grant and Ownership of the Exchange Right and Automatic Exchange Right

 
(a)  
Rockford and, in the case the Exchange Right, Callco hereby grant to the Trustee
as trustee for and on behalf of, and for the use and benefit of, the
Beneficiaries (i) the right (the “Exchange Right”), upon the occurrence and
during the continuance of an Insolvency Event, to require Rockford or Callco to
purchase from each or any Beneficiary all or any part of the Exchangeable Shares
held by such Beneficiary, all in accordance with the provisions of this
Agreement, and (ii) the Automatic Exchange Right.  Each of Rockford and Callco
hereby acknowledges receipt from the Trustee as trustee for and on behalf of the
Beneficiaries of good and valuable consideration (and the adequacy thereof) for
the grant of the Exchange Right and the Automatic Exchange Right by Rockford or
Callco, as the case may be, to the Trustee.

 
(b)  
During the term of the Trust, and subject to the terms and conditions of this
Agreement, the Trustee shall possess and be vested with full legal ownership of
the Exchange Right and the Automatic Exchange Right and shall be entitled to
exercise all of the rights and powers of an owner with respect to the Exchange
Right and the Automatic Exchange Right, provided that the Trustee shall:

 
(i)  
hold the Exchange Right and the Automatic Exchange Right and the legal title
thereto as trustee solely for the use and benefit of the Beneficiaries in
accordance with the provisions of this Agreement; and

 
(ii)  
except as specifically authorized by this Agreement, have no power or authority
to exercise or otherwise deal in or with the Exchange Right or the Automatic
Exchange Right, and the Trustee shall not exercise any such rights for any
purpose other than the purposes for which the Trust is created pursuant to this
Agreement.

 
5.2  
Legended Share Certificates

 
Subco shall cause each certificate representing Exchangeable Shares to bear a
legend notifying the Beneficiary in respect of the Exchangeable Shares
represented by such certificate of (a) his, her or its right to instruct the
Trustee with respect to the exercise of the Exchange Right in respect of the
Exchangeable Shares held by such Beneficiary and (b) the Automatic Exchange
Right.
 
5.3  
General Exercise of Exchange Right

 
The Exchange Right shall be and remain vested in and exercisable by
Trustee.  Subject to Section 6.14, the Trustee shall exercise the Exchange Right
only on the basis of instructions received pursuant to this Section 5 from
Beneficiaries entitled to instruct the Trustee as to the exercise thereof.  To
the extent that no instructions are received from any Beneficiary with respect
to the Exchange Right, the Trustee shall not exercise or permit the exercise of
the Exchange Right.
 
 
9

--------------------------------------------------------------------------------

 
5.4  
Purchase Price

 
The purchase price payable by Rockford or Callco, as the case may be, for each
Exchangeable Share to be purchased by Rockford or Callco, as the case may be,
pursuant to the exercise of the Exchange Right shall be an amount per share
equal to the Exchangeable Share Price on the last Business Day prior to the day
of the closing of the purchase and sale of such Exchangeable Share pursuant to
such exercise of the Exchange Right, which price may be satisfied only by
Rockford or Callco, as the case may be, delivering or causing to be delivered to
the Trustee, on behalf of the relevant Beneficiary, the Exchangeable Share
Consideration representing such Exchangeable Share Price.
 
5.5  
Exercise Instructions

 
Subject to the terms and conditions set forth herein, a Beneficiary shall be
entitled upon the occurrence and during the continuance of an Insolvency Event,
to instruct the Trustee to exercise the Exchange Right with respect to all or
any part of the Exchangeable Shares registered in the name of such
Beneficiary.  In order to cause the Trustee to exercise the Exchange Right with
respect to all or any part of the Exchangeable Shares registered in the name of
a Beneficiary, such Beneficiary shall deliver to the Trustee, in person or by
certified or registered mail, at its principal address or at such other place as
the Trustee may from time to time designate by written notice to the
Beneficiaries, the certificates representing the Exchangeable Shares which such
Beneficiary desires Rockford or Callco to purchase, duly endorsed in blank for
transfer, and accompanied by such other documents and instruments as may be
required to effect a transfer of the Exchangeable Shares under the Business
Corporations Act (Ontario), the articles or by-laws of Subco and such additional
documents and instruments as Rockford, Subco or the Trustee may reasonably
require together with:
 
(a)  
a duly completed form of notice of exercise of the Exchange Right, contained on
the reverse of or attached to the Exchangeable Share certificates, stating (i)
that the Beneficiary thereby instructs the Trustee to exercise the Exchange
Right so as to require Rockford or Callco to purchase from the Beneficiary the
number of Exchangeable Shares specified therein, (ii) that such Beneficiary has
good title to and owns all such Exchangeable Shares to be acquired by Rockford
or Callco free and clear of all liens, claims, security interests and
encumbrances, (iii) the names in which the certificates representing Rockford
Shares issuable in connection with the exercise of the Exchange Right are to be
issued, and (iv) the names and addresses of the persons to whom such new
certificates should be delivered; and

 
(b)  
payment (or evidence satisfactory to Rockford, Subco and the Trustee of payment)
of the taxes (if any) payable as contemplated by Section 5.8 of this Agreement.

 
If only a part of the Exchangeable Shares represented by any certificate or
certificates delivered to the Trustee are to be purchased by Rockford or Callco
pursuant to the exercise of the Exchange Right, a new certificate for the
balance of such Exchangeable Shares shall be issued to the holder at the expense
of Subco.
 
 
10

--------------------------------------------------------------------------------

 
5.6  
Delivery of Rockford Shares; Effect of Exercise

 
Promptly after the receipt by the Trustee of the certificates representing the
Exchangeable Shares which a Beneficiary desires Rockford or Callco to purchase
pursuant to the exercise of the Exchange Right, together with a notice of
exercise and such other documents and instruments specified by Section 5.5, the
Trustee shall notify Rockford, Callco and Subco of its receipt of the same,
which notice to Rockford, Callco and Subco shall constitute the exercise of the
Exchange Right by the Trustee on behalf of such Beneficiary in respect of such
Exchangeable Shares, and Rockford or Callco, as the case may be, shall promptly
thereafter deliver or cause to be delivered to the Trustee, for delivery to such
Beneficiary (or to such other persons, if any, properly designated by such
Beneficiary) the Exchangeable Share Consideration deliverable in connection with
such exercise of the Exchange Right; provided, however, that no such delivery
shall be made unless and until the Beneficiary requesting the same shall have
paid (or provided evidence satisfactory to Rockford, Callco, Subco and the
Trustee of the payment of) the taxes (if any) payable as contemplated by Section
5.8.  Immediately upon the giving of notice by the Trustee to Rockford, Callco
and Subco of any exercise of the Exchange Right, as provided in this Section
5.6, the closing of the transaction of purchase and sale contemplated by the
Exchange Right shall be deemed to have occurred, and the Beneficiary in respect
of such Exchangeable Shares shall be deemed to have transferred to Rockford or
Callco, as the case may be, all of such Beneficiary’s right, title and interest
in and to such Exchangeable Shares and in the related interest in the Trust
Estate and shall cease to be a holder of such Exchangeable Shares and shall not
be entitled to exercise any of the rights of a holder in respect thereof, other
than the right to receive the total Exchangeable Share Consideration in respect
of such Exchangeable Shares, unless such Exchangeable Share Consideration is not
delivered by Rockford or Callco, as the case may be, to the Trustee for delivery
to such Beneficiary (or to such other person, if any, properly designated by
such Beneficiary) within five Business Days of the date of the giving of such
notice by the Trustee, in which case the rights of the Beneficiary shall remain
unaffected until such Exchangeable Share Consideration is so delivered.  Upon
the delivery of such Exchangeable Share Consideration to the Trustee, the
Trustee shall promptly deliver such Exchangeable Share Consideration to such
Beneficiary (or to such other person, if any, properly designated by such
Beneficiary).  Concurrently with the closing of the transaction of purchase and
sale contemplated by such exercise of the Exchange Right, the Beneficiary shall
be considered and deemed for all purposes to be the holder of the Rockford
Shares delivered to it pursuant to such exercise of the Exchange Right.
 
5.7  
Exercise of Exchange Right Subsequent to Retraction

 
In the event that a Beneficiary has exercised its retraction right under Section
8 of the Exchangeable Share Provisions to require Subco to redeem any or all of
the Exchangeable Shares held by the Beneficiary (the “Retracted Shares”) and is
notified by Subco pursuant to Section 8(a)(iii) of the Exchangeable Share
Provisions that Subco will not be permitted as a result of solvency requirements
of applicable laws to redeem all such Retracted Shares, subject to receipt by
the Trustee of written notice to that effect from Subco, and provided that
neither Rockford nor Callco shall have exercised its Retraction Call Right with
respect to the Retracted Shares and that the Beneficiary shall not have revoked
the retraction request delivered by the Beneficiary to Subco pursuant to Section
8(a)(iv) of the Exchangeable Share Provisions, the retraction request will
constitute and will be deemed to constitute notice from the Beneficiary to the
Trustee instructing the Trustee to exercise the Exchange Right with respect to
those Retracted Shares that Subco is unable to redeem.  In any such event, Subco
hereby agrees with the Trustee, and in favour of the Beneficiary, to promptly
notify the Trustee of such prohibition against Subco and to forward or cause to
be forwarded to the Trustee all relevant materials delivered by the Beneficiary
to Subco or to the Transfer Agent in connection with such proposed redemption of
the Retracted Shares and the Trustee will thereupon exercise the Exchange Right
with respect to the Retracted Shares that Subco is not permitted to redeem and
will require Rockford or, at the option of Rockford, Callco to purchase such
shares in accordance with the provisions of this Section 5.
 
5.8  
Stamp or Other Transfer Taxes

 
Upon any sale of Exchangeable Shares to Rockford pursuant to the exercise of the
Exchange Right or the Automatic Exchange Right, the share certificate or
certificates representing the Rockford Shares to be delivered in connection with
the payment of the purchase price therefor shall be issued in the name of the
Beneficiary in respect of the Exchangeable Shares so sold or in such names as
such Beneficiary may otherwise direct in writing without charge to the holder of
the Exchangeable Shares so sold; provided, however, that such Beneficiary (a)
shall pay (and none of Rockford, Callco, Subco or the Trustee shall be required
to pay) any documentary, stamp, transfer of other taxes that may be payable in
respect of any transfer involved in the issuance or delivery of such shares to a
person other than such Beneficiary or (b) shall have evidenced to the
satisfaction of Rockford, Callco, Subco and the Trustee that such taxes (if any)
have been paid.
 
 
11

--------------------------------------------------------------------------------

 
5.9  
Notice of Insolvency Event

 
As soon as practicable following the occurrence of an Insolvency Event or any
event that with the giving of notice or the passage of time or both would be an
Insolvency Event, Rockford and Subco shall give written notice thereof to the
Trustee.  As soon as practicable after receiving notice from Rockford or Subco
of the occurrence of an Insolvency Event, or upon the Trustee otherwise becoming
aware of an Insolvency Event, the Trustee shall mail to each Beneficiary, at the
expense of Rockford (such funds to be received in advance), a notice of such
Insolvency Event in the form provided by Rockford, which notice shall contain a
brief statement of the rights of the Beneficiaries with respect to the Exchange
Right.
 
5.10  
Automatic Exchange on Liquidation of Rockford

 
(a)  
Rockford shall give the Trustee written notice of each of the following events
(each, a “Liquidation Event”) at the time set forth below:

 
(i)  
in the event of any determination by the board of directors of Rockford to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Rockford or to effect any other distribution of assets of Rockford
among its shareholders for the purpose of winding up its affairs, at least 30
days prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution; and

 
(ii)  
as soon as practicable following the earlier of (A) receipt by Rockford of
notice of and (B) Rockford otherwise becoming aware of any instituted claim,
suit, petition or other proceedings with respect to the involuntary liquidation,
dissolution or winding-up of Rockford or to effect any other distribution of
assets of Rockford among its shareholders for the purpose of winding up its
affairs, in each case where Rockford has failed to contest in good faith any
such proceeding commenced in respect of Rockford within 10 days of becoming
aware thereof.

 
(b)  
As soon as practicable following receipt by the Trustee from Rockford of notice
of a Liquidation Event, the Trustee shall give notice thereof to the
Beneficiaries.  Such notice shall be provided by Rockford to the Trustee and
shall include a brief description of the automatic exchange of Exchangeable
Shares for Rockford Shares provided for in Section 5.10(c) (the “Automatic
Exchange Right”).

 
(c)  
In order that the Beneficiaries will be able to participate on a pro rata basis
with the holders of Rockford Shares in the distribution of assets of Rockford in
connection with a Liquidation Event, immediately prior to the effective date
(the “Liquidation Event Effective Date”) of a Liquidation Event, each of the
then outstanding Exchangeable Shares (other than Exchangeable Shares held by
Rockford and its affiliates) shall be automatically exchanged for one Rockford
Share.  To effect such automatic exchange, Rockford shall purchase each such
Exchangeable Share outstanding immediately prior to the Liquidation Event
Effective Date, and each Beneficiary shall sell each Exchangeable Shares held by
it at such time, free and clear of any lien, claim or encumbrance, for a
purchase price per share equal to Exchangeable Share Price on the last Business
Day immediately prior to the Liquidation Event Effective Date, which price shall
be satisfied in full by Rockford delivering to such holder the Exchangeable
Share Consideration representing such Exchangeable Share Price.

 
(d)  
The closing of the transaction of purchase and sale contemplated by any exercise
of the Automatic Exchange Right shall be deemed to have occurred at the close of
business on the Business Day immediately prior to the Liquidation Event
Effective Date, and each Beneficiary shall be deemed to have transferred to
Rockford all of such Beneficiary’s right, title and interest in and to the
Exchangeable Shares held by such Beneficiary free and clear of any lien, claim
or encumbrance and the related interest in the Trust Estate and each such
Beneficiary shall cease to be a holder of such Exchangeable Shares and Rockford
shall deliver or cause to be delivered to the Trustee, for delivery to such
Beneficiary, the Exchangeable Share Consideration deliverable to such
Beneficiary upon such exercise of the Automatic Exchange Right.  Concurrently
with each such Beneficiary ceasing to be a holder of Exchangeable Shares, such
Beneficiary shall be considered and deemed for all purposes to be the holder of
the Rockford Shares included in the Exchangeable Share Consideration to be
delivered to such Beneficiary and the certificates held by such Beneficiary
previously representing the Exchangeable Shares exchanged by the Beneficiary
with Rockford pursuant to the exercise of the Automatic Exchange Right shall
thereafter be deemed to represent the Rockford Shares issued to such Beneficiary
by Rockford pursuant to the exercise of the Automatic Exchange Right.  Upon the
request of any Beneficiary and the surrender by such Beneficiary of Exchangeable
Share certificates deemed to represent Rockford Shares, duly endorsed in blank
and accompanied by such instruments of transfer as Rockford may reasonably
require, Rockford shall deliver or cause to be delivered to such Beneficiary
certificates representing the Rockford Shares of which the Beneficiary is the
holder.

 
 
12

--------------------------------------------------------------------------------

 
5.11  
Withholding Rights

 
Rockford, Callco, Subco and the Trustee shall be entitled to deduct and withhold
from any dividend, distribution, price or other consideration otherwise payable
under this Agreement to any holder of Exchangeable Shares or Rockford Shares
such amounts as Rockford, Callco, Subco or the Trustee is required to deduct and
withhold with respect to such payment under the Income Tax Act (Canada) or
United States tax laws or any provision of provincial, state, local or foreign
tax laws, in each case as amended or succeeded.  The Trustee may act and rely on
the advice of counsel with respect to such matters.  To the extent that amounts
are so withheld, such withheld amounts shall be treated for all purposes as
having been paid to the holder of the shares in respect of which such deduction
and withholding was made, provided that such withheld amounts are actually
remitted to the appropriate taxing agency.  To the extent that the amount so
required to be deducted or withheld from any payment to a holder exceeds the
cash portion of the consideration otherwise payable to the holder, Rockford,
Callco, Subco and the Trustee are hereby authorized to sell or otherwise dispose
of such portion of the consideration as is necessary to provide sufficient funds
to Rockford, Callco, Subco or the Trustee, as the case may be, to enable it to
comply with such deduction or withholding requirement and Rockford, Callco,
Subco or the Trustee, as the case may be, shall notify the holder thereof and
remit to such holder any unapplied balance of the net proceeds of such sale.
 
6.  CONCERNING THE TRUSTEE
 
6.1  
Powers and Duties of the Trustee

 
(a)  
The rights, powers, duties and authorities of the Trustee under this Agreement,
in its capacity as Trustee of the Trust, shall include:

 
(i)  
receipt and deposit of the Special Voting Share from Rockford as trustee for and
on behalf of the Beneficiaries in accordance with the provisions of this
Agreement;

 
(ii)  
granting proxies and distributing materials to Beneficiaries as provided in this
Agreement;

 
(iii)  
voting the Beneficiary Votes in accordance with the provisions of this
Agreement;

 
(iv)  
receiving the grant of the Exchange Right from Rockford and Callco, and the
Automatic Exchange Right from Rockford, as trustee for and on behalf of the
Beneficiaries in accordance with the provisions of this Agreement;

 
(v)  
exercising the Exchange Right and enforcing the benefit of the Automatic
Exchange Right, in each case in accordance with the provisions of this
Agreement, and in connection therewith receiving from Beneficiaries any
requisite documents and distributing to such Beneficiaries the Exchangeable
Share Consideration to which such Beneficiaries are entitled pursuant to the
exercise of the Exchange Right or the Automatic Exchange Right, as the case may
be;

 
 
13

--------------------------------------------------------------------------------

 
(vi)  
holding title to the Trust Estate;

 
(vii)  
investing any moneys forming, from time to time, a part of the Trust Estate as
provided in this Agreement;

 
(viii)  
taking action at the direction of a Beneficiary or Beneficiaries to enforce the
obligations of Rockford, Callco and Subco under this Agreement; and

 
(ix)  
taking such other actions and doing such other things as are specifically
provided in this Agreement to be carried out by the Trustee.

 
(b)  
In the exercise of such rights, powers, duties and authorities, the Trustee
shall have (and is granted) such incidental and additional rights, powers,
duties and authority not in conflict with any of the provisions of this
Agreement as the Trustee, acting in good faith and in the reasonable exercise of
its discretion, may deem necessary, appropriate or desirable to effect the
purpose of the Trust.  Any exercise of such discretionary rights, powers, duties
and authorities by the Trustee shall be final, conclusive and binding upon all
persons.

 
(c)  
The Trustee, in exercising its rights, powers, duties and authorities hereunder,
shall act honestly and in good faith and with a view to the best interests of
the Beneficiaries and shall exercise the care, diligence and skill that a
reasonably prudent trustee would exercise in comparable circumstances.

 
(d)  
The Trustee shall not be bound to give notice or do or take any act, action or
proceeding by virtue of the powers conferred on it hereby unless and until it
shall be specifically required to do so under the terms hereof; nor shall the
Trustee be required to take any notice of, or to do, or to take any act, action
or proceeding as a result of any default or breach of any provision hereunder,
unless and until notified in writing of such default or breach, which notices
shall distinctly specify the default or breach desired to be brought to the
attention of the Trustee, and in the absence of such notice the Trustee may for
all purposes of this Agreement conclusively assume that no default or breach has
been made in the observance or performance of any of the representations,
warranties, covenants, agreements or conditions contained herein.

 
6.2  
No Conflict of Interest

 
The Trustee represents to Rockford, Callco and Subco that, at the date of
execution and delivery of this Agreement, there exists no material conflict of
interest in the role of the Trustee as a fiduciary hereunder and the role of the
Trustee in any other capacity.  The Trustee shall, within 90 days after it
becomes aware that such material conflict of interest exists, either eliminate
such material conflict of interest or resign in the manner and with the effect
specified in Section 9.  If, notwithstanding the foregoing provisions of this
Section 6.2, the Trustee has such a material conflict of interest, the validity
and enforceability of this Agreement shall not be affected in any manner
whatsoever by reason only of the existence of such material conflict of
interest.  If the Trustee contravenes the foregoing provisions of this Section
6.2, any interested party may apply to the Ontario Superior Court of Justice for
an order that the Trustee be replaced as Trustee hereunder.
 
 
14

--------------------------------------------------------------------------------

 
6.3  
Dealings with Transfer Agents, Registrars, etc.

 
(a)  
Each of Rockford, Callco and Subco irrevocably authorizes the Trustee, from time
to time, to:

 
(i)  
consult, communicate and otherwise deal with the respective registrars and
transfer agents, and with any such subsequent registrar or transfer agent, of
the Exchangeable Shares and Rockford Shares; and

 
(ii)  
requisition, from time to time, from any such registrar or transfer agent, any
information readily available from the records maintained by it which the
Trustee may reasonably require for the discharge of its duties and
responsibilities under this Agreement.

 
(b)  
Each of Rockford and Callco covenants that it shall supply the Trustee or its
transfer agent, as the case may be, in a timely manner with duly executed share
certificates for the purpose of completing the exercise from time to time of all
rights to acquire Rockford Shares hereunder, under the Exchangeable Share
Provisions and under any other security or commitment given to the Beneficiaries
pursuant thereto, in each case pursuant to the provisions hereof or of the
Exchangeable Share Provisions or otherwise.

 
6.4  
Books and Records

 
The Trustee shall keep available for inspection by Rockford, Callco and Subco at
the Trustee’s principal address correct and complete books and records of
account relating to the Trustee’s actions under this Agreement, including all
relevant data relating to mailings and instructions to and from Beneficiaries
and all transactions pursuant to the Exchange Right and the Automatic Exchange
Right.  On or before December 31, 2013, and on or before December 31 in every
year thereafter, so long as the Special Voting Share is registered in the name
of the Trustee, the Trustee shall transmit to Rockford, Callco and Subco a brief
report, dated as of the preceding August 31st, with respect to:
 
(a)  
the property and funds comprising the Trust Estate as of that date;

 
(b)  
the number of exercises of the Exchange Right, if any, and the aggregate number
of Exchangeable Shares received by the Trustee on behalf of Beneficiaries in
consideration of the issuance and delivery by Rockford or Callco of Rockford
Shares in connection with the Exchange Right, during the year ended on such
August 31st; and

 
(c)  
any action taken by the Trustee in the performance of its duties under this
Agreement which it had not previously reported.

 



6.5  
Income Tax Returns and Reports

 
The Trustee shall, to the extent necessary, prepare and file, or cause to be
prepared and filed, on behalf of the Trust appropriate Canadian income tax
returns and any other returns or reports as may be required by applicable laws
or pursuant to the rules and regulations of any securities exchange or other
trading system through which the Exchangeable Shares are traded.  In connection
therewith, the Trustee may obtain the advice and assistance of such experts or
advisors as the Trustee considers necessary or advisable.  If requested by the
Trustee, Rockford shall retain qualified experts or advisors for the purpose of
providing such tax advice or assistance.
 
6.6  
Indemnification Prior to Certain Actions by Trustee

 



(a)  
The Trustee shall exercise any or all of the rights, duties, powers or
authorities vested in it by this Agreement at the request, order or direction of
any Beneficiary upon such Beneficiary furnishing to the Trustee reasonable
funding, security or indemnity against the costs, expenses and liabilities which
may be incurred by the Trustee therein or thereby, provided that no Beneficiary
shall be obligated to furnish to the Trustee any such funding, security or
indemnity in connection with the exercise by the Trustee of any of its rights,
duties, powers and authorities with respect to the Special Voting Share pursuant
to Section 4, subject to Section 6.14, and with respect to the Exchange Right
and the Automatic Exchange Right pursuant to Section 5.

 
(b)  
None of the provisions contained in this Agreement shall require the Trustee to
expend or risk its own funds or otherwise incur financial liability in the
exercise of any of its rights, powers, duties, or authorities unless funded,
given security and indemnified as aforesaid.

 
 
15

--------------------------------------------------------------------------------

 
6.7  
Action of Beneficiaries

 
No Beneficiary shall have the right to institute any action, suit or proceeding
or to exercise any other remedy authorized by this Agreement for the purpose of
enforcing any of its rights or for the execution of any trust or power hereunder
unless the Beneficiary has requested the Trustee to take or institute such
action, suit or proceeding and furnished the Trustee with the funding, security
or indemnity referred to in Section 6.6 and the Trustee shall have failed to act
within a reasonable time thereafter.  In such case, but not otherwise, the
Beneficiary shall be entitled to take proceedings in any court of competent
jurisdiction such as the Trustee might have taken; it being understood and
intended that no one or more Beneficiaries shall have any right in any manner
whatsoever to affect, disturb or prejudice the rights hereby created by any such
action, or to enforce any right hereunder or the Voting Rights, the Exchange
Right or the Automatic Exchange Right except subject to the conditions and in
the manner herein provided, and that all powers and trusts hereunder shall be
exercised and all proceedings at law shall be instituted, had and maintained by
the Trustee, except only as herein provided, and in any event for the equal
benefit of all Beneficiaries.
 
6.8  
Reliance Upon Declarations

 
The Trustee shall not be considered to be in contravention of any of its rights,
powers, duties and authorities hereunder if, when required, it acts and relies
in good faith upon statutory declarations, certificates, opinions or reports
furnished pursuant to the provisions hereof or required by the Trustee to be
furnished to it in the exercise of its rights, powers, duties and authorities
hereunder if such statutory declarations, certificates, opinions or reports
comply with the provisions of Section 6.9, if applicable, and with any other
applicable provisions of this Agreement.
 
6.9  
Evidence and Authority to Trustee

 
(a)  
Rockford, Callco and/or Subco shall furnish to the Trustee evidence of
compliance with the conditions provided for in this Agreement relating to any
action or step required or permitted to be taken by Rockford, Callco and/or
Subco or the Trustee under this Agreement or as a result of any obligation
imposed under this Agreement, including in respect of the Voting Rights, the
Exchange Right or the Automatic Exchange Right and the taking of any other
action to be taken by the Trustee at the request of or on the application of
Rockford, Callco and/or Subco promptly if and when:

 
(i)  
such evidence is required by any other section of this Agreement to be furnished
to the Trustee in accordance with the terms of this Section 6.9; or

 
(ii)  
the Trustee, in the exercise of its rights, powers, duties and authorities under
this Agreement, gives Rockford, Callco and/or Subco written notice requiring it
to furnish such evidence in relation to any particular action or obligation
specified in such notice.

 
(b)  
Such evidence shall consist of an Officer’s Certificate of Rockford, Callco
and/or Subco or a statutory declaration made by persons entitled to sign an
Officer’s Certificate stating that any such condition has been complied with in
accordance with the terms of this Agreement.

 
 
16

--------------------------------------------------------------------------------

 



 



(c)  
Whenever such evidence relates to a matter other than the Voting Rights or the
Exchange Right or the Automatic Exchange Right or the taking of any other action
to be taken by the Trustee at the request or on the application of Rockford,
Callco and/or Subco, and except as otherwise specifically provided herein, such
evidence may consist of a report or opinion of any solicitor, attorney, auditor,
accountant, appraiser, valuer or other expert or any other person whose
qualifications give authority to a statement made by such person; provided,
however, that if such a report or opinion is furnished by a director, officer or
employee of Rockford, Callco and/or Subco it shall be in the form of an
Officer’s Certificate or a statutory declaration.

 
(d)  
Each Officer’s Certificate, statutory declaration, report or opinion furnished
to the Trustee as evidence of compliance with a condition provided for in this
Agreement shall include a statement by the person giving the evidence:

 
(i)  
declaring that such person has read and understands the provisions of this
Agreement relating to the condition in question;

 
(ii)  
describing the nature and scope of the examination or investigation upon which
such person based the Officer’s Certificate, statutory declaration, report or
opinion; and

 
(iii)  
declaring that such person has made such examination or investigation as such
person believes is necessary to enable such person to make the statements or
give the opinions contained or expressed therein.

 



6.10  
Experts, Advisers and Agents

 
The Trustee may:
 
(a)  
in relation to these presents act and rely on the opinion or advice of or
information obtained from any solicitor, attorney, auditor, accountant,
appraiser, valuer or other expert, whether retained by the Trustee or by
Rockford, Callco and/or Subco or otherwise, and may retain or employ such
assistants as may be necessary to the proper discharge of its powers and duties
and determination of its rights hereunder and may pay proper and reasonable
compensation for all such legal and other advice or assistance as aforesaid;

 
(b)  
employ such agents and other assistants as it may reasonably require for the
proper determination and discharge of its powers and duties hereunder; and

 
(c)  
pay reasonable remuneration for all services performed for it (and shall be
entitled to receive reasonable remuneration for all services performed by it) in
the discharge of the trusts hereof and compensation for all reasonable
disbursements, costs and expenses made or incurred by it in the discharge of its
duties hereunder and in the management of the Trust.

 
 
17

--------------------------------------------------------------------------------

 
6.11  
Investment of Moneys Held by Trustee

 
Unless otherwise provided in this Agreement, any moneys held by or on behalf of
the Trustee which under the terms of this Agreement may or ought to be invested
or which may be on deposit with the Trustee or which may be in the hands of the
Trustee may be invested or reinvested in the name or under the control of the
Trustee in securities in which trustees are authorized to invest trust moneys
under applicable laws, provided that such securities are stated to mature within
two years after their purchase by the Trustee and the Trustee shall so invest
such money on the written direction of Subco.  Pending the investment of any
money as herein provided, such moneys may be deposited in the name of the
Trustee in any chartered bank in Ontario at the rate of interest then current on
similar deposits.  The Trustee shall not be held liable for any losses incurred
in the investment of any funds as herein provided and all interest on monies
held by or on behalf of the Trustee shall be for the account of Subco and held
by the Trustee for the benefit of Subco.
 
6.12  
Trustee Not Required to Give Security

 
The Trustee shall not be required to give any bond or security in respect of the
execution of the trusts, rights, duties, powers and authorities of this
Agreement or otherwise in respect of the premises.
 
6.13  
Trustee Not Bound to Act on Request

 
Except as otherwise specifically provided in this Agreement, the Trustee shall
not be bound to act in accordance with any direction or request of Rockford,
Callco and/or Subco or of the respective directors thereof until a duly
authenticated copy of the instrument or resolution containing such direction or
request shall have been delivered to the Trustee, and the Trustee shall be
empowered to act upon any such copy purporting to be authenticated and believed
by the Trustee to be genuine.  The Trustee shall have the right not to act and
shall not be liable for refusing to act if, due to a lack of information or for
any other reason whatsoever, the Trustee, in its sole judgment, determines that
such act might cause it to be in non-compliance with any applicable anti-money
laundering or anti-terrorist legislation or regulation. Further, should the
Trustee, in its sole judgment, determine at any time that its acting under this
Agreement has resulted in its being in non-compliance with any applicable
anti-money laundering or anti-terrorist legislation or regulation, then it shall
have the right to resign on 10 days written notice to the other parties to this
Agreement, provided that (a) the Trustee’s written notice shall describe the
circumstances of such non-compliance and (b) if such circumstances are rectified
to the Trustee’s satisfaction within such 10 day period, such resignation shall
not be effective.
 



 
18

--------------------------------------------------------------------------------

 
6.14  
Conflicting Claims

 
(a)  
If conflicting claims or demands are made or asserted with respect to any
interest of any Beneficiary in any Exchangeable Shares, including any
disagreement between the heirs, representatives, successors or assigns
succeeding to all or any part of the interest of any Beneficiary in any
Exchangeable Shares, resulting in conflicting claims or demands being made in
connection with such interest, then the Trustee shall be entitled, in its sole
discretion, to refuse to recognize or to comply with any such claims or
demands.  In so refusing, the Trustee may elect not to exercise any Voting
Rights, Exchange Right, Automatic Exchange Right or other rights subject to such
conflicting claims or demands and, in so doing, the Trustee shall not be or
become liable to any person on account of such election or its failure or
refusal to comply with any such conflicting claims or demands.  The Trustee
shall be entitled to continue to refrain from acting and to refuse to act until:

 
(i)  
the rights of all adverse claimants with respect to the Voting Rights, Exchange
Right, Automatic Exchange Right or other rights subject to such conflicting
claims or demands have been adjudicated by a final judgment of a court of
competent jurisdiction and all rights of appeal have expired; or

 
(ii)  
all differences with respect to the Voting Rights, Exchange Right, Automatic
Exchange Right or other rights subject to such conflicting claims or demands
have been conclusively settled by a valid written agreement binding on all such
adverse claimants, and the Trustee shall have been furnished with an executed
copy of such agreement certified to be in full force and effect.

 
(b)  
If the Trustee elects to recognize any claim or comply with any demand made by
any such adverse claimant, it may in its discretion require such claimant to
furnish such surety bond or other security satisfactory to the Trustee as it
shall deem appropriate to fully indemnify it as between all conflicting claims
or demands.

 
6.15  
Acceptance of Trust

 
The Trustee hereby accepts the Trust created and provided for, by and in this
Agreement and agrees to perform the same upon the terms and conditions herein
set forth and to hold all rights, privileges and benefits conferred hereby and
by law in trust for the various persons who shall from time to time be
Beneficiaries, subject to all the terms and conditions herein set forth.
 
6.16  
Third Party Interests

 
Each party to this Agreement hereby represents to the Trustee that any account
to be opened by, or interest to be held by the Trustee in connection with this
Agreement, for or to the credit of such party, either (a) is not intended to be
used by or on behalf of any third party or (b) is intended to be used by or on
behalf of a third party, in which case such party hereto agrees to complete and
execute forthwith a declaration in the Trustee’s prescribed form as to the
particulars of such third party.
 
6.17  
Privacy

 
The parties acknowledge that Canadian federal and/or provincial legislation that
addresses the protection of individuals’ personal information (collectively,
“Privacy Laws”) applies to obligations and activities under this
Agreement.  Despite any other provision of this Agreement, no party shall take
or direct any action that would contravene, or cause the others to contravene,
applicable Privacy Laws.  The parties shall, prior to transferring or causing to
be transferred personal information to the Trustee, obtain and retain required
consents of the relevant individuals to the collection, use and disclosure of
their personal information, or shall have determined that such consents either
have previously been given upon which the parties can rely or are not required
under the Privacy Laws.  Specifically, the Trustee agrees (a) to protect
personal information and to receive and respond to any privacy complaint or
inquiry, (b) to use personal information solely for the purposes of providing
its services under or ancillary to this Agreement and not to use it for any
purpose except with the consent of or direction from the other parties or the
individual involved, (c) not to sell or otherwise improperly disclose personal
information to any third party and (d) to employ administrative, physical and
technological safeguards to reasonably secure and protect personal information
against loss, theft, or unauthorized access, use or modification.
 
 
19

--------------------------------------------------------------------------------

 
7.  COMPENSATION
 
7.1  
Fees and Expenses of the Trustee

 
Rockford, Callco and Subco jointly and severally agree to pay the Trustee
reasonable compensation for all of the services rendered by it under this
Agreement and shall reimburse the Trustee for all reasonable expenses (including
taxes (other than taxes based on the net income or capital of the Trustee), fees
paid to legal counsel and other experts and advisors and agents and travel
expenses) and disbursements, including the cost and expense of any suit or
litigation of any character and any proceedings before any governmental agency,
in each case reasonably incurred by the Trustee in connection with its duties
under this Agreement; provided, however, that Rockford, Callco and Subco shall
have no obligation to reimburse the Trustee for any expenses or disbursements
paid, incurred or suffered by the Trustee in any suit or litigation or any such
proceedings in which the Trustee is determined to have acted in bad faith or
with fraud, gross negligence, recklessness or wilful misconduct.
 
8.  INDEMNIFICATION AND LIMITATION OF LIABILITY
 
8.1  
Indemnification of the Trustee

 
(a)  
Rockford, Callco and Subco jointly and severally agree to indemnify and hold
harmless the Trustee and each of its agents appointed and acting in accordance
with this Agreement (collectively, the “Indemnified Parties”) against all
claims, losses, damages, reasonable costs, penalties, fines and reasonable
expenses (including reasonable expenses of the Trustee’s legal counsel) which,
without bad faith, fraud, gross negligence, recklessness or wilful misconduct on
the part of such Indemnified Party, may be paid, incurred or suffered by the
Indemnified Party by reason or as a result of the Trustee’s acceptance or
administration of the Trust, its compliance with its duties set forth in this
Agreement, or any written or oral instruction delivered to the Trustee by
Rockford, Callco or Subco pursuant hereto.

 
(b)  
The Trustee shall promptly notify Rockford, Callco and Subco of a claim or of
any action commenced against any Indemnified Parties promptly after the Trustee
or any of the Indemnified Parties shall have received written assertion of such
a claim or action or have been served with a summons or other first legal
process giving information as to the nature and basis of the claim or action;
provided, however, that the omission to so notify Rockford, Callco or Subco
shall not relieve Rockford, Callco or Subco of any liability which any of them
may have to any Indemnified Party except to the extent that any such delay
prejudices the defence of any such claim or action or results in any increase in
the liability which Rockford, Callco or Subco have under this
indemnity.  Subject to (ii) below, Rockford, Callco and Subco shall be entitled
to participate at their own expense in the defence and, if Rockford, Callco and
Subco so elect at any time after receipt of such notice, either of them may
assume the defence of any suit brought to enforce any such claim.  The Trustee
shall have the right to employ separate counsel in any such suit and participate
in the defence thereof, but the fees and expenses of such counsel shall be at
the expense of the Trustee unless (i) the employment of such counsel has been
authorized by Rockford, Callco or Subco or (ii) the named parties to any such
suit include both the Trustee and Rockford, Callco or Subco and the Trustee
shall have been advised by counsel acceptable to Rockford, Callco and Subco that
there may be one or more legal defences available to the Trustee that are
different from or in addition to those available to Rockford, Callco or Subco
and that, in the judgment of such counsel, would present a conflict of interest
were a joint representation to be undertaken (in which case Rockford, Callco and
Subco shall not have the right to assume the defence of such suit on behalf of
the Trustee but shall be liable to pay the reasonable fees and expenses of
counsel for the Trustee).  This indemnity shall survive the termination of the
Trust and the resignation or removal of the Trustee.

 
 
20

--------------------------------------------------------------------------------

 
8.2  
Limitation of Liability

 
The Trustee shall not be held liable for any loss which may occur by reason of
depreciation of the value of any part of the Trust Estate or any loss incurred
on any investment of funds pursuant to this Agreement, except to the extent that
such loss is attributable to bad faith, fraud, gross negligence, recklessness or
wilful misconduct on the part of the Trustee.
 
9.  CHANGE OF TRUSTEE
 
9.1  
Resignation

 
The Trustee, or any trustee hereafter appointed, may at any time resign by
giving written notice of such resignation to Rockford, Callco and Subco
specifying the date on which it desires to resign, provided that such notice
shall not be given less than 30 days before such desired resignation date unless
Rockford, Callco and Subco otherwise agree and provided further that such
resignation shall not take effect until the date of the appointment of a
successor trustee and the acceptance of such appointment by the successor
trustee.  Upon receiving such notice of resignation, Rockford, Callco and Subco
shall promptly appoint a successor trustee by written instrument in duplicate,
one copy of which shall be delivered to the resigning trustee and one copy to
the successor trustee.  Failing the appointment and acceptance of a successor
trustee, a successor trustee may be appointed by order of a court of competent
jurisdiction upon application of one or more of the parties to this
Agreement.  If the retiring trustee is the party initiating an application for
the appointment of a successor trustee by order of a court of competent
jurisdiction, Rockford, Callco and Subco shall be jointly and severally liable
to reimburse the retiring trustee for its legal costs and expenses in connection
with same.
 
9.2  
Removal

 
The Trustee, or any trustee hereafter appointed, may (provided a successor
trustee is appointed) be removed at any time on not less than 30 days’ prior
notice by written instrument executed by Rockford, Callco and Subco, in
duplicate, one copy of which shall be delivered to the trustee so removed and
one copy to the successor trustee, provided that such removal shall not take
effect until the date of acceptance of appointment by the successor trustee.
 
9.3  
Successor Trustee

 
Any successor trustee appointed as provided under this Agreement shall execute,
acknowledge and deliver to Rockford, Callco and Subco and to its predecessor
trustee an instrument accepting such appointment.  Thereupon the resignation or
removal of the predecessor trustee shall become effective and such successor
trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, duties and obligations of its predecessor under this
Agreement, with the like effect as if originally named as trustee in this
Agreement.  However, on the written request of Rockford, Callco and Subco or of
the successor trustee, the trustee ceasing to act shall, upon payment of any
amounts then due to it pursuant to the provisions of this Agreement, execute and
deliver an instrument transferring to such successor trustee all the rights and
powers of the trustee so ceasing to act.  Upon the request of any such successor
trustee, Rockford, Callco, Subco and such predecessor trustee shall execute any
and all instruments in writing for more fully and certainly vesting in and
confirming to such successor trustee all such rights and
powers.  Notwithstanding the foregoing, any corporation to which all or
substantially all of the business of the Trustee is transferred shall
automatically become the successor trustee without any further act.
 
 
21

--------------------------------------------------------------------------------

 
9.4  
Notice of Successor Trustee

 
Upon acceptance of appointment by a successor trustee as provided herein,
Rockford, Callco and Subco shall cause to be mailed notice of the succession of
such trustee hereunder to each Beneficiary specified in a List.  If Rockford,
Callco or Subco shall fail to cause such notice to be mailed within 10 days
after acceptance of appointment by the successor trustee, the successor trustee
shall cause such notice to be mailed at the expense of Rockford, Callco and
Subco.
 
10.  ROCKFORD SUCCESSORS
 
10.1  
Certain Requirements in Respect of Combination, etc.

 
So long as any Exchangeable Shares not owned by Rockford or its affiliates are
outstanding, Rockford shall not enter into any transaction (whether by way of
reconstruction, reorganization, consolidation, arrangement, amalgamation,
merger, transfer, sale, lease or otherwise) whereby all or substantially all of
its undertaking, property and assets would become the property of any other
person or, in the case of a merger, of the continuing corporation resulting
therefrom, provided that it may do so if:
 
(a)  
such other person or continuing corporation (the “Rockford Successor”), by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, a trust agreement supplemental hereto and
such other instruments (if any) as are necessary or advisable to evidence the
assumption by the Rockford Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Rockford Successor to
pay and deliver or cause to be delivered the same and its agreement to observe
and perform all the covenants and obligations of Rockford under this Agreement;
and

 
(b)  
such transaction shall be upon such terms and conditions as substantially to
preserve and not to impair in any material respect any of the rights, duties,
powers and authorities of the Trustee or of the Beneficiaries hereunder.

 
10.2  
Vesting of Powers in Successor

 
Whenever the conditions of Section 10.1 have been duly observed and performed,
the parties, if required by Section 10.1, shall execute and deliver the
supplemental trust agreement provided for in Section 11 and thereupon the
Rockford Successor and such other person that may then be the issuer of the
Rockford Shares shall possess and from time to time may exercise each and every
right and power of Rockford under this Agreement in the name of Rockford or
otherwise and any act or proceeding by any provision of this Agreement required
to be done or performed by the board of directors of Rockford or any officers of
Rockford may be done and performed with like force and effect by the directors
or officers of such Rockford Successor.
 
10.3  
Wholly-Owned Subsidiaries

 
Nothing herein shall be construed as preventing (a) the amalgamation or merger
of any wholly-owned direct or indirect subsidiary of Rockford with or into
Rockford, (b) the winding-up, liquidation or dissolution of any wholly-owned
direct or indirect subsidiary of Rockford, provided that all of the assets of
such subsidiary are transferred to Rockford or another wholly-owned direct or
indirect subsidiary of Rockford, (c) any other distribution of the assets of any
wholly-owned direct or indirect subsidiary of Rockford among the shareholders of
such subsidiary for the purpose of winding up its affairs and (d) any such
transactions which are expressly permitted by this Section 10.
 
 
22

--------------------------------------------------------------------------------

 
10.4  
Successor Transactions

 
Notwithstanding the foregoing provisions of this Section 10, in the event of a
Rockford Control Transaction:
 
(a)  
in which Rockford merges or amalgamates with, or in which all or substantially
all of the then outstanding Rockford Shares are acquired by, one or more other
corporations to which Rockford is, immediately before such merger, amalgamation
or acquisition, “related” within the meaning of the Income Tax Act (Canada)
(otherwise than by virtue of a right referred to in paragraph 251(5)(b)
thereof);

 
(b)  
which does not result in an acceleration of the Redemption Date in accordance
with paragraph (ii) of that definition; and

 
(c)  
in which all or substantially all of the then outstanding Rockford Shares are
converted into or exchanged for shares or rights to receive such shares (the
“Other Shares”) of another corporation (the “Other Corporation”) that,
immediately after such Rockford Control Transaction, owns or controls, directly
or indirectly, Rockford,

 
then, (i) all references herein to “Rockford” shall thereafter be and be deemed
to be references to “Other Corporation” and all references herein to “Rockford
Shares” shall thereafter be and be deemed to be references to “Other Shares”
(with appropriate adjustments, if any, as are required to result in a holder of
Exchangeable Shares on the exchange, redemption or retraction of such shares
pursuant to the Exchangeable Share Provisions or the exchange of such shares
pursuant to this Agreement immediately subsequent to the Rockford Control
Transaction being entitled to receive that number of Other Shares equal to the
number of Other Shares such holder of Exchangeable Shares would have received if
the exchange, redemption or retraction of such shares pursuant to the
Exchangeable Share Provisions or the exchange of such shares pursuant to this
Agreement had occurred immediately prior to the Rockford Control Transaction and
the Rockford Control Transaction was completed) without any need to amend the
terms and conditions of this Agreement and without any further action required
and (ii) Rockford shall cause the Other Corporation to deposit one or more
voting securities of such Other Corporation to allow the Beneficiaries to
exercise voting rights in respect of the Other Corporation substantially similar
to those provided for in this Agreement.
 
11.  AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS
 
11.1  
Amendments, Modifications, etc.

 
Subject to Section 11.2, this Agreement may not be amended or modified except by
an agreement in writing executed by Rockford, Callco, Subco and the Trustee and
approved by the Beneficiaries in accordance with Section 11(b) of the
Exchangeable Share Provisions.
 
11.2  
Permitted Amendments

 
Notwithstanding the provisions of Section 11.1, the parties to this Agreement
may in writing, at any time and from time to time, without the approval of the
Beneficiaries, amend or modify this Agreement for the purposes of:
 
(a)  
adding to the covenants of any or all parties hereto for the protection of the
Beneficiaries if the board of directors of each of Rockford, Callco and Subco
shall be of the good faith opinion and the Trustee, acting on the advice of
counsel, shall be of the opinion that such additions will not be prejudicial in
any material respect to the rights or interests of the Beneficiaries as a whole;

 
(b)  
evidencing the succession of Rockford Successors and the covenants of and
obligations assumed by each such Rockford Successor in accordance with the
provisions of Section 10;

 
(c)  
making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions arising
hereunder which, in the good faith opinion of the board of directors of each of
Rockford, Callco and Subco and in the opinion of the Trustee, having in mind the
best interests of the Beneficiaries as a whole, it may be expedient to make,
provided that each such board of directors and the Trustee shall be of the good
faith opinion, after consultation with counsel, that such amendments or
modifications will not be prejudicial in any material respect to the rights or
interests of the Beneficiaries as a whole; or

 
(d)  
making such changes or corrections which, on the advice of counsel to Rockford,
Callco, Subco and the Trustee, are required for the purpose of curing or
correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake or manifest error, provided that each such board of
directors and the Trustee shall be of the good faith opinion that such changes
or corrections will not be prejudicial in any material respect to the rights or
interests of the Beneficiaries as a whole.

 
 
23

--------------------------------------------------------------------------------

 
11.3  
Meeting to Consider Amendments

 
Subco, at the request of Rockford, shall call a meeting or meetings of the
Beneficiaries for the purpose of considering any proposed amendment or
modification requiring approval pursuant hereto.  Any such meeting or meetings
shall be called and held in accordance with the articles and by-laws of Subco,
the Exchangeable Share Provisions and all applicable laws.
 
11.4  
Changes in Capital of Rockford and Subco

 
At all times after the occurrence of any event contemplated pursuant to Section
2.7 or 2.8 of the Support Agreement or otherwise, as a result of which either
Rockford Shares or the Exchangeable Shares or both are in any way changed, this
Agreement shall forthwith be amended and modified as necessary in order that it
shall apply with full force and effect, mutatis mutandis, to all new securities
into which Rockford Shares or the Exchangeable Shares or both are so changed and
the parties hereto shall execute and deliver a supplemental trust agreement
giving effect to and evidencing such necessary amendments and modifications.
 
11.5  
Execution of Supplemental Trust Agreements

 
Notwithstanding the provisions of Section 11.1, from time to time Rockford,
Callco and Subco (in each case, when authorized by a resolution of its board of
directors) and the Trustee may, subject to the provisions of these presents, and
they shall, when so directed by these presents, execute and deliver by their
proper officers, trust agreements or other instruments supplemental hereto,
which thereafter shall form part hereof, for any one or more of the following
purposes:
 
(a)  
evidencing the succession of Rockford Successors and the covenants of and
obligations assumed by each such Rockford Successor in accordance with the
provisions of Section 10 and the successors of the Trustee or any successor
trustee in accordance with the provisions of Section 9;

 
(b)  
making any additions to, deletions from or alterations of the provisions of this
Agreement or the Voting Rights, the Exchange Right or the Automatic Exchange
Right which, in the opinion of the Trustee, will not be prejudicial to the
interests of the Beneficiaries or are, in the opinion of counsel to the Trustee,
necessary or advisable in order to incorporate, reflect or comply with any
legislation the provisions of which apply to Rockford, Callco, Subco, the
Trustee or this Agreement; and

 
(c)  
for any other purposes not inconsistent with the provisions of this Agreement,
including to make or evidence any amendment or modification to this Agreement as
contemplated hereby; provided that, in the opinion of the Trustee, the rights of
the Trustee and Beneficiaries will not be prejudiced thereby.

 
 
24

--------------------------------------------------------------------------------

 
12.  TERMINATION
 
12.1  
Term

 
The Trust created by this Agreement shall continue until the earliest to occur
of the following events:
 
(a)  
no outstanding Exchangeable Shares are held by a Beneficiary; and

 
(b)  
each of Rockford, Callco and Subco elects in writing to terminate the Trust and
such termination is approved by the Beneficiaries in accordance with Section
11(b) of the Exchangeable Share Provisions.

 
12.2  
Survival of Agreement

 
This Agreement shall survive any termination of the Trust and shall continue
until there are no Exchangeable Shares outstanding held by a Beneficiary;
provided, however, that the provisions of Section 7 and Section 8 shall survive
any such termination of this Agreement.
 
13.  GENERAL
 
13.1  
Severability

 
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
 
13.2  
Enurement

 
This Agreement shall be binding upon and enure to the benefit of the parties and
their respective successors and assigns and, subject to the terms hereof, to the
benefit of the Beneficiaries.
 
 
25

--------------------------------------------------------------------------------

 
13.3  
Notices to Parties

 
Any notice and other communications required or permitted to be given pursuant
to this Agreement shall be sufficiently given if delivered in person or if
emailed with electronic confirmation of delivery to the parties at the following
addresses:
 
(a)  
In the case of Rockford, Callco or Subco to the following address:

 
Rockford Minerals Inc.
369 Shuter Street
Toronto, ON M5A 1X2
 
Attention:        Gregory Neely
Email:             greg@forgemedia.ca
 
(b)  
In the case of Trustee to:

 
John Marmora
1057 Parkinson Road, Unit 9
Woodstock, ON N4S 7W3
 
Email:             jmarmora@tropicspatan.com
 
or at such other address as the party to which such notice or other
communication is to be given has last notified the party given the same in the
manner provided in this section, and if not given the same shall be deemed to
have been received on the date of such delivery or sending.
 
13.4  
Notice to Beneficiaries

 
Any notice, request or other communication to be given to a Beneficiary shall be
in writing and shall be valid and effective if given by mail (postage pre-paid
or by delivery, to the address of the holder recorded in the securities register
of Subco or, in the event of the address of any such holder not being so
recorded, then at the last known address of such holder.  Any such notice,
request or other communication, if given by mail, shall be deemed to have been
given and received on the fifth day following the date of mailing and, if given
by delivery, shall be deemed to have been given and received on the date of
delivery.  The accidental failure or omission to give any notice, request or
other communication to one or more holders of Exchangeable Shares, or any defect
in such notice, shall not invalidate or otherwise alter or affect any action or
proceeding to be taken pursuant thereto.
 
13.5  
Counterparts

 
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.
 
13.6  
Jurisdiction

 
This Agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.
 
13.7  
Attornment

 
Each of Rockford, Callco, Subco and the Trustee agrees that any action or
proceeding arising out of or relating to this Agreement may be instituted in the
courts of Ontario, waives any objection which it may have now or hereafter to
the venue of any such action or proceeding, irrevocably submits to the
non-exclusive jurisdiction of the said courts in any such action or proceeding,
agrees to be bound by any judgment of the said courts and not to seek, and
hereby waives, any review of the merits of any such judgment by the courts of
any other jurisdiction, and Rockford hereby appoints Subco at its registered
office in the Province of Ontario as attorney for service of process.
 
 
26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
ROCKFORD MINERALS INC.
 
Per:      /s/ Gregory Neely
Name:  Gregory Neely
Title:     President
 


1896431 ONTARIO INC.
 
Per:      /s/ Gregory Neely
Name:  Gregory Neely
Title:     President
 
 
1896432 ONTARIO INC.
 
Per:      /s/ Gregory Neely
Name:  Gregory Neely
Title:     President
 
 
/s/ John Marmora
JOHN MARMORA
 
27

 